 



Exhibit 10.5
Execution Copy
 
DISCOVER CARD EXECUTION NOTE TRUST
Issuer
and
U.S. BANK NATIONAL ASSOCIATION
Indenture Trustee
INDENTURE SUPPLEMENT
Dated as of July 26, 2007
for the DiscoverSeries Notes
to
INDENTURE
Dated as of July 26, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
Definitions
       
 
       
Section 1.01. Definitions
    1  
Section 1.02. Representations and Warranties of Issuer
    26  
Section 1.03. Representations and Warranties of Indenture Trustee
    27  
Section 1.04. Limitations on Liability
    27  
Section 1.05. Governing Law
    28  
Section 1.06. Counterparts
    28  
Section 1.07. Ratification of Indenture
    28  
 
       
ARTICLE II
       
 
       
The Notes
       
 
       
Section 2.01. Creation and Designation
    28  
Section 2.02. New Issuances of Notes
    28  
Section 2.03. Cash Deposit in Class C Reserve Account and Class D Reserve
Account
    29  
 
       
ARTICLE III
       
 
       
Allocations of Collections and Subordination
       
 
       
Section 3.01. Allocations of Collections
    29  
Section 3.02. Available Subordinated Amounts and Usages
    73  
Section 3.03. Derivative Receipts
    104  
Section 3.04. Withdrawals from Interest Funding Subaccounts
    104  
Section 3.05. Withdrawals from Principal Funding Subaccounts
    105  
Section 3.06. Payments on Foreign Currency Notes
    106  
 
       
ARTICLE IV
       
 
       
Early Redemption Events and Other Provisions Relating to Special Allocations of
Principal
       
 
       
Section 4.01. Early Redemption Events
    107  
Section 4.02. Variable Accumulation Period
    109  
Section 4.03. Calculation of Targeted Prefunding Deposit
    110  
Section 4.04. Calculation of Prefunding Excess Amounts
    112  
Section 4.05. Receivables Sale
    113  
 
       
ARTICLE V
       
 
       
Issuer Accounts and Investments
       
 
       
Section 5.01. Issuer Accounts
    114  

i



--------------------------------------------------------------------------------



 



Exhibits

     
Exhibit A
  Form of Class A Terms Document
Exhibit B
  Form of Class B Terms Document
Exhibit C
  Form of Class C Terms Document
Exhibit D
  Form of Noteholders’ Monthly Statement

ii



--------------------------------------------------------------------------------



 



     THIS INDENTURE SUPPLEMENT (this “Indenture Supplement”) for the
DiscoverSeries Notes, by and between DISCOVER CARD EXECUTION NOTE TRUST, a
statutory trust created under the laws of the State of Delaware (the “Issuer” or
the “Note Issuance Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association organized and existing under the laws of the United States
of America, as Indenture Trustee (the “Indenture Trustee”), is made and entered
into as of July 26, 2007.
ARTICLE I
Definitions
     Section 1.01. Definitions. For all purposes of this Indenture Supplement,
except as otherwise expressly provided or unless the context otherwise requires:
     (a) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
     (b) all other terms used herein which are defined in the Indenture either
directly or by reference therein, have the meanings assigned to them therein;
     (c) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” with respect to any computation required or permitted
hereunder means such accounting principles as are generally accepted in the
United States of America at the date of such computation;
     (d) all references in this Indenture to designated “Articles,” “Sections”
and other subdivisions are to the designated Articles, Sections and other
subdivisions of this Indenture Supplement. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Indenture Supplement
as a whole and not to any particular Article, Section or other subdivision;
     (e) in the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture,
the terms and provisions of this Indenture Supplement shall be controlling;
     (f) each capitalized term defined herein shall relate only to the
DiscoverSeries Notes and no other Series of Notes issued by the Issuer;
     (g) “including” and words of similar import will be deemed to be followed
by “without limitation”; and
     (h) for purposes of determining any amount or making any calculation
hereunder, such amount or calculation, (x) if specified to be as of the first
day of any Due Period, shall (a) include any Notes issued during such Due Period
as if such Notes had been outstanding on the first day of such Due Period and
(b) give effect to any payments, deposits or other allocations made on the
Distribution Date related to the prior Due Period, and (y) if specified to be as
of the

 



--------------------------------------------------------------------------------



 



close of business on the last day of any Due Period shall give effect to any
payments, deposits or other allocations made on the related Distribution Date.
     “Accumulation Amount” means, for any Tranche of Notes, (x) the Accumulation
Amount specified in the applicable Terms Document for such Tranche, or (y) if no
such amount is specified, or if the commencement of the Accumulation Period is
delayed in accordance with Section 4.02, an amount equal to the Nominal
Liquidation Amount of such Tranche as of the first day of the Accumulation
Period divided by the Accumulation Period Length (in each case, as adjusted to
give effect to any issuance of additional Notes in such Tranche and as further
adjusted following any Excess Spread Early Redemption Cure in accordance with
Section 4.01(c)).
     “Accumulation Commencement Date” means, for each Tranche of Notes, (i) if
the commencement of the Accumulation Period is not delayed in accordance with
Section 4.02, (x) the Accumulation Commencement Date specified in the applicable
Terms Document for such Tranche or (y) if no such date is specified, the first
Business Day of the calendar month that is twelve (12) whole calendar months
prior to the calendar month in which the Expected Maturity Date for such Tranche
of Notes occurs and (ii) if the commencement of the Accumulation Period is
delayed in accordance with Section 4.02, the Accumulation Commencement Date as
so delayed, as determined by the Calculation Agent on behalf of the Issuer in
accordance with Section 4.02.
     “Accumulation Negative Spread” means, for any Tranche of Notes for any
Distribution Date, the positive difference, if any, between
     (a) the PFA Earnings Target for amounts on deposit in the Principal Funding
Subaccount in connection with Targeted Principal Deposits other than Targeted
Prefunding Deposits for such Tranche of Notes and
     (b) the product of

  (x)   the amount of income earned on all funds on deposit in the Principal
Funding Subaccount for such Tranche (net of investment expenses and losses) for
the period from and including the prior Distribution Date to but excluding such
Distribution Date and     (y)   a fraction, the numerator of which is the amount
on deposit in such Principal Funding Subaccount in connection with Targeted
Principal Deposits other than Targeted Prefunding Deposits and the denominator
of which is the amount on deposit in such Principal Funding Subaccount in
connection with Targeted Principal Deposits.

     “Accumulation Period” means, for each Tranche of Notes, unless an Early
Redemption Event or an Event of Default for such Tranche shall have occurred
prior thereto or unless otherwise specified in the Terms Document for such
Tranche, the period commencing on the Accumulation Commencement Date and ending
on the earlier to occur of (x) the payment in full of the Outstanding Dollar
Principal Amount of such Tranche or (y) the occurrence of an Early

2



--------------------------------------------------------------------------------



 



Redemption Event or an Event of Default for such Tranche; provided, however,
that if an Excess Spread Early Redemption Cure has occurred with respect to any
Excess Spread Early Redemption Event for such Tranche prior to the commencement
of the Accumulation Period for such Tranche (and no other Early Redemption Event
or Event of Default for such Tranche has occurred), the Accumulation Period for
such Tranche shall be determined as if such Excess Spread Early Redemption Event
had not occurred, and if the Accumulation Period has terminated in accordance
with clause (y), the Accumulation Period for such Tranche shall resume and shall
continue until the earlier to occur of (x) the payment in full of the
Outstanding Dollar Principal Amount of such Tranche or (y) the occurrence of a
subsequent Early Redemption Event or Event of Default.
     “Accumulation Period Length” means, for any Tranche of Notes, (i) if the
commencement of the Accumulation Period is not delayed in accordance with
Section 4.02, either (x) the number of months specified in the applicable Terms
Document for such Tranche or (y) if no such number is specified, twelve
(12) months and (ii) if the commencement of the Accumulation Period is delayed
in accordance with Section 4.02, the number of whole months from the first day
of the Accumulation Period as so delayed to the first day of the calendar month
in which the Expected Maturity Date for such Tranche is scheduled to occur.
     “Accumulation Reserve Account” means the trust account designated as such
and established pursuant to Section 5.01.
     “Accumulation Reserve Subaccount” means any subaccount to the Accumulation
Reserve Account established for a particular Tranche of Notes pursuant to
Section 5.01.
     “Adjusted Outstanding Dollar Principal Amount” means at any time with
respect to any Class or Tranche of Notes, the Outstanding Dollar Principal
Amount of all Outstanding Notes of such Class or Tranche at such time, minus any
funds on deposit in respect of principal in the Principal Funding Account or the
related Principal Funding Subaccount, as applicable, for such Class or Tranche
at such time for payment of principal to the Holders of such Class or Tranche of
Notes or the applicable Derivative Counterparty pursuant to the related Terms
Document.
     “Aggregate Investor Interest” has the meaning set forth in the DCMT Pooling
and Servicing Agreement (or other applicable Pooling and Servicing Agreement).
     “Amortization Event” has the meaning set forth in the DCMT Pooling and
Servicing Agreement (or other applicable Pooling and Servicing Agreement).
     “Available Subordinated Amount” means, for any Tranche of Class A Notes,
the Class A Available Subordinated Amount of Class B Notes, the Class A
Available Subordinated Amount of Class C Notes or the Class A Available
Subordinated Amount of Class D Notes, as applicable, for such Tranche; for any
Tranche of Class B Notes, the Class B Available Subordinated Amount of Class C
Notes or the Class B Available Subordinated Amount of Class D Notes, as
applicable, for such Tranche; and for any Tranche of Class C Notes, the Class C
Available Subordinated Amount of Class D Notes for such Tranche.
     “Cash Flows” means the sequential allocation steps set forth in
Section 3.01.

3



--------------------------------------------------------------------------------



 



     “Class A Accreted Discount” means, for any Tranche of Class A Discount
Notes for any Distribution Date, unless otherwise specified in the applicable
Terms Document, the amount of principal accreted on that Tranche of Class A
Discount Notes in accordance with the Terms Document for such Tranche for the
Monthly Principal Accretion Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class A Available Subordinated Amount of Class B Notes” means, for any
Tranche of Class A Notes, on any Distribution Date, an amount equal to the
Required Subordinated Amount of Class B Notes minus the Class A Usage of Class B
Notes, each for such Tranche of Class A Notes on such Distribution Date, as
adjusted in accordance with Section 3.02.
     “Class A Available Subordinated Amount of Class C Notes” means, for any
Tranche of Class A Notes, on any Distribution Date, an amount equal to the
Required Subordinated Amount of Class C Notes minus the Class A Usage of Class C
Notes, each for such Tranche of Class A Notes on such Distribution Date, as
adjusted in accordance with Section 3.02.
     “Class A Available Subordinated Amount of Class D Notes” means, for any
Tranche of Class A Notes, on any Distribution Date, an amount equal to the
Required Subordinated Amount of Class D Notes minus the Class A Usage of Class D
Notes, each for such Tranche of Class A Notes on such Distribution Date, as
adjusted in accordance with Section 3.02.
     “Class A Interest” means, for any Tranche of Class A Notes for any
Distribution Date, unless otherwise specified in the applicable Terms Document,
the amount of interest accrued on the Outstanding Dollar Principal Amount of
such Tranche, calculated at the Note Interest Rate and in accordance with the
calculation basis specified in the Terms Document for such Tranche, for the
Monthly Interest Accrual Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class A Interest Allocation” for any Distribution Date means the sum of
the Class A Tranche Interest Allocations for all Tranches of Class A Notes.
     “Class A Interest Allocation Shortfall” has the meaning set forth in step
(4) (Class A Interest Allocation from Series Finance Charge Amounts) of
Section 3.01, as adjusted pursuant to subsequent steps of Section 3.01.
     “Class A Nominal Liquidation Amount Deficit” means on any Distribution Date
the sum of the Nominal Liquidation Amount Deficits for all Tranches of Class A
Notes.
     “Class A Note” means a DiscoverSeries Note specified in the applicable
Terms Document as belonging to Class A.
     “Class A Swap-Adjusted Interest” means, for any Distribution Date, unless
otherwise specified in the applicable Terms Document, (i) in case of a Note that
has a Performing Derivative Agreement for interest that provides for monthly
payments to the applicable Derivative Counterparty, the amount required to be
paid to the applicable Derivative Counterparty on such Distribution Date (or on
the next payment date under that Derivative Agreement that is scheduled to occur
prior to the next Distribution Date), and (ii) in case of a

4



--------------------------------------------------------------------------------



 



Note that has a Performing Derivative Agreement for interest that provides for
payments less frequently than monthly to the applicable Derivative Counterparty,
the amount required to be paid to the Derivative Counterparty, and allocable to
the Monthly Interest Accrual Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date), taking into account the applicable interest rate and day
count convention under that Derivative Agreement, in each case, prior to netting
against payments to be received from such Derivative Counterparty, if
applicable.
     “Class A Tranche Interest Allocation” for each Tranche of Class A Notes for
any Distribution Date means (i) if such Notes are not subject to a Derivative
Agreement and are not Discount Notes, the Class A Interest for such Tranche,
(ii) if such Notes are subject to a Performing Derivative Agreement, the Class A
Swap-Adjusted Interest for such Tranche, (iii) if such Notes are subject to a
Non-Performing Derivative Agreement, the amount specified in the Terms Document
for such Tranche, (iv) if such Notes are Discount Notes, the Class A Accreted
Discount for such Tranche, or (v) any other amount specified in the Terms
Document for any Tranche of Class A Notes as the “Class A Tranche Interest
Allocation,” plus (a) any Interest Allocation Shortfall from the prior
Distribution Date and (b) any additional amounts due under any applicable
Derivative Agreement as a result of a payment shortfall under such Derivative
Agreement in any prior month, in each case except to the extent the Terms
Document for any Tranche of Class A Notes specifies that any amount described in
clauses (i) through (iv) of this definition shall not be included in the Class A
Interest Allocation for the DiscoverSeries. Following a Receivables Sale for any
Tranche of Class A Notes, the Class A Tranche Interest Allocation for such
Tranche shall be zero.
     “Class A Tranche Interest Allocation Shortfall” for each Tranche has the
meaning set forth in step (4) (Class A Interest Allocation from Series Finance
Charge Amounts) of Section 3.01, as adjusted pursuant to subsequent steps of
Section 3.01.
     “Class A Tranche Prefunding Shortfall” for each Tranche has the meaning set
forth in step (60) (Targeted Principal Deposits for Class A from
Series Principal Amounts) of Section 3.01, as adjusted pursuant to subsequent
steps of Section 3.01.
     “Class A Tranche Principal Shortfall” for each Tranche has the meaning set
forth in step (60) (Targeted Principal Deposits for Class A from
Series Principal Amounts) of Section 3.01, as adjusted pursuant to subsequent
steps of Section 3.01.
     “Class A Usage of Class B Notes” means, with respect to any Tranche of
Class A Notes, for any Distribution Date, an amount, not to exceed the Required
Subordinated Amount of Class B Notes for such Tranche of Class A Notes,
determined in accordance with Section 3.02.
     “Class A Usage of Class C Notes” means, with respect to any Tranche of
Class A Notes for any Distribution Date, an amount, not to exceed the Required
Subordinated Amount of Class C Notes for such Tranche of Class A Notes,
determined in accordance with Section 3.02.
     “Class A Usage of Class D Notes” means, with respect to any Tranche of
Class A Notes for any Distribution Date, an amount, not to exceed the Required
Subordinated Amount of Class D Notes for such Tranche of Class A Notes,
determined in accordance with Section 3.02.

5



--------------------------------------------------------------------------------



 



     “Class B Accreted Discount” means, for any Tranche of Class B Discount
Notes for any Distribution Date, unless otherwise specified in the applicable
Terms Document, the amount of principal accreted on that Tranche of Class B
Discount Notes in accordance with the Terms Document for such Tranche for the
Monthly Principal Accretion Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class B Available Subordinated Amount of Class C Notes” means, for any
Tranche of Class B Notes, on any Distribution Date, an amount equal to the
Required Subordinated Amount of Class C Notes minus the Class B Usage of Class C
Notes, each for such Tranche of Class B Notes on such Distribution Date, as
adjusted in accordance with Section 3.02.
     “Class B Available Subordinated Amount of Class D Notes” means, for any
Tranche of Class B Notes, on any Distribution Date, an amount equal to the
Required Subordinated Amount of Class D Notes minus the Class B Usage of Class D
Notes, each for such Tranche of Class B Notes on such Distribution Date, as
adjusted in accordance with Section 3.02.
     “Class B Interest” means, for any Tranche of Class B Notes for any
Distribution Date, unless otherwise specified in the applicable Terms Document,
the amount of interest accrued on the Outstanding Dollar Principal Amount of
such Tranche, calculated at the Note Interest Rate and in accordance with the
calculation basis specified in the Terms Document for such Tranche, for the
Monthly Interest Accrual Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class B Interest Allocation” for any Distribution Date means the sum of
the Class B Tranche Interest Allocations for all Tranches of Class B Notes.
     “Class B Interest Allocation Shortfall” has the meaning set forth in step
(5) (Class B Interest Allocation from Series Finance Charge Amounts) of
Section 3.01, as adjusted pursuant to subsequent steps of Section 3.01.
     “Class B Nominal Liquidation Amount Deficit” means on any Distribution Date
the sum of the Nominal Liquidation Amount Deficits for all Tranches of Class B
Notes.
     “Class B Note” means a DiscoverSeries Note specified in the applicable
Terms Document as belonging to Class B.
     “Class B Principal Allocation” means, for any Due Period (or the related
Distribution Date), an amount equal to the product of
     (a) the Principal Amounts that are allocated to the DiscoverSeries in
accordance with the Indenture for such Due Period and
     (b) the percentage equivalent of a fraction, the numerator of which is the
sum of the Principal Allocation Amounts for all Tranches of Class B Notes for
such Due Period and the denominator of which is sum of the Principal Allocation
Amounts for all Tranches of Notes for such Due Period.

6



--------------------------------------------------------------------------------



 



     “Class B Swap-Adjusted Interest” means, for any Distribution Date, unless
otherwise specified in the applicable Terms Document, (i) in case of a Note that
has a Performing Derivative Agreement for interest that provides for monthly
payments to the applicable Derivative Counterparty, the amount required to be
paid to the applicable Derivative Counterparty on such Distribution Date (or on
the next payment date under that Derivative Agreement that is scheduled to occur
prior to the next Distribution Date), and (ii) in case of a Note that has a
Performing Derivative Agreement for interest that provides for payments less
frequently than monthly to the applicable Derivative Counterparty, the amount
required to be paid to the Derivative Counterparty, and allocable to the Monthly
Interest Accrual Period ending on such Distribution Date (or, if applicable,
ending after such Distribution Date but prior to the next Distribution Date),
taking into account the applicable interest rate and day count convention under
that Derivative Agreement, in each case, prior to netting against payments to be
received from such Derivative Counterparty, if applicable.
     “Class B Tranche Interest Allocation” for each Tranche of Class B Notes for
any Distribution Date means (i) if such Notes are not subject to a Derivative
Agreement and are not Discount Notes, the Class B Interest for such Tranche,
(ii) if such Notes are subject to a Performing Derivative Agreement, the Class B
Swap-Adjusted Interest for such Tranche, (iii) if such Notes are subject to a
Non-Performing Derivative Agreement, the amount specified in the Terms Document
for such Tranche, (iv) if such Notes are Discount Notes, the Class B Accreted
Discount for such Tranche, or (v) any other amount specified in the Terms
Document for any Tranche of Class B Notes as the “Class B Tranche Interest
Allocation,” plus (a) any Interest Allocation Shortfall from the prior
Distribution Date and (b) any additional amounts due under any applicable
Derivative Agreement as a result of a payment shortfall under such Derivative
Agreement in any prior month, in each case except to the extent the Terms
Document for any Tranche of Class B Notes specifies that any amount described in
clauses (i) through (iv) of this definition shall not be included in the Class B
Interest Allocation for the DiscoverSeries. Following a Receivables Sale for any
Tranche of Class B Notes, the Class B Tranche Interest Allocation for such
Tranche shall be zero.
     “Class B Tranche Interest Allocation Shortfall” for each Tranche has the
meaning set forth in step (5) (Class B Interest Allocation from Series Finance
Charge Amounts) of Section 3.01, as adjusted pursuant to subsequent steps of
Section 3.01.
     “Class B Tranche Prefunding Shortfall” for each Tranche has the meaning set
forth in step (61) (Targeted Principal Deposits for Class B from
Series Principal Amounts) of Section 3.01, as adjusted pursuant to subsequent
steps of Section 3.01.
     “Class B Tranche Principal Shortfall” for each Tranche has the meaning set
forth in step (61) (Targeted Principal Deposits for Class B from
Series Principal Amounts) of Section 3.01, as adjusted pursuant to subsequent
steps of Section 3.01.
     “Class B Usage of Class C Notes” means, with respect to any Tranche of
Class B Notes for any Distribution Date, an amount, not to exceed the Required
Subordinated Amount of Class C Notes for such Tranche of Class B Notes,
determined in accordance with Section 3.02.

7



--------------------------------------------------------------------------------



 



     “Class B Usage of Class D Notes” means, with respect to any Tranche of
Class B Notes for any Distribution Date, an amount, not to exceed the Required
Subordinated Amount of Class D Notes for such Tranche of Class B Notes,
determined in accordance with Section 3.02.
     “Class C Accreted Discount” means, for any Tranche of Class C Discount
Notes for any Distribution Date, unless otherwise specified in the applicable
Terms Document, the amount of principal accreted on that Tranche of Class C
Discount Notes in accordance with the Terms Document for such Tranche for the
Monthly Principal Accretion Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class C Available Subordinated Amount of Class D Notes” means, for any
Tranche of Class C Notes, on any Distribution Date, an amount equal to the
Required Subordinated Amount of Class D Notes minus the Class C Usage of Class D
Notes, each for such Tranche of Class C Notes on such Distribution Date, as
adjusted in accordance with Section 3.02.
     “Class C Interest” means, for any Tranche of Class C Notes for any
Distribution Date, unless otherwise specified in the applicable Terms Document,
the amount of interest accrued on the Outstanding Dollar Principal Amount of
such Tranche, calculated at the Note Interest Rate and in accordance with the
calculation basis specified in the Terms Document for such Tranche, for the
Monthly Interest Accrual Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class C Interest Allocation” for any Distribution Date means the sum of
the Class C Tranche Interest Allocations for all Tranches of Class C Notes.
     “Class C Interest Allocation Shortfall” has the meaning set forth in step
(6) (Class C Interest Allocation from Series Finance Charge Amounts) of
Section 3.01, as adjusted pursuant to subsequent steps of Section 3.01.
     “Class C Nominal Liquidation Amount Deficit” means on any Distribution Date
the sum of the Nominal Liquidation Amount Deficits for all Tranches of Class C
Notes.
     “Class C Note” means a DiscoverSeries Note specified in the applicable
Terms Document as belonging to Class C.
     “Class C Principal Allocation” means, for any Due Period (or the related
Distribution Date), an amount equal to the product of
     (a) the Principal Amounts that are allocated to the DiscoverSeries in
accordance with the Indenture for such Due Period and
     (b) the percentage equivalent of a fraction, the numerator of which is the
sum of the Principal Allocation Amounts for all Tranches of Class C Notes for
such Due Period and the denominator of which is sum of the Principal Allocation
Amounts for all Tranches of Notes for such Due Period.

8



--------------------------------------------------------------------------------



 



     “Class C Reserve Account” means the trust account designated as such and
established pursuant to Section 5.01.
     “Class C Reserve Account Percentage” for each Tranche of Class C Notes has
the meaning set forth in the Terms Document for such Tranche.
     “Class C Reserve Subaccount” means any subaccount to the Class C Reserve
Account established for a particular Tranche of Notes pursuant to Section 5.01.
     “Class C Swap-Adjusted Interest” means, for any Distribution Date, unless
otherwise specified in the applicable Terms Document, (i) in case of a Note that
has a Performing Derivative Agreement for interest that provides for monthly
payments to the applicable Derivative Counterparty, the amount required to be
paid to the applicable Derivative Counterparty on such Distribution Date (or on
the next payment date under that Derivative Agreement that is scheduled to occur
prior to the next Distribution Date), and (ii) in case of a Note that has a
Performing Derivative Agreement for interest that provides for payments less
frequently than monthly to the applicable Derivative Counterparty, the amount
required to be paid to the Derivative Counterparty, and allocable to the Monthly
Interest Accrual Period ending on such Distribution Date (or, if applicable,
ending after such Distribution Date but prior to the next Distribution Date),
taking into account the applicable interest rate and day count convention under
that Derivative Agreement, in each case, prior to netting against payments to be
received from such Derivative Counterparty, if applicable.
     “Class C Tranche Interest Allocation” for each Tranche of Class C Notes for
any Distribution Date means (i) if such Notes are not subject to a Derivative
Agreement and are not Discount Notes, the Class C Interest for such Tranche,
(ii) if such Notes are subject to a Performing Derivative Agreement, the Class C
Swap-Adjusted Interest for such Tranche, (iii) if such Notes are subject to a
Non-Performing Derivative Agreement, the amount specified in the Terms Document
for such Tranche, (iv) if such Notes are Discount Notes, the Class C Accreted
Discount for such Tranche, or (v) any other amount specified in the Terms
Document for any Tranche of Class C Notes as the “Class C Tranche Interest
Allocation,” plus (a) any Interest Allocation Shortfall from the prior
Distribution Date and (b) any additional amounts due under any applicable
Derivative Agreement as a result of a payment shortfall under such Derivative
Agreement in any prior month, in each case except to the extent the Terms
Document for any Tranche of Class C Notes specifies that any amount described in
clauses (i) through (iv) of this definition shall not be included in the Class C
Interest Allocation for the DiscoverSeries. Following a Receivables Sale for any
Tranche of Class C Notes, the Class C Tranche Interest Allocation for such
Tranche shall be zero.
     “Class C Tranche Interest Allocation Shortfall” for each Tranche has the
meaning given to it in step (6) (Class C Interest Allocation from Series Finance
Charge Amounts) of Section 3.01, as adjusted pursuant to subsequent steps of
Section 3.01.
     “Class C Tranche Prefunding Shortfall” for each Tranche has the meaning set
forth in step (62) (Targeted Principal Deposits for Class C from
Series Principal Amounts) of Section 3.01, as adjusted pursuant to subsequent
steps of Section 3.01.

9



--------------------------------------------------------------------------------



 



     “Class C Tranche Principal Shortfall” for each Tranche has the meaning set
forth in step (62) (Targeted Principal Deposits for Class C from
Series Principal Amounts) of Section 3.01, as adjusted pursuant to subsequent
steps of Section 3.01.
     “Class C Usage of Class D Notes” means, with respect to any Tranche of
Class C Notes for any Distribution Date, an amount not to exceed the Required
Subordinated Amount of Class D Notes for such Tranche of Class C Notes,
determined in accordance with Section 3.02.
     “Class D Accreted Discount” means, for any Tranche of Class D Discount
Notes for any Distribution Date, unless otherwise specified in the applicable
Terms Document, the amount of principal accreted on that Tranche of Class D
Discount Notes in accordance with the Terms Document for such Tranche for the
Monthly Principal Accretion Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class D Interest” means, for any Tranche of Class D Notes for any
Distribution Date, unless otherwise specified in the applicable Terms Document,
the amount of interest accrued on the Outstanding Dollar Principal Amount of
such Tranche, calculated at the Note Interest Rate and in accordance with the
calculation basis specified in the Terms Document for such Tranche, for the
Monthly Interest Accrual Period ending on such Distribution Date (or, if
applicable, ending after such Distribution Date but prior to the next
Distribution Date.)
     “Class D Interest Allocation” for any Distribution Date means the sum of
the Class D Tranche Interest Allocations for all Tranches of Class D Notes.
     “Class D Interest Allocation Shortfall” has the meaning set forth in step
(8) (Class D Interest Allocation from Series Finance Charge Amounts) of
Section 3.01, as adjusted pursuant to subsequent steps of Section 3.01.
     “Class D Nominal Liquidation Amount Deficit” means on any Distribution Date
the sum of the Nominal Liquidation Amount Deficits for all Tranches of Class D
Notes.
     “Class D Note” means a DiscoverSeries Note specified in the applicable
Terms Document as belonging to Class D.
     “Class D Principal Allocation” means, for any Due Period (or the related
Distribution Date), an amount equal to the product of
     (a) the Principal Amounts that are allocated to the DiscoverSeries in
accordance with the Indenture for such Due Period, and
     (b) the percentage equivalent of a fraction, the numerator of which is the
sum of the Principal Allocation Amounts for all Tranches of Class D Notes for
such Due Period and the denominator of which is sum of the Principal Allocation
Amounts for all Tranches of Notes for such Due Period.
     “Class D Reserve Account” means the trust account designated as such and
established pursuant to Section 5.01.

10



--------------------------------------------------------------------------------



 



     “Class D Reserve Account Percentage” for each Tranche of Class D Notes has
the meaning set forth in the Terms Document for such Tranche.
     “Class D Reserve Subaccount” means any subaccount to the Class D Reserve
Account established for a particular Tranche of Notes pursuant to Section 5.01.
     “Class D Swap-Adjusted Interest” means, for any Distribution Date, unless
otherwise specified in the applicable Terms Document, (i) in case of a Note that
has a Performing Derivative Agreement for interest that provides for monthly
payments to the applicable Derivative Counterparty, the amount required to be
paid to the applicable Derivative Counterparty on such Distribution Date (or on
the next payment date under that Derivative Agreement that is scheduled to occur
prior to the next Distribution Date), and (ii) in case of a Note that has a
Performing Derivative Agreement for interest that provides for payments less
frequently than monthly to the applicable Derivative Counterparty, the amount
required to be paid to the Derivative Counterparty, and allocable to the Monthly
Interest Accrual Period ending on such Distribution Date (or, if applicable,
ending after such Distribution Date but prior to the next Distribution Date),
taking into account the applicable interest rate and day count convention under
that Derivative Agreement, in each case, prior to netting against payments to be
received from such Derivative Counterparty, if applicable.
     “Class D Tranche Interest Allocation” for each Tranche of Class D Notes for
any Distribution Date means (i) if such Notes are not subject to a Derivative
Agreement and are not Discount Notes, the Class D Interest for such Tranche,
(ii) if such Notes are subject to a Performing Derivative Agreement, the Class D
Swap-Adjusted Interest for such Tranche, (iii) if such Notes are subject to a
Non-Performing Derivative Agreement, the amount specified in the Terms Document
for such Tranche, (iv) if such Notes are Discount Notes, the Class D Accreted
Discount for such Tranche, or (v) any other amount specified in the Terms
Document for any Tranche of Class D Notes as the “Class D Tranche Interest
Allocation,” plus (a) any Interest Allocation Shortfall from the prior
Distribution Date and (b) any additional amounts due under any applicable
Derivative Agreement as a result of a payment shortfall under such Derivative
Agreement in any prior month, in each case except to the extent the Terms
Document for any Tranche of Class D Notes specifies that any amount described in
clauses (i) through (iv) of this definition shall not be included in the Class D
Interest Allocation for the DiscoverSeries. Following a Receivables Sale for any
Tranche of Class D Notes, the Class D Tranche Interest Allocation for such
Tranche shall be zero.
     “Class D Tranche Interest Allocation Shortfall” for each Tranche has the
meaning set forth in step (8) (Class D Interest Allocation from Series Finance
Charge Amounts) of Section 3.01, as adjusted pursuant to subsequent steps of
Section 3.01.
     “Class D Tranche Principal Shortfall” for each Tranche has the meaning set
forth in step (63) (Targeted Principal Deposits for Class D from
Series Principal Amounts) of Section 3.01, as adjusted pursuant to subsequent
steps of Section 3.01.
     “Collections Account” for any Master Trust has the meaning set forth in the
Series 2007-CC Series Supplement or any other applicable agreement relating to
any Additional Collateral Certificate.

11



--------------------------------------------------------------------------------



 



     “Cumulative Class C Reserve Reimbursement Amount” means, on any
Distribution Date, an amount determined in accordance with clause (j) of step
(1) (Initial Calculation of Required Subordinated Amounts, Available
Subordinated Amounts and Usage) of Section 3.02, as adjusted in accordance with
Sections 3.01 and 3.02.
     “Cumulative Class D Reserve Reimbursement Amount” means, on any
Distribution Date, an amount determined in accordance with clause (k) of step
(1) (Initial Calculation of Required Subordinated Amounts, Available
Subordinated Amounts and Usage) of Section 3.02, as adjusted in accordance with
Section 3.01 and 3.02.
     “DCMT” means the Discover Card Master Trust I, established pursuant to the
DCMT Pooling and Servicing Agreement.
     “DCMT Group One Finance Charge Collections Reallocation Account” means the
Group Finance Charge Collections Reallocation Account as defined in Section 8 of
the Series 2007-CC Supplement.
     “DCMT Group One Interchange Reallocation Account” means the Group
Interchange Reallocation Account as defined in Section 8 of the Series 2007-CC
Supplement.
     “DCMT Group One Principal Collections Reallocation Account” means the Group
Principal Collections Reallocation Account as defined in Section 8 of the
Series 2007-CC Supplement.
     “DCMT Pooling and Servicing Agreement” means that certain Amended and
Restated Pooling and Servicing Agreement dated as of November 3, 2004 by and
between Discover Bank, as master servicer, servicer and seller and U.S. Bank
National Association, as trustee, as the same may be amended, supplemented,
restated, amended and restated, replaced or otherwise modified from time to
time.
     “Determinant Class” has the meaning set forth in Section 4.03(b).
     “De Minimis Threshold” means any condition or set of conditions, including
any maximum Initial Dollar Principal Amount of Notes, or any maximum period of
time since the last issuance of Notes in which all of the conditions of
Section 310 of the Indenture have been satisfied, for which the applicable Note
Rating Agencies agree that an issuance that does not exceed such maximum does
not require compliance with the conditions of Section 310 of the Indenture.
     “Discount Note” means a Note issued with an Initial Dollar Principal Amount
that is less than its Stated Principal Amount, including without limitation a
Note that provides for an amount less than the Stated Principal Amount (but not
less than the Initial Dollar Principal Amount) thereof to be due and payable
upon the occurrence of an Early Redemption Event with respect to such Note or an
Event of Default and the acceleration of such Note, in each case before the
Expected Maturity Date of the applicable Note.
     “DiscoverSeries” means the Series of Notes established pursuant to this
Indenture Supplement.

12



--------------------------------------------------------------------------------



 



     “DiscoverSeries Collections Account” means the trust account designated as
such and established pursuant to Section 5.01.
     “DiscoverSeries Note” means any Note issued pursuant to Section 2.01 of
this Indenture Supplement and a related Terms Document.
     “Distribution Date” means the 15th day of each calendar month (or, if such
day is not a Business Day, the next succeeding Business Day) commencing in
August 2007.
     “Early Redemption Event” has the meaning set forth in the Indenture and
Section 4.01 of this Indenture Supplement.
     “Event of Default” has the meaning set forth in the Indenture.
     “Excess Spread Amount” means, for the DiscoverSeries for any Distribution
Date, the difference, whether positive or negative, between

  (a)   the sum of

  (i)   the amount of Finance Charge Amounts allocated to the DiscoverSeries
pursuant to Section 502(a) of the Indenture for the related Due Period,     (ii)
  any amounts to be treated as Series Finance Charge Amounts and designated to
be a part of the Excess Spread Amount pursuant to any Terms Document, for such
Distribution Date or the related Due Period, as applicable,     (iii)   an
amount equal to income earned on all funds on deposit in the Principal Funding
Account (including all subaccounts of such account) (net of investment expenses
and losses) for the period from and including the prior Distribution Date to but
excluding such Distribution Date and     (iv)   any amounts to be treated as
Series Finance Charge Amounts pursuant to step (3) (Withdrawal from Accumulation
Reserve Subaccounts to Cover Accumulation Negative Spread on Principal Funding
Subaccounts) of Section 3.01 for such Distribution Date, and

  (b)   the sum of

  (i)   the sum of the Class A Tranche Interest Allocations for all Tranches of
Class A Notes, the Class B Tranche Interest Allocations for all Tranches of
Class B Notes, the Class C Tranche Interest Allocations for all Tranches of
Class C Notes and the Class D Tranche Interest Allocations for all Tranches of
Class D Notes, minus, in each case any Interest Allocation Shortfall or

13



--------------------------------------------------------------------------------



 



      additional amounts due under any applicable Derivative Agreement as set
forth in clauses (a) and (b) of each such definition, in each case for such
Distribution Date,

  (ii)   the Servicing Fee that is allocated to the DiscoverSeries in accordance
with Section 504(b) of the Indenture for the related Due Period and     (iii)  
the Series Charge-offs for the related Due Period.

     “Excess Spread Early Redemption Cure” has the meaning set forth in
Section 4.01.
     “Excess Spread Early Redemption Event” has the meaning set forth in
Section 4.01.
     “Excess Spread Percentage” for each Tranche of Notes for any Distribution
Date means a fraction, the numerator of which is the Excess Spread Amount for
such Distribution Date multiplied by 12 and the denominator of which is the sum
of the Nominal Liquidation Amounts of all Tranches of DiscoverSeries Notes.
     “Eligible Deposit Account” has the meaning set forth in the Indenture.
     “Group Excess Spread” has the meaning set forth in the Series 2007-CC
Supplement.
     “Governmental Authority” means any governmental department, commission,
board, bureau, agency, court or other instrumentality of any nation, state,
province, territory, commonwealth, municipality or other political subdivision
thereof having jurisdiction over the Person in question.
     “Indenture” means the Indenture dated as of July 26, 2007 between the
Issuer and Indenture Trustee, as the same may be amended, supplemented,
restated, amended and restated, replaced or otherwise modified from time to
time.
     “Initial Dollar Principal Amount” means (a) unless otherwise specified in
the applicable Terms Document, with respect to a Class or Tranche of Dollar
Notes other than Discount Notes, the aggregate initial principal amount of the
Outstanding Notes of such Class or Tranche, and (b) with respect to a Class or
Tranche of Discount Notes or Foreign Currency Notes, the amount specified in the
applicable Terms Document as the Initial Dollar Principal Amount thereof.
     “Interchange Series” has the meaning set forth in the Series 2007-CC
Supplement.
     “Interchange Subgroup Excess Spread” has the meaning set forth in the
Series 2007-CC Supplement.
     “Interest Accrual Period” for any Class or Tranche of Notes has the meaning
set forth in the applicable Terms Document.
     “Interest Allocation Shortfall” means, with respect to any Tranche of Notes
for any Distribution Date, the amount of any Class A Tranche Interest Allocation
Shortfall, any Class B

14



--------------------------------------------------------------------------------



 



Tranche Interest Allocation Shortfall, any Class C Tranche Interest Allocation
Shortfall or any Class D Tranche Interest Allocation Shortfall that remains
unpaid with respect to such Tranche from any prior Distribution Date after all
allocations under the Cash Flows in Section 3.01 on such prior Distribution
Date, together with interest thereon calculated at the Note Interest Rate and in
accordance with the calculation basis specified in the Terms Document for such
Tranche.
     “Interest Funding Account” means the trust account designated as such and
established pursuant to Section 5.01.
     “Interest Funding Subaccount” means any subaccount to the Interest Funding
Account established for a particular Tranche of Notes pursuant to Section 5.01.
     “Interest Payment Date” for any Class or Tranche of Notes has the meaning
set forth in the applicable Terms Document.
     “Issuance Date” for each Tranche of Notes has the meaning set forth in the
Terms Document for such Tranche.
     “Issuer Accounts” means, collectively, the DiscoverSeries Collections
Account, the Interest Funding Account, the Principal Funding Account, the
Accumulation Reserve Account, the Class C Reserve Account, the Class D Reserve
Account, any other account established in accordance with any Terms Document and
designated as an “Issuer Account,” and any Subaccounts of such accounts.
     “Legal Maturity Date” for each Tranche of Notes has the meaning set forth
in the Terms Document for such Tranche.
     “Master Trust” has the meaning set forth in the Indenture.
     “Minimum Principal Receivables Balance,” with respect to the DCMT, has the
meaning set forth in the DCMT Pooling and Servicing Agreement.
     “Monthly Interest Accrual Date” means, with respect to any Class or Tranche
of Notes:
     (a) each Interest Payment Date for such Class or Tranche, or such other
date as specified in the applicable Terms Document for such Tranche (including,
if applicable, any payment date under any Derivative Agreement for such Class or
Tranche), and
     (b) for any calendar month in which no Interest Payment Date (or other
specified date) for such Class or Tranche occurs, the date in such calendar
month corresponding numerically to the next Interest Payment Date (or other
specified date) for such Class or Tranche of Notes; provided, however, that
     (i) for the calendar month in which a Class or Tranche of Notes is issued,
the Issuance Date for such Class or Tranche will be the first Monthly Interest
Accrual Date for such Class or Tranche of Notes,

15



--------------------------------------------------------------------------------



 



     (ii) any date on which proceeds from a Receivables Sale following an Event
of Default and acceleration of any Tranche of Notes are deposited into the
Interest Funding Subaccount for such Notes will be the last Monthly Interest
Accrual Date for such Tranche,
     (iii) if there is no such numerically corresponding date in such calendar
month, then the Monthly Interest Accrual Date will be the last Business Day of
such calendar month, and
     (iv) if such numerically corresponding date in such calendar month is not a
Business Day, then the Monthly Interest Accrual Date will be the following
Business Day (unless such Business Day would fall in the following calendar
month, in which case the Monthly Interest Accrual Date will be the last Business
Day of such current month).
     “Monthly Interest Accrual Period” shall mean, with respect to any Class or
Tranche of Notes, the period from and including any Monthly Interest Accrual
Date to but excluding the next succeeding Monthly Interest Accrual Date.
     “Monthly Principal Accretion Date” means, with respect to any Class or
Tranche of Discount Notes, unless otherwise specified in the applicable Terms
Document:
     (a) for any calendar month in which an Expected Maturity Date for such
Class or Tranche occurs, such Expected Maturity Date, except as otherwise
specified in the applicable Terms Document for such Tranche, and
     (b) for any calendar month in which no Expected Maturity Date for such
Class or Tranche occurs, the date in such calendar month corresponding
numerically to the Expected Maturity Date for such Tranche, or as otherwise
specified in the applicable Terms Document, for such Tranche; provided, however,
that:
     (i) for the calendar month in which a Class or Tranche of Notes is issued,
the Issuance Date for such Class or Tranche will be the first Monthly Principal
Accretion Date for such Class or Tranche of Notes,
     (ii) any date on which proceeds from a Receivables Sale following an Event
of Default and acceleration of any Tranche of Notes are deposited into the
Interest Funding Subaccount for such Notes will be the last Monthly Principal
Accretion Date for such Tranche,
     (iii) if there is no numerically corresponding date in such calendar month,
then the Monthly Principal Accretion Date will be the last Business Day of such
calendar month, and
     (iv) if such numerically corresponding date in such calendar month is not a
Business Day, the Monthly Principal Accretion Date will be the following
Business Day (unless such Business Day would fall in the following month in

16



--------------------------------------------------------------------------------



 



which case the Monthly Principal Accretion Date will be the last Business Day of
such earlier calendar month).
     “Monthly Principal Accretion Period” means, with respect to any Class or
Tranche of Discount Notes, the period from and including any Monthly Principal
Accretion Date to but excluding the next succeeding Monthly Principal Accretion
Date.
     “Nominal Liquidation Amount” means, with respect to any Tranche of Notes:
     (a) on the Issuance Date thereof, the Initial Dollar Principal Amount of
such Tranche;
     (b) on any Distribution Date thereafter such amount as increased or
decreased pursuant to Section 3.01;
     (c) on any date, other than a Distribution Date, on which Prefunding Excess
Amount are withdrawn from the applicable Principal Funding Subaccount pursuant
to Section 4.04, the Nominal Liquidation Amount as of the beginning of such date
plus the Prefunding Excess Amount so withdrawn; and
     (d) on and after the date of a Receivables Sale for such Tranche, zero.
     “Nominal Liquidation Amount Deficit” means, with respect to any Tranche of
Notes, (i) on the Issuance Date thereof, zero, (ii) on any Distribution Date
thereafter (except as set forth in subclause (iii)), the excess of the Adjusted
Outstanding Dollar Principal Amount of that Tranche over the Nominal Liquidation
Amount of that Tranche, as adjusted pursuant to Section 3.01, and (iii) on and
after the date of a Receivables Sale for such Tranche, zero.
     “Note Interest Rate” with respect to any Class or Tranche of Notes has the
meaning set forth in the applicable Terms Document.
     “Outstanding Dollar Principal Amount” means at any time, either:
     (a) with respect to any Class or Tranche of Notes (other than Discount
Notes), the aggregate Initial Dollar Principal Amount of the Outstanding Notes
of such Class or Tranche at such time, minus

  (i)   the amount of any withdrawals from the Principal Funding Account or the
related Principal Funding Subaccount, as applicable, for such Class or Tranche
of Notes for payment of principal to the Holders of such Class or Tranche of
Notes or the applicable Derivative Counterparty pursuant to this Indenture
Supplement or the related Terms Documents and     (ii)   any net losses of
principal of funds on deposit in respect of principal in the Principal Funding
Account or the related Principal Funding Subaccount, as applicable, for such
Class or Tranche of Notes, or

17



--------------------------------------------------------------------------------



 



     (b) with respect to any Class or Tranche of Discount Notes, an amount of
the Outstanding Notes of such Class or Tranche calculated by reference to the
applicable formula set forth in the applicable Terms Document, taking into
account the amount and timing of payments of principal made to the Holders of
such Class or Tranche or to the applicable Derivative Counterparty and
accretions of principal, each pursuant to this Indenture Supplement;
plus, in either case, without duplication, the amount of any increase in the
Outstanding Dollar Principal Amount of such Series, Class or Tranche of Notes
due to the issuance of additional Notes of such Series, Class or Tranche
pursuant to this Indenture Supplement and the applicable Terms Document.
Notwithstanding the foregoing, with respect to any Class or Tranche of Notes for
which a Receivables Sale has occurred, the Outstanding Dollar Principal Amount
shall be zero.
     “Performing” means, with respect to any Derivative Agreement, that no
payment default or repudiation of performance by a Derivative Counterparty has
occurred, and such Derivative Agreement has not been terminated.
     “PFA Earnings Target” means, for any Distribution Date, with respect to any
amount on deposit in a Principal Funding Subaccount (before giving effect to any
deposits to be made on such date) for a Tranche of Notes, the Dollar amount of
interest that would have accrued on such deposit (or portion thereof) for the
period from and including the preceding Distribution Date to but excluding such
Distribution Date if it had borne interest at the following rates:
     (a) in the case of a Tranche of Dollar Interest-bearing Notes with no
Derivative Agreement for interest, the Note Interest Rate applicable to that
Tranche;
     (b) in the case of a Tranche of Discount Notes, the rate of accretion
(converted to an accrual rate) of that Tranche as specified in or determined in
accordance with the applicable Terms Document;
     (c) in the case of a Tranche of Notes with a Performing Derivative
Agreement for interest, the rate at which payments by the Issuer to the
applicable Derivative Counterparty accrue (prior to the netting of such
payments, if applicable);
     (d) in the case of a Tranche of Notes with a non-Performing Derivative
Agreement for interest, the rate specified in the related Terms Document; or
     (e) any other applicable rate specified in the related Terms Document for
such Tranche.
     “Pooling and Servicing Agreement” has the meaning set forth in the
Indenture.
     “Prefunding Class” has the meaning set forth in Section 4.03(a).
     “Prefunding Excess Amount” for any Tranche of Notes shall have the meaning
set forth in Section 4.04.

18



--------------------------------------------------------------------------------



 



     “Prefunding Negative Spread” means, for any Tranche of Notes for any
Distribution Date, the positive difference, if any, between
     (a) the PFA Earnings Target for amounts on deposit in the Principal Funding
Subaccount in connection with Targeted Prefunding Deposits for such Tranche of
Notes and
     (b) the product of

  (x)   the amount of income earned on all funds on deposit in the Principal
Funding Subaccount for such Tranche (net of investment expenses and losses) for
the period from and including the prior Distribution Date to but excluding such
Distribution Date and     (y)   a fraction, the numerator of which is the amount
on deposit in such Principal Funding Subaccount in connection with Targeted
Prefunding Deposits and the denominator of which is the amount on deposit in
such Principal Funding Subaccount in connection with Targeted Principal
Deposits.

     “Prefunding Tranche” has the meaning set forth in Section 4.03(c).
     “Principal Funding Account” means the trust account designated as such and
established pursuant to Section 5.01.
     “Principal Funding Subaccount” means any subaccount to the Principal
Funding Account established for a particular Tranche of Notes pursuant to
Section 5.01.
     “Reallocated Finance Charge Amounts” has the meaning set forth in step (10)
(Allocation from the DCMT Group One Interchange Reallocation Account) of
Section 3.01, as adjusted pursuant to subsequent steps of Section 3.01.
     “Reallocated Principal Amounts” has the meaning set forth in step (64)
(Allocation from the DCMT Group One Principal Collections Reallocation Account
for Principal Shortfalls other than Prefunding Shortfalls) of Section 3.01, as
adjusted pursuant to subsequent steps of Section 3.01.
     “Receivables Sale” means, for any Tranche of Notes, each sale of
Receivables by each Master Trust with respect to such Tranche pursuant to
Section 4.05 and pursuant to Section 12(b) of the Series 2007-CC Supplement or a
comparable provision of any other applicable agreement relating to any
Additional Collateral Certificate.
     “Receivables Sale Proceeds” means, for any Tranche of Notes, the net
proceeds of a Receivables Sale. Receivables Sale Proceeds do not constitute
Series Principal Amounts.
     “Required Excess Spread Amount” means with respect to any Distribution Date
for any Tranche of Notes, zero, unless otherwise specified in the applicable
Terms Document for such Tranche.

19



--------------------------------------------------------------------------------



 



     “Required Subordinated Amount” means, with respect to any Tranche of
Class A Notes, the Required Subordinated Amount of Class B Notes, the Required
Subordinated Amount of Class C Notes or the Required Subordinated Amount of
Class D Notes, as applicable, for such Tranche; with respect to any Tranche of
Class B Notes, the Required Subordinated Amount of Class C Notes or the Required
Subordinated Amount of Class D Notes, as applicable, for such Tranche; and with
respect to any Tranche of Class C Notes, the Required Subordinated Amount of
Class D Notes for such Tranche.
     “Required Subordinated Amount of Class B Notes” means, for any Tranche of
Class A Notes, the amount determined in accordance with the Terms Document for
such Tranche.
     “Required Subordinated Amount of Class C Notes” means, for any Tranche of
Class A Notes or Class B Notes, the amount determined in accordance with the
Terms Document for such Tranche.
     “Required Subordinated Amount of Class D Notes” means, for any Tranche of
Class A Notes, Class B Notes or Class C Notes, the amount determined in
accordance with the Terms Document for such Tranche.
     “Required Subordinated Amount Shortfall” has the meaning set forth in
Section 4.03.
     “Required Subordinated Percentage of Class B Notes” means, for any Tranche
of Class A Notes, the Required Subordinated Percentage of Class B Notes
specified in the Terms Document for such Tranche.
     “Required Subordinated Percentage of Class C Notes” means, for any Tranche
of Class A Notes, the Required Subordinated Percentage of Class C Notes set
forth in the Terms Document for such Tranche, and for any Tranche of Class B
Notes, the Required Subordinated Percentage of Class C Notes (Unencumbered)
specified in the Terms Document for such Tranche.
     “Required Subordinated Percentage of Class D Notes” means, for any Tranche
of Class A Notes, the Required Subordinated Percentage of Class D Notes set
forth in the Terms Document for such Tranche, and for any Tranche of Class B
Notes or Class C Notes, the Required Subordinated Percentage of Class D Notes
(Unencumbered) specified in the Terms Document for such Tranche; provided,
however, that if the Required Subordinated Percentage of Class D Notes or the
Required Subordinated Percentage of Class D Notes (Unencumbered), as applicable,
is not set forth in the Terms Document for any Tranche, such percentage shall be
deemed to be zero.
     “Seller” with respect to the DCMT means Discover Bank and any additional
seller specified in the DCMT Pooling and Servicing Agreement, and with respect
to any other Master Trust shall have the meaning set forth in the applicable
Pooling and Servicing Agreement.
     “Senior Class” means (a) with respect to the Class B Notes, the Class A
Notes, (b) with respect to the Class C Notes, the Class A Notes or Class B Notes
and (c) with respect to the Class D Notes, the Class A Notes, Class B Notes or
Class C Notes.

20



--------------------------------------------------------------------------------



 



     “Series 2007-CC Collateral Certificate” means the Series 2007-CC Collateral
Certificate issued pursuant to the DCMT Pooling and Servicing Agreement and the
Series 2007-CC Supplement, as amended, supplemented, restated, amended and
restated, replaced or otherwise modified from time to time.
     “Series 2007-CC Supplement” means the Series 2007-CC Supplement to the DCMT
Pooling and Servicing Agreement dated as of July 26, 2007, as the same may be
amended, supplemented, restated, amended and restated, replaced or otherwise
modified from time to time.
     “Series Charge-offs” means, with respect to any Due Period, the amount of
Charge-offs for such Due Period that are allocated to the DiscoverSeries in
accordance with Section 502(b) of the Indenture.
     “Series Finance Charge Amounts” means, with respect to any Due Period, the
sum of (a) the Finance Charge Amounts that are allocated to the DiscoverSeries
in accordance with Section 502(a) of the Indenture, (b) any amounts to be
treated as Series Finance Charge Amounts pursuant to any Terms Document and
(c) any amounts to be treated as Series Finance Charge Amounts pursuant to

  •   step (2) (Withdrawal of Income on Accounts),     •   step (3) (Withdrawal
from Accumulation Reserve Subaccounts to Cover Accumulation Negative Spread on
Principal Funding Subaccounts),     •   step (49) (Withdrawal of Excess Deposits
from Accumulation Reserve Subaccounts for use as Series Finance Charge Amounts),
    •   step (51) (Withdrawal of Excess Deposits from Class C Reserve
Subaccounts for use as Series Finance Charge Amounts) and     •   step (52)
(Withdrawal of Excess Deposits from Class D Reserve Subaccounts for use as
Series Finance Charge Amounts)

of Section 3.01 (but in each case in this clause (c), only with respect to
allocations made after the step in which such funds are designated as
Series Finance Charge Amounts).
     “Series Investor Interest” with respect to any series of Master Trust
certificates issued by the DCMT has the meaning set forth in the DCMT Pooling
and Servicing Agreement.
     “Series Principal Amounts” means, with respect to any Due Period, the sum
of (a) the Principal Amounts that are allocated to the DiscoverSeries in
accordance with Section 503 of the Indenture, (b) any amounts to be treated as
Series Principal Amounts pursuant to any Terms Document (including, without
limitation, any amounts paid with respect to any Note under any Derivative
Agreement that are designated as Series Principal Amounts under the applicable
Terms Document), and (c) any amounts to be treated as Series Principal Amounts
pursuant to

21



--------------------------------------------------------------------------------



 



  •   step (16) (Current Charge-offs from Series Finance Charge Amounts),     •
  step (17) (Reimbursement of Class A Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts),     •   step (18) (Reimbursement of Class B
Nominal Liquidation Amount Deficit from Series Finance Charge Amounts),     •  
step (19) (Reimbursement of Class C Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts),     •   step (20) (Reimbursement of Class D
Nominal Liquidation Amount Deficit from Series Finance Charge Amounts),     •  
step (23) (Unreimbursed Current Charge-offs from Reallocated Finance Charge
Amounts),     •   step (24) (Reimbursement of Class A Nominal Liquidation Amount
Deficit from Reallocated Finance Charge Amounts),     •   step (25)
(Reimbursement of Class B Nominal Liquidation Amount Deficit from Reallocated
Finance Charge Amounts),     •   step (26) (Reimbursement of Class C Nominal
Liquidation Amount Deficit from Reallocated Finance Charge Amounts),     •  
step (27) (Reimbursement of Class D Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts),     •   step (59) (Withdrawal of Prefunding
Excess Amounts for use as Series Principal Amounts),     •   step (73)
(Reimbursement of Class C Nominal Liquidation Amount Deficit from Class C
Reserve Subaccounts) and     •   step (74) (Reimbursement of Class D Nominal
Liquidation Amount Deficit from Class D Reserve Subaccounts)

of Section 3.01 (but in the case of this clause (c), only with respect to
allocations made after the step in which such funds are designated as
Series Principal Amounts).
     “Series Repurchase Event” has the meaning set forth in the DCMT Pooling and
Servicing Agreement (or other applicable Pooling and Servicing Agreement).
     “Series Servicing Fees” mean, with respect to any Due Period, the Servicing
Fee that is allocated to the DiscoverSeries in accordance with Section 504 of
the Indenture, plus any Series Servicing Fee Shortfall from the prior
Distribution Date.

22



--------------------------------------------------------------------------------



 



     “Series Servicing Fee Shortfall” has the meaning set forth in step (7)
(Series Servicing Fees from Series Finance Charge Amounts) of Section 3.01, as
adjusted pursuant to subsequent steps of Section 3.01.
     “Stated Principal Amount,” with respect to any Note, has the meaning set
forth in the related Terms Document.
     “Subordinated Class” means (a) with respect to the Class A Notes, the
Class B Notes, the Class C Notes and the Class D Notes, (b) with respect to the
Class B Notes, the Class C Notes and the Class D Notes, and (c) with respect to
the Class C Notes, the Class D Notes.
     “Subordination Waterfall” means the sequential adjustment steps relating to
Usage and Available Subordinated Amounts set forth in Section 3.02.
     “Targeted Accumulation Reserve Subaccount Deposit” for any Tranche of Notes
has the meaning set forth in the applicable Terms Document.
     “Targeted Cumulative Class C Reserve Deposit” for each Tranche of Class C
Notes means, with respect to any Due Period, unless otherwise specified in the
Terms Document for such Tranche, the product of
     (a) the Class C Reserve Account Percentage for such Tranche for such Due
Period,
     (b) the sum of the Adjusted Outstanding Dollar Principal Amounts of all
Tranches of Outstanding DiscoverSeries Notes, plus the amount of funds on
deposit in the Principal Funding Subaccounts for all Tranches of Outstanding
DiscoverSeries Notes in connection with Targeted Prefunding Deposits (after
giving effect to any application of such deposits to Targeted Principal Deposits
in accordance with Section 4.04(a)), in each case as of the last day of the
preceding Due Period and
     (c) a fraction, the numerator of which is the Nominal Liquidation Amount of
such Tranche and the denominator of which is the Nominal Liquidation Amount of
all Tranches of Class C Notes, in each case, as of the close of business on the
last day of the preceding Due Period;
provided, however, that for any Tranche of Class C Notes for which an Event of
Default or an Early Redemption Event has occurred and is continuing (other than
an Excess Spread Early Redemption Event for which an Excess Spread Early
Redemption Cure has occurred), the Targeted Cumulative Class C Reserve Deposit
for such Tranche shall be, unless otherwise specified in the Terms Document for
such Tranche, the product of (a), (b) and (c) above on the date on which such
event shall have occurred (after giving effect to any change in the Class C
Reserve Account Percentage due to occurrence of such Event of Default or Early
Redemption Event).
     “Targeted Cumulative Class D Reserve Deposit” for each Tranche of Class D
Notes means, with respect to any Due Period, unless otherwise specified in the
Terms Document for such Tranche, the product of

23



--------------------------------------------------------------------------------



 



     (a) the Class D Reserve Account Percentage for such Tranche for such Due
Period,
     (b) the sum of the Adjusted Outstanding Dollar Principal Amounts of all
Tranches of DiscoverSeries Outstanding Notes, plus the amount of funds on
deposit in the Principal Funding Subaccounts for all Tranches of Outstanding
DiscoverSeries Notes in connection with Targeted Prefunding Deposits (after
giving effect to any application of such deposits to Targeted Principal Deposits
in accordance with Section 4.04(a)), in each case as of the last day of the
preceding Due Period and
     (c) a fraction, the numerator of which is the Nominal Liquidation Amount of
such Tranche and the denominator of which is the Nominal Liquidation Amount of
all Tranches of Class D Notes, in each case, as of the close of business on the
last day of the preceding Due Period.
provided, however, that for any Tranche of Class D Notes for which an Event of
Default or an Early Redemption Event has occurred and is continuing (other than
an Excess Spread Early Redemption Event for which an Excess Spread Early
Redemption Cure has occurred), the Targeted Cumulative Class D Reserve Deposit
for such Tranche shall be, unless otherwise specified in the Terms Document for
such Tranche, the product of (a), (b) and (c) above on the date on which such
event shall have occurred (after giving effect to any change in the Class D
Reserve Account Percentage due to occurrence of such Event of Default or Early
Redemption Event).
     “Targeted Prefunding Deposit” has the meaning set forth in Section 4.03.
     “Targeted Principal Deposit” means, for any Distribution Date, (i) for any
Tranche of Notes for which a Receivables Sale has occurred, zero, and (ii) for
any other Tranche of Notes, the amount determined pursuant to clauses (a), (b),
(c) or (d) below with respect to such Tranche for such Distribution Date, as
applicable, or if more than one such clause is applicable, the highest amount
determined pursuant to any one of such clauses, plus the Targeted Prefunding
Deposit for such Tranche, as determined in accordance with Section 4.03.
     (a) Deposits for Principal Payment Dates. For any Tranche that does not
have an Accumulation Period, for any Distribution Date that is a Principal
Payment Date for such Tranche,

  (x) (i)  the amount scheduled to be paid on such Principal Payment Date as
specified in the related Terms Document, plus

    (ii)  any Targeted Principal Deposit that was scheduled to be paid or
deposited on any previous Principal Payment Date that was not so paid or
deposited, minus

  (y)   the amount on deposit in the Principal Funding Subaccount for such
Tranche that was applied to the amount in clause (x) in accordance with
Section 4.04(a),

24



--------------------------------------------------------------------------------



 



     (b) Deposits for Accumulation Periods. For any Tranche in its Accumulation
Period, beginning with the Accumulation Commencement Date for such Tranche

  (x) (i)  the Accumulation Amount for such Tranche, plus

    (ii)  any Accumulation Amount that was scheduled to be deposited on any
previous Distribution Date in the Accumulation Period that was not so deposited,
minus

  (y)   the amount on deposit in the Principal Funding Subaccount for such
Tranche that was applied to the amount in clause (x) in accordance with
Section 4.04(a),

     (c) Deposits for Accelerated Tranche. For any Tranche that has been
accelerated after the occurrence of an Event of Default, or if an Early
Redemption Event with respect to such Tranche has occurred (other than an Excess
Spread Early Redemption Event for which an Excess Spread Early Redemption Cure
has occurred), with respect to each Distribution Date following the Due Period
in which such Event of Default or Early Redemption Event has occurred, the
Nominal Liquidation Amount of such Tranche as of the first day of the preceding
Due Period, or
     (d) Derivative Payments. For any Tranche that has a Performing or
non-Performing Derivative Agreement for principal that provides for a payment to
the applicable Derivative Counterparty,

  (x) (i)  the amount specified in the related Terms Document as the amount to
be deposited on the applicable Distribution Date with respect to any payment to
the Derivative Counterparty, plus

    (ii)  any amount that was scheduled to be deposited on any previous
Distribution Date that was not so deposited, minus

  (y)   the amount on deposit in the Principal Funding Subaccount for such
Tranche that was applied to the amount in clause (x) in accordance with
Section 4.04(a),

but in no case more than the Nominal Liquidation Amount of such Tranche;
provided, however, that (i) the Targeted Principal Deposit for any Tranche of
Class B Notes will be zero prior to the Legal Maturity Date of such Tranche
unless the Class A Usage of Class B Notes for all Outstanding Tranches of
Class A Notes is zero, (ii) the Targeted Principal Deposit for any Tranche of
Class C Notes will be zero prior to the Legal Maturity Date of such Tranche
unless the Class A Usage of Class C Notes for all Outstanding Tranches of
Class A Notes is zero and the Class B Usage of Class C Notes for all Outstanding
Tranches of Class B Notes is zero, and (iii) the Targeted Principal Deposit for
any Tranche of Class D Notes will be zero prior to the Legal Maturity Date of
such Tranche unless the Class A Usage of Class D Notes for all Outstanding
Tranches of Class A Notes is zero, the Class B Usage of Class D Notes for all

25



--------------------------------------------------------------------------------



 



Outstanding Tranches of Class B Notes is zero and the Class C Usage of Class D
Notes for all Outstanding Tranches of Class C Notes is zero.
     “Terms Document” means, with respect to any Class or Tranche of Notes, a
supplement to this Indenture Supplement that establishes such Class or Tranche,
in the case of Class A Notes, Class B Notes or Class C Notes, in the form
attached hereto as Exhibit A, B or C, as applicable, with such additional or
different provisions as the Issuer determines are necessary or appropriate in
connection with the issuance of any Tranche of Notes, as the same may be
amended, supplemented, restated, amended and restated, replaced or otherwise
modified from time to time.
     “Trust Agreement” has the meaning set forth in the Indenture.
     “Trust Portfolio Repurchase Event” has the meaning set forth in the DCMT
Pooling and Servicing Agreement (or other applicable Pooling and Servicing
Agreement).
     “Unreimbursed Series Charge-offs” has the meaning set forth in step (16)
(Current Charge-offs from Series Finance Charge Amounts) of Section 3.01, as
adjusted pursuant to subsequent steps of Section 3.01.
     “Usage” means, with respect to any Tranche of Class A Notes, the Class A
Usage of Class B Notes, the Class A Usage of Class C Notes or the Class A Usage
of Class D Notes, as applicable, for such Tranche; with respect to any Tranche
of Class B Notes, the Class B Usage of Class C Notes or the Class B Usage of
Class D Notes, as applicable, for such Tranche; and with respect to any Tranche
of Class C Notes, the Class C Usage of Class D Notes for such Tranche.
     Section 1.02. Representations and Warranties of Issuer. The Issuer
represents and warrants that:
     (a) the Issuer has been duly formed and is validly existing as a statutory
trust in good standing under the laws of the State of Delaware, and has full
power and authority to execute and deliver this Indenture Supplement and to
perform the terms and provisions hereof;
     (b) the execution, delivery and performance of this Indenture Supplement by
the Issuer have been duly authorized by all necessary corporate and statutory
trust proceedings of any Beneficiary and the Owner Trustee, do not require any
approval or consent of any governmental agency or authority, and do not and will
not conflict with any material provision of the Certificate of Trust or the
Trust Agreement of the Issuer;
     (c) this Indenture Supplement is the valid, binding and enforceable
obligations of the Issuer, except as the same may be limited by receivership,
insolvency, reorganization, moratorium or other laws relating to the enforcement
of creditors’ rights generally or by general equity principles;
     (d) to the best of the Issuer’s knowledge, this Indenture Supplement will
not conflict with any law or governmental regulation or court decree applicable
to it;
     (e) the Issuer is not required to be registered under the Investment
Company Act;

26



--------------------------------------------------------------------------------



 



     (f) all information heretofore furnished by the Issuer in writing to the
Indenture Trustee for purposes of or in connection with this Indenture
Supplement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Issuer in writing to the Indenture Trustee will be,
true and accurate in every material respect or based on reasonable estimates on
the date as of which such information is stated or certified; and
     (g) to the best knowledge of the Issuer, there are no proceedings or
investigations pending against the Issuer before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over the Issuer (A) asserting the invalidity of this Indenture
Supplement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Indenture Supplement or (C) seeking any determination or
ruling which in the Issuer’s judgment would materially and adversely affect the
performance by the Issuer of its obligations under this Indenture Supplement or
the validity or enforceability of this Indenture Supplement.
     Section 1.03. Representations and Warranties of Indenture Trustee. The
Indenture Trustee represents and warrants and any successor trustee shall
represent and warrant that:
     (a) the Indenture Trustee is organized, existing and in good standing under
the laws of the United States of America;
     (b) the Indenture Trustee has full power, authority and right to execute,
deliver and perform this Indenture, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Indenture
Supplement; and
     (c) this Indenture Supplement has been duly executed and delivered by the
Indenture Trustee.
     Section 1.04. Limitations on Liability.
     (a) It is expressly understood and agreed by the parties hereto that
(i) this Indenture Supplement is executed and delivered by the Owner Trustee not
individually or personally but solely as Owner Trustee under the Trust
Agreement, in the exercise of the powers and authority conferred and vested in
it, (ii) each of the representations, undertakings and agreements herein made on
the part of the Issuer is made and intended not as a personal representation,
undertaking or agreement by the Owner Trustee but is made and intended for the
purpose of binding only the Issuer, (iii) nothing herein contained will be
construed as creating any liability on the Owner Trustee individually or
personally, to perform any covenant of the Issuer either expressed or implied
herein, all such liability, if any, being expressly waived by the parties to
this Indenture Supplement and by any Person claiming by, through or under them
and (iv) under no circumstances will the Owner Trustee be personally liable for
the payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Indenture Supplement or any related
documents.
     (b) None of the Indenture Trustee, the Owner Trustee, the Calculation
Agent, any Beneficiary, the Depositor, any Master Servicer or any Servicer or
any of their respective officers, directors, employees, incorporators or agents
will have any liability with respect to this

27



--------------------------------------------------------------------------------



 



Indenture Supplement, and recourse may be had solely to the Collateral pledged
to secure the DiscoverSeries Notes under the Indenture and this Indenture
Supplement.
     Section 1.05. Governing Law. THIS INDENTURE SUPPLEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATION LAW, WITHOUT REFERENCE TO ANY CONFLICT
OF LAW PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
STATE.
     Section 1.06. Counterparts. This Indenture Supplement may be executed in
any number of counterparts, each of which when so executed will be deemed to be
an original, but all such counterparts will together constitute but one and the
same instrument.
     Section 1.07. Ratification of Indenture. As supplemented by this Indenture
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Indenture Supplement shall be read, taken
and construed as one and the same instrument.
ARTICLE II
The Notes
     Section 2.01. Creation and Designation.
     (a) There is hereby created a Series of Notes to be issued pursuant to the
Indenture and this Indenture Supplement to be known as “Discover Card Execution
Note Trust, DiscoverSeries” or the “DiscoverSeries Notes.” The
DiscoverSeries Notes may be issued in four Classes, the first of which shall be
known as the “Class A Notes,” the second of which shall be known as the “Class B
Notes,” the third of which shall be known as the “Class C Notes” and the fourth
of which shall be known as the “Class D Notes.”
     (b) The DiscoverSeries Notes shall not be subordinated to any other Series
of Notes.
     (c) Notwithstanding the allocation provisions of the Indenture, this
Indenture Supplement and the Indenture Supplements for each other Series of
Notes, if any, to the extent that the DiscoverSeries Noteholders are deemed to
have any interest in any assets of the Issuer allocated to other Series of Notes
secured by the Collateral, the DiscoverSeries Noteholders agree by acceptance of
their DiscoverSeries Notes that their interest in those assets is subordinate to
claims or rights of the Noteholders of such other Series of Notes to those other
assets. Further, the DiscoverSeries Noteholders shall agree by their acceptance
of their DiscoverSeries Notes that such agreement constitutes a subordination
agreement for purposes of Section 510(a) of the Bankruptcy Code.
     Section 2.02. New Issuances of Notes. The Issuer may issue new Tranches of
Notes (including additional Notes of an Outstanding Tranche) to be included in
the DiscoverSeries, so long as the following conditions precedent are satisfied:
     (i) on or before the date that the new issuance is to occur, the Issuer
shall have delivered to the Indenture Trustee a Terms Document relating to the
applicable Tranche of Notes;

28



--------------------------------------------------------------------------------



 



     (ii) with respect to an issuance of Class A Notes, immediately after giving
effect to such issuance, the Nominal Liquidation Amount of the Class B Notes
must be at least equal to the Class A Available Subordinated Amount of Class B
Notes for all Tranches of Class A Notes;
     (iii) with respect to an issuance of Class A Notes or Class B Notes,
immediately after giving effect to such issuance, the Nominal Liquidation Amount
of the Class C Notes must be at least equal to the sum of (x) the aggregate
Class A Available Subordinated Amount of Class C Notes for all Tranches of
Class A Notes with a Required Subordinated Amount of Class B Notes equal to zero
and (y) the aggregate Class B Available Subordinated Amount of Class C Notes for
all Tranches of Class B Notes;
     (iv) with respect to an issuance of Class A Notes, Class B Notes or Class C
Notes, immediately after giving effect to such issuance, the Nominal Liquidation
Amount of the Class D Notes must be at least equal to the aggregate Class C
Available Subordinated Amount of Class D Notes for all Tranches of Class C
Notes;
     (v) the Issuer shall be entitled to cause an increase in the
Series Investor Interest for the Series 2007-CC Collateral Certificate or any
Additional Collateral Certificate by an amount equal to the Nominal Liquidation
Amount for such Notes as specified in the related Terms Document and all
conditions to such increase, including without limitation any conditions
relating to the Minimum Principal Receivables Balance of the DCMT or any
comparable provision of any other applicable Master Trust, shall have been
satisfied;
     (vi) the conditions specified in Section 310 of the Indenture are satisfied
(unless such issuance does not exceed the De Minimis Threshold, in which case
only such conditions specified in Section 310 of the Indenture as the applicable
Note Rating Agencies shall require shall be satisfied); and
     (vii) any other conditions specified in the related Terms Document.
     Section 2.03. Cash Deposit in Class C Reserve Account and Class D Reserve
Account. If the issuance of Notes pursuant to Section 2.02 is expected to result
in an increase in the Targeted Cumulative Class C Reserve Deposit for any
Tranche of Class C Notes or the Targeted Cumulative Class D Reserve Deposit for
any Tranche of Class D Notes, immediately after receipt of the proceeds of the
Notes issued pursuant to Section 2.02, the Issuer shall deposit an amount equal
to such increase into each applicable Class C Reserve Subaccount or Class D
Reserve Subaccount from the proceeds of such Notes.
ARTICLE III
Allocations of Collections and Subordination
     Section 3.01. Allocations of Collections. The Indenture Trustee shall, on
or before each Distribution Date cause allocations to be made in the order of
priority specified, to the extent funds are available, to the account or Person
indicated, in each case as set forth below. For the purpose of this section,
unless otherwise provided in each paragraph, each amount referred in this
section shall be computed after giving effect to preceding paragraphs but before
giving effect to succeeding paragraphs.

29



--------------------------------------------------------------------------------



 



          (1) Series Finance Charge Amounts and Series Principal Amounts. All
Series Finance Charge Amounts and Series Principal Amounts allocated to the
DiscoverSeries pursuant to the Indenture or designated in any applicable Terms
Document and received by the Note Issuance Trust in accordance with such Terms
Document or any related agreement shall be deposited into the DiscoverSeries
Collections Account; provided, however, that the Calculation Agent may direct
each Master Trust Trustee to retain any funds in Master Trust accounts that will
be allocated to Master Trust accounts or paid to each Master Servicer in
accordance with these Cash Flows, and any such amounts shall not be deposited
into the DiscoverSeries Collections Account; and provided, further, that any
such amounts shall nonetheless be treated as Series Finance Charge Amounts and
Series Principal Amounts hereunder and allocated as if they had been so
deposited.
          (2) Withdrawal of Income on Accounts. An amount equal to income earned
on all funds on deposit in the Principal Funding Account, the Interest Funding
Account and the Accumulation Reserve Account (including all Subaccounts of such
accounts) (net of investment expenses and losses) for the period from and
including the prior Distribution Date to but excluding the current Distribution
Date shall be withdrawn from each such account, deposited into the
DiscoverSeries Collections Account, and treated as Series Finance Charge
Amounts.
          (3) Withdrawal from Accumulation Reserve Subaccounts to Cover
Accumulation Negative Spread on Principal Funding Subaccounts. An amount equal
to the Accumulation Negative Spread for any Principal Funding Subaccount for any
Tranche of Notes in the Accumulation Period for such Tranche shall be withdrawn
from the Accumulation Reserve Subaccount for such Tranche, deposited into the
DiscoverSeries Collections Account and treated as Series Finance Charge Amounts.
          (4) Class A Interest Allocation from Series Finance Charge Amounts. An
amount equal to the lesser of

  (x)   the Class A Interest Allocation and     (y)   the Series Finance Charge
Amounts

shall be deposited into the Interest Funding Account. The amount by which the
Class A Interest Allocation exceeds the amount of such deposit shall be the
“Class A Interest Allocation Shortfall.” The Series Finance Charge Amounts shall
be reduced by the amount of such deposit. The amount deposited into the Interest
Funding Account pursuant to this step (4) shall be allocated to each Tranche of
Class A Notes pro rata based on the ratio of the Class A Tranche Interest
Allocation to the Class A Interest Allocation and deposited into the applicable
Interest Funding Subaccount for such Tranche. The amount by which the Class A
Tranche Interest Allocation for any Tranche exceeds the amount of such deposit
shall be the “Class A Tranche Interest Allocation Shortfall” for such Tranche.
          (5) Class B Interest Allocation from Series Finance Charge Amounts. An
amount equal to the lesser of

  (x)   the Class B Interest Allocation and

30



--------------------------------------------------------------------------------



 



  (y)   the Series Finance Charge Amounts remaining after step (4) (Class A
Interest Allocation from Series Finance Charge Amounts)

shall be deposited into the Interest Funding Account. The amount by which the
Class B Interest Allocation exceeds the amount of such deposit shall be the
“Class B Interest Allocation Shortfall.” The Series Finance Charge Amounts shall
be reduced by the amount of such deposit. The amount deposited into the Interest
Funding Account pursuant to this step (5) shall be allocated to each Tranche of
Class B Notes pro rata based on the ratio of the Class B Tranche Interest
Allocation to the Class B Interest Allocation and deposited into the applicable
Interest Funding Subaccount for such Tranche. The amount by which the Class B
Tranche Interest Allocation for any Tranche exceeds the amount of such deposit
shall be the “Class B Tranche Interest Allocation Shortfall” for such Tranche.
          (6) Class C Interest Allocation from Series Finance Charge Amounts. An
amount equal to the lesser of

  (x)   the Class C Interest Allocation and     (y)   the Series Finance Charge
Amounts remaining after step (5) (Class B Interest Allocation from
Series Finance Charge Amounts)

shall be deposited into the Interest Funding Account. The amount by which the
Class C Interest Allocation exceeds the amount of such deposit shall be the
“Class C Interest Allocation Shortfall.” The Series Finance Charge Amounts shall
be reduced by the amount of such deposit. The amount deposited into the Interest
Funding Account pursuant to this step (6) shall be allocated to each Tranche of
Class C Notes pro rata based on the ratio of the Class C Tranche Interest
Allocation to the Class C Interest Allocation and deposited into the applicable
Interest Funding Subaccount for such Tranche. The amount by which the Class C
Tranche Interest Allocation for any Tranche exceeds the amount of such deposit
shall be the “Class C Tranche Interest Allocation Shortfall” for such Tranche.
          (7) Series Servicing Fees from Series Finance Charge Amounts. An
amount equal to the lesser of

  (x)   the amount of the Series Servicing Fees and     (y)   the Series Finance
Charge Amounts remaining after step (6) (Class C Interest Allocation from
Series Finance Charge Amounts)

shall be paid to each applicable Master Servicer in the proportions determined
in accordance with the Indenture. The amount by which the Series Servicing Fee
exceeds the amount of such payment shall be the “Series Servicing Fee
Shortfall.” The Series Finance Charge Amounts shall be reduced by the amount of
such payments.
          (8) Class D Interest Allocation from Series Finance Charge Amounts. An
amount equal to the lesser of

  (x)   the Class D Interest Allocation and

31



--------------------------------------------------------------------------------



 



  (y)   the Series Finance Charge Amounts remaining after step (7)
(Series Servicing Fees from Series Finance Charge Amounts)

shall be deposited into the Interest Funding Account. The amount by which the
Class D Interest Allocation exceeds the amount of such deposit shall be the
“Class D Interest Allocation Shortfall.” The Series Finance Charge Amounts shall
be reduced by the amount of such deposit. The amount deposited into the Interest
Funding Account pursuant to this step (8) shall be allocated to each Tranche of
Class D Notes pro rata based on the ratio of the Class D Tranche Interest
Allocation to the Class D Interest Allocation and deposited into the applicable
Interest Funding Subaccount for such Tranche. The amount by which the Class D
Tranche Interest Allocation for any Tranche exceeds the amount of such deposit
shall be the “Class D Tranche Interest Allocation Shortfall” for such Tranche.
          (9) Allocation from the DCMT Group One Finance Charge Collections
Reallocation Account. The Calculation Agent shall notify the Master Servicer and
the Master Trust Trustee for the DCMT of the amount equal to the product of

  (x)   the sum of the Class A Interest Allocation Shortfall, the Class B
Interest Allocation Shortfall, the Class C Interest Allocation Shortfall, the
Series Servicing Fee Shortfall and the Class D Interest Allocation Shortfall and
    (y)   the Series 2007-CC Collateral Certificate Percentage

which amount, together with any comparable amount determined pursuant to a
provision comparable to this step (9) in the Indenture Supplement for any other
Series established in relation to the Note Issuance Trust, shall constitute the
“Class A Required Amount Shortfall” for purposes of Section 9(b)(6) of the
Series 2007-CC Supplement. The Class A Required Amount Shortfall shall be
reduced by the amount of funds on deposit in the DCMT Group One Finance Charge
Collections Reallocation Account allocable to the Series 2007-CC Collateral
Certificate in accordance with Section 9(b)(6) of the Series 2007-CC Supplement,
and the portion of such amount that is allocable to the DiscoverSeries pursuant
to the Indenture shall be deposited into the DiscoverSeries Collections Account;
provided, however, that the Calculation Agent may direct the Master Trust
Trustee for the DCMT to retain any funds in DCMT accounts that will be paid to
the Master Servicer for the DCMT in accordance with these Cash Flows, and any
such amounts shall not be deposited into the DiscoverSeries Collections Account;
and provided, further, that any such amounts shall nonetheless be treated as
Reallocated Finance Charge Amounts hereunder and allocated as if they had been
so deposited. If and when any Additional Collateral Certificates are added to
the Note Issuance Trust, any provisions to allocate the amount set forth in
clause (x) of this step (9) to such Additional Collateral Certificates shall be
specified in the documents relating to such addition.
          (10) Allocation from the DCMT Group One Interchange Reallocation
Account. For so long as any series issued by the DCMT is outstanding that is not
designated as an Interchange Series in accordance with the DCMT Pooling and
Servicing Agreement and the series supplement for such series, the Class A
Required Amount Shortfall shall be reduced by the amount of funds on deposit in
the DCMT Group One Interchange Reallocation Account

32



--------------------------------------------------------------------------------



 



allocable to the Series 2007-CC Collateral Certificate in accordance with
Section 9(b)(9) of the Series 2007-CC Supplement, and the portion of such amount
that is allocable to the DiscoverSeries pursuant to the Indenture shall be
deposited into the DiscoverSeries Collections Account. If and when any
Additional Collateral Certificates are added to the Note Issuance Trust, any
provisions to allocate the amount set forth in clause (x) of step (9)
(Allocation from the DCMT Group One Finance Charge Collections Reallocation
Account) to an interchange reallocation account for such Additional Collateral
Certificates shall be specified in the documents relating to such addition. The
amounts deposited into the DiscoverSeries Collections Account under step (9) and
this step (10) are collectively the “Reallocated Finance Charge Amounts”;
provided, however, that the Calculation Agent may direct the Master Trust
Trustee for the DCMT to retain any funds in DCMT accounts that will be paid to
the Master Servicer for the DCMT in accordance with these Cash Flows, and any
such amounts shall not be deposited into the DiscoverSeries Collections Account;
and provided, further, that any such amounts shall nonetheless be treated as
Reallocated Finance Charge Amounts hereunder and allocated as if they had been
so deposited.
          (11) Class A Interest Allocation Shortfall from Reallocated Finance
Charge Amounts. An amount equal to the lesser of

  (x)   the Class A Interest Allocation Shortfall after step (4) (Class A
Interest Allocation from Series Finance Charge Amounts) and     (y)   the
Reallocated Finance Charge Amounts

shall be deposited into the Interest Funding Account. The Class A Interest
Allocation Shortfall and the Reallocated Finance Charge Amounts shall be reduced
by the amount of such deposit. The amount deposited into the Interest Funding
Account pursuant to this step (11) shall be allocated to each Tranche of Class A
Notes pro rata based on the ratio of the Class A Tranche Interest Allocation to
the Class A Interest Allocation and deposited into the applicable Interest
Funding Subaccount for such Tranche. The Class A Tranche Interest Allocation
Shortfall for each Tranche shall be reduced by such deposit.
          (12) Class B Interest Allocation Shortfall from Reallocated Finance
Charge Amounts. An amount equal to the lesser of

  (x)   the Class B Interest Allocation Shortfall after step (5) (Class B
Interest Allocation from Series Finance Charge Amounts) and     (y)   the
Reallocated Finance Charge Amounts remaining after step (11) (Class A Interest
Allocation Shortfall from Reallocated Finance Charge Amounts)

shall be deposited into the Interest Funding Account. The Class B Interest
Allocation Shortfall and the Reallocated Finance Charge Amounts shall be reduced
by the amount of such deposit. The amount deposited into the Interest Funding
Account pursuant to this step (12) shall be allocated to each Tranche of Class B
Notes pro rata based on the ratio of the Class B Tranche Interest Allocation to
the Class B Interest Allocation and deposited into the applicable Interest

33



--------------------------------------------------------------------------------



 



Funding Subaccount for such Tranche. The Class B Tranche Interest Allocation
Shortfall for each Tranche shall be reduced by such deposit.
          (13) Class C Interest Allocation Shortfall from Reallocated Finance
Charge Amounts. An amount equal to the lesser of

  (x)   the Class C Interest Allocation Shortfall after step (6) (Class C
Interest Allocation from Series Finance Charge Amounts) and     (y)   the
Reallocated Finance Charge Amounts remaining after step (12) (Class B Interest
Allocation Shortfall from Reallocated Finance Charge Amounts)

shall be deposited into the Interest Funding Account. The Class C Interest
Allocation Shortfall and the Reallocated Finance Charge Amounts shall be reduced
by the amount of such deposit. The amount deposited into the Interest Funding
Account pursuant to this step (13) shall be allocated to each Tranche of Class C
Notes pro rata based on the ratio of the Class C Tranche Interest Allocation to
the Class C Interest Allocation and deposited into the applicable Interest
Funding Subaccount for such Tranche. The Class C Tranche Interest Allocation
Shortfall for each Tranche shall be reduced by such deposit.
          (14) Series Servicing Fee Shortfall from Reallocated Finance Charge
Amounts. An amount equal to the lesser of

  (x)   the Series Servicing Fee Shortfall after step (7) (Series Servicing Fees
from Series Finance Charge Amounts) and     (y)   the Reallocated Finance Charge
Amounts remaining after step (13) (Class C Interest Allocation Shortfall from
Reallocated Finance Charge Amounts)

shall be paid to each applicable Master Servicer in the proportions determined
in accordance with the Indenture. The Series Servicing Fee Shortfall and the
Reallocated Finance Charge Amounts shall be reduced by the amount of such
payment.
          (15) Class D Interest Allocation Shortfall from Reallocated Finance
Charge Amounts. An amount equal to the lesser of

  (x)   the Class D Interest Allocation Shortfall after step (8) (Class D
Interest Allocation from Series Finance Charge Amounts) and     (y)   the
Reallocated Finance Charge Amounts remaining after step (14) (Series Servicing
Fee Shortfall from Reallocated Finance Charge Amounts)

shall be deposited into the Interest Funding Account. The Class D Interest
Allocation Shortfall and the Reallocated Finance Charge Amounts shall be reduced
by the amount of such deposit. The amount deposited into the Interest Funding
Account pursuant to this step (15) shall be

34



--------------------------------------------------------------------------------



 



allocated to each Tranche of Class D Notes pro rata based on the ratio of the
Class D Tranche Interest Allocation to the Class D Interest Allocation and
deposited into the applicable Interest Funding Subaccount for such Tranche. The
Class D Tranche Interest Allocation Shortfall for each Tranche shall be reduced
by such deposit.
          (16) Current Charge-offs from Series Finance Charge Amounts. An amount
equal to the lesser of

  (x)   the Series Charge-offs and     (y)   the Series Finance Charge Amounts
remaining after step (8) (Class D Interest Allocation from Series Finance Charge
Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (1) (Series Finance Charge Amounts and
Series Principal Amounts)) and the Series Charge-offs shall be deemed to be
reimbursed by such amount. Any portion of Series Charge-offs that is not
reimbursed as set forth above shall be the “Unreimbursed Series Charge-offs.”
The Series Finance Charge Amounts shall be reduced by the amount of
Series Charge-offs reimbursed pursuant to this step (16).
          (17) Reimbursement of Class A Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class A Nominal Liquidation Amount Deficit and     (y)   the
Series Finance Charge Amounts remaining after step (16) (Current Charge-offs
from Series Finance Charge Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (16) (Current Charge-offs from
Series Finance Charge Amounts)) and the Class A Nominal Liquidation Amount
Deficit shall be deemed to be reimbursed by such amount. The Series Finance
Charge Amounts shall be reduced by the amount of the Class A Nominal Liquidation
Amount Deficit reimbursed pursuant to this step (17). The Nominal Liquidation
Amount of each Tranche of Class A Notes shall be increased by the amount of such
allocation pro rata based on the ratio of the Nominal Liquidation Amount Deficit
of such Tranche of Class A Notes to the Class A Nominal Liquidation Amount
Deficit, each as of the first day of the related Due Period; provided, however,
that the Nominal Liquidation Amount of a Tranche of Class A Notes shall not be
increased above the Adjusted Outstanding Dollar Principal Amount of such
Tranche.
          (18) Reimbursement of Class B Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class B Nominal Liquidation Amount Deficit and     (y)   the
Series Finance Charge Amounts remaining after step (17) (Reimbursement of
Class A Nominal Liquidation Amount Deficit from Series Finance Charge Amounts)

35



--------------------------------------------------------------------------------



 



shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (17) (Reimbursement of Class A Nominal
Liquidation Amount Deficit from Series Finance Charge Amounts)) and the Class B
Nominal Liquidation Amount Deficit shall be deemed to be reimbursed by such
amount. The Series Finance Charge Amounts shall be reduced by the amount of the
Class B Nominal Liquidation Amount Deficit reimbursed pursuant to this step
(18). The Nominal Liquidation Amount of each Tranche of Class B Notes shall be
increased by the amount of such allocation pro rata based on the ratio of the
Nominal Liquidation Amount Deficit of such Tranche of Class B Notes to the
Class B Nominal Liquidation Amount Deficit, each as of the first day of the
related Due Period; provided, however, that the Nominal Liquidation Amount of a
Tranche of Class B Notes shall not be increased above the Adjusted Outstanding
Dollar Principal Amount of such Tranche.
          The following Usage amount (and any related Available Subordinated
Amount) shall be adjusted in accordance with step (2) of the Subordination
Waterfall after giving effect to this step (18):

  •   Class A Usage of Class B Notes

          (19) Reimbursement of Class C Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class C Nominal Liquidation Amount Deficit and     (y)   the
Series Finance Charge Amounts remaining after step (18) (Reimbursement of
Class B Nominal Liquidation Amount Deficit from Series Finance Charge Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (18) (Reimbursement of Class B Nominal
Liquidation Amount Deficit from Series Finance Charge Amounts)) and the Class C
Nominal Liquidation Amount Deficit shall be deemed to be reimbursed by such
amount. The Series Finance Charge Amounts shall be reduced by the amount of the
Class C Nominal Liquidation Amount Deficit reimbursed pursuant to this step
(19). The Nominal Liquidation Amount of each Tranche of Class C Notes shall be
increased by the amount of such allocation pro rata based on the ratio of the
Nominal Liquidation Amount Deficit of such Tranche of Class C Notes to the
Class C Nominal Liquidation Amount Deficit, each as of the first day of the
related Due Period; provided, however, that the Nominal Liquidation Amount of a
Tranche of Class C Notes shall not be increased above the Adjusted Outstanding
Dollar Principal Amount of such Tranche.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (3) of the Subordination
Waterfall, after giving effect to this step (19):

  •   Class A Usage of Class C Notes     •   Class B Usage of Class C Notes

36



--------------------------------------------------------------------------------



 



          (20) Reimbursement of Class D Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class D Nominal Liquidation Amount Deficit and     (y)   the
Series Finance Charge Amounts remaining after step (19) (Reimbursement of
Class C Nominal Liquidation Amount Deficit from Series Finance Charge Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (19) (Reimbursement of Class C Nominal
Liquidation Amount Deficit from Series Finance Charge Amounts)) and the Class D
Nominal Liquidation Amount Deficit shall be deemed to be reimbursed by such
amount. The Series Finance Charge Amounts shall be reduced by the amount of the
Class D Nominal Liquidation Amount Deficit reimbursed pursuant to this step
(20). The Nominal Liquidation Amount of each Tranche of Class D Notes shall be
increased by the amount of such allocation pro rata based on the ratio of the
Nominal Liquidation Amount Deficit of such Tranche of Class D Notes to the
Class D Nominal Liquidation Amount Deficit, each as of the first day of the
related Due Period; provided, however, that the Nominal Liquidation Amount of a
Tranche of Class D Notes shall not be increased above the Adjusted Outstanding
Dollar Principal Amount of such Tranche.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (4) of the Subordination
Waterfall after giving effect to this step (20):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

          (21) Allocation from the DCMT Group One Finance Charge Collections
Reallocation Account. The Calculation Agent shall notify the Master Servicer and
the Master Trust Trustee for the DCMT of an amount equal to the product of

  (x)   the sum of:

  (i)   the Unreimbursed Series Charge-offs after step (16) (Current Charge-offs
from Series Finance Charge Amounts),     (ii)   the Class A Nominal Liquidation
Amount Deficit remaining after step (17) (Reimbursement of Class A Nominal
Liquidation Amount Deficit from Series Finance Charge Amounts),     (iii)   the
Class B Nominal Liquidation Amount Deficit remaining after step (18)
(Reimbursement of Class B

37



--------------------------------------------------------------------------------



 



      Nominal Liquidation Amount Deficit from Series Finance Charge Amounts),  
  (iv)   the Class C Nominal Liquidation Amount Deficit remaining after step
(19) (Reimbursement of Class C Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts), and     (v)   the Class D Nominal Liquidation
Amount Deficit remaining after step (20) (Reimbursement of Class D Nominal
Liquidation Amount Deficit from Series Finance Charge Amounts), and

  (y)   the Series 2007-CC Collateral Certificate Percentage

which amount, together with any comparable amount determined pursuant to a
provision comparable to this step (21) in the Indenture Supplement for any other
Series established in relation to the Note Issuance Trust, shall constitute the
“Class A Cumulative Investor Charged-Off Amount” for purposes of Section 9(b)(7)
of the Series 2007-CC Supplement. The Class A Cumulative Investor Charged-Off
Amount shall be reduced by the portion of the amount of funds on deposit in the
DCMT Group One Finance Charge Collections Reallocation Account allocable to the
Series 2007-CC Collateral Certificate in accordance with Section 9(b)(7) of the
Series 2007-CC Supplement, and the portion of such amount that is allocable to
the DiscoverSeries pursuant to the Indenture shall be deposited into the
DiscoverSeries Collections Account; provided, however, that the Calculation
Agent may direct the Master Trust Trustee for the DCMT to retain any funds in
DCMT accounts that will be allocated to the DCMT accounts or paid to the Master
Servicer for the DCMT in accordance with these Cash Flows, and any such amounts
shall not be deposited into the DiscoverSeries Collections Account; and
provided, further, that any such amounts shall nonetheless be treated as
Reallocated Finance Charge Amounts hereunder and allocated as if they had been
so deposited. The Reallocated Finance Charge Amounts shall be increased by the
amount of such deposit. If and when any Additional Collateral Certificates are
added to the Note Issuance Trust, any provisions to allocate the amount set
forth in clause (x) of this step (21) to such Additional Collateral Certificates
shall be specified in the documents relating to such addition.
          (22) Allocation from the DCMT Group One Interchange Reallocation
Account. For so long as any series issued by the DCMT is outstanding that is not
designated as an Interchange Series in accordance with the DCMT Pooling and
Servicing Agreement and the series supplement for such series, the Class A
Cumulative Investor Charged-Off Amount shall be reduced by the amount of funds
on deposit in the DCMT Group One Interchange Reallocation Account allocable to
the Series 2007-CC Collateral Certificate in accordance with Section 9(b)(10) of
the Series 2007-CC Supplement, and the portion of such amount that is allocable
to the DiscoverSeries pursuant to the Indenture shall be deposited into the
DiscoverSeries Collections Account; provided, however, that the Calculation
Agent may direct the Master Trust Trustee for the DCMT to retain any funds in
DCMT accounts that will be allocated to the DCMT accounts or paid to the Master
Servicer for the DCMT in accordance with these Cash Flows, and any such amounts
shall not be deposited into the DiscoverSeries Collections Account; and

38



--------------------------------------------------------------------------------



 



provided, further, that any such amounts shall nonetheless be treated as
Reallocated Finance Charge Amounts hereunder and allocated as if they had been
so deposited. The Reallocated Finance Charge Amounts shall be increased by the
amount of such deposit. If and when any Additional Collateral Certificates are
added to the Note Issuance Trust, any provisions to allocate the amount set
forth in clause (x) of step (21) (Allocation from the DCMT Group One Finance
Charge Collections Reallocation Account) to an interchange reallocation account
for such Additional Collateral Certificates shall be specified in the documents
relating to such addition.
          (23) Unreimbursed Current Charge-offs from Reallocated Finance Charge
Amounts. An amount equal to the lesser of

  (x)   the Unreimbursed Series Charge-offs after step (16) (Current Charge-offs
from Series Finance Charge Amounts) and     (y)   the Reallocated Finance Charge
Amounts after step (22) (Allocation from the DCMT Group One Interchange
Reallocation Account)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (20) (Reimbursement of Class D Nominal
Liquidation Amount Deficit from Series Finance Charge Amounts)) and Unreimbursed
Series Charge-offs shall be deemed to be reimbursed by such amount. The
Reallocated Finance Charge Amounts shall be reduced by the amount of
Unreimbursed Series Charge-offs reimbursed pursuant to this step (23).
          (24) Reimbursement of Class A Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class A Nominal Liquidation Amount Deficit remaining after step (17)
(Reimbursement of Class A Nominal Liquidation Amount Deficit from Series Finance
Charge Amounts) and     (y)   the Reallocated Finance Charge Amounts remaining
after step (23) (Unreimbursed Current Charge-offs from Reallocated Finance
Charge Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (23) (Unreimbursed Current Charge-offs from
Reallocated Finance Charge Amounts)) and the Class A Nominal Liquidation Amount
Deficit shall be deemed to be reimbursed by such amount. The Reallocated Finance
Charge Amounts shall be reduced by the amount of the Class A Nominal Liquidation
Amount Deficit reimbursed pursuant to this step (24). The Nominal Liquidation
Amount of each Tranche of Class A Notes shall be increased by the amount of such
allocation pro rata based on the ratio of the Nominal Liquidation Amount Deficit
of such Tranche of Class A Notes to the Class A Nominal Liquidation Amount
Deficit, each as of the first day of the related Due Period; provided, however,
that the Nominal Liquidation Amount of a Tranche of Class A Notes shall not be
increased above the Adjusted Outstanding Dollar Principal Amount of such
Tranche.

39



--------------------------------------------------------------------------------



 



          (25) Reimbursement of Class B Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class B Nominal Liquidation Amount Deficit remaining after step (18)
(Reimbursement of Class B Nominal Liquidation Amount Deficit from Series Finance
Charge Amounts) and     (y)   the Reallocated Finance Charge Amounts remaining
after step (24) (Reimbursement of Class A Nominal Liquidation Amount Deficit
from Reallocated Finance Charge Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (24) (Reimbursement of Class A Nominal
Liquidation Amount Deficit from Reallocated Finance Charge Amounts)) and the
Class B Nominal Liquidation Amount Deficit shall be deemed to be reimbursed by
such amount. The Reallocated Finance Charge Amounts shall be reduced by the
amount of the Class B Nominal Liquidation Amount Deficit reimbursed pursuant to
this step (25). The Nominal Liquidation Amount of each Tranche of Class B Notes
shall be increased by the amount of such allocation pro rata based on the ratio
of the Nominal Liquidation Amount Deficit of such Tranche of Class B Notes to
the Class B Nominal Liquidation Amount Deficit, each as of the first day of the
related Due Period; provided, however, that the Nominal Liquidation Amount of a
Tranche of Class B Notes shall not be increased above the Adjusted Outstanding
Dollar Principal Amount of such Tranche.
          The following Usage amount (and any related Available Subordinated
Amount) shall be adjusted in accordance with step (5) of the Subordination
Waterfall after giving effect to this step (25):

  •   Class A Usage of Class B Notes

          (26) Reimbursement of Class C Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class C Nominal Liquidation Amount Deficit remaining after step (19)
(Reimbursement of Class C Nominal Liquidation Amount Deficit from Series Finance
Charge Amounts) and     (y)   the Reallocated Finance Charge Amounts remaining
after step (25) (Reimbursement of Class B Nominal Liquidation Amount Deficit
from Reallocated Finance Charge Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (25) (Reimbursement of Class B Nominal
Liquidation Amount Deficit from Reallocated Finance Charge Amounts)) and the
Class C Nominal Liquidation Amount Deficit shall be deemed to be reimbursed by
such amount. The Reallocated Finance Charge Amounts shall be reduced by the
amount of the Class C Nominal Liquidation Amount Deficit reimbursed pursuant to
this step (26). The Nominal Liquidation Amount of each Tranche of Class C Notes
shall be increased by the amount of such allocation pro rata based on the ratio
of the Nominal

40



--------------------------------------------------------------------------------



 



Liquidation Amount Deficit of such Tranche of Class C Notes to the Class C
Nominal Liquidation Amount Deficit, each as of the first day of the related Due
Period; provided, however, that the Nominal Liquidation Amount of a Tranche of
Class C Notes shall not be increased above the Adjusted Outstanding Dollar
Principal Amount of such Tranche.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (6) of the Subordination
Waterfall after giving effect to this step (26):

  •   Class A Usage of Class C Notes     •   Class B Usage of Class C Notes

          (27) Reimbursement of Class D Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts. An amount equal to the lesser of

  (x)   the Class D Nominal Liquidation Amount Deficit remaining after step (20)
(Reimbursement of Class D Nominal Liquidation Amount Deficit from Series Finance
Charge Amounts) and     (y)   the Reallocated Finance Charge Amounts remaining
after step (26) (Reimbursement of Class C Nominal Liquidation Amount Deficit
from Reallocated Finance Charge Amounts)

shall be treated as Series Principal Amounts (to be added to the
Series Principal Amounts after step (26) (Reimbursement of Class C Nominal
Liquidation Amount Deficit from Reallocated Finance Charge Amounts)) and the
Class D Nominal Liquidation Amount Deficit shall be deemed to be reimbursed by
such amount. The Reallocated Finance Charge Amounts shall be reduced by the
amount of the Class D Nominal Liquidation Amount Deficit reimbursed pursuant to
this step (27). The Nominal Liquidation Amount of each Tranche of Class D Notes
shall be increased by the amount of such allocation pro rata based on the ratio
of the Nominal Liquidation Amount Deficit of such Tranche of Class D Notes to
the Class D Nominal Liquidation Amount Deficit, each as of the first day of the
related Due Period; provided, however, that the Nominal Liquidation Amount of a
Tranche of Class D Notes shall not be increased above the Adjusted Outstanding
Dollar Principal Amount of such Tranche.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (7) of the Subordination
Waterfall after giving effect to this step (27):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

          (28) Unreimbursed Current Charge-offs; Initial Allocation. An amount
of the Unreimbursed Series Charge-offs shall be allocated to each Tranche of
Outstanding Notes in the Series pro rata based on the ratio of the Nominal
Liquidation Amount of such Tranche to the

41



--------------------------------------------------------------------------------



 



Nominal Liquidation Amount of all Tranches of DiscoverSeries Notes, each as of
the first day of the related Due Period. The Nominal Liquidation Amount of each
Tranche shall be reduced, and the Nominal Liquidation Amount Deficit of such
Tranche shall be increased, by the amount of such allocation. Any such
allocation (or portion thereof) that would otherwise have reduced the Nominal
Liquidation Amount of a Tranche of Notes below zero will be reallocated to the
remaining Tranches of Outstanding Notes in the Series as set forth in this step
(28), but in no event will the Nominal Liquidation Amount (after giving effect
to this step (28)) of any Tranche of Notes be reduced below zero.
     The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (8) of the Subordination
Waterfall after giving effect to this step (28):

  •   Class A Usage of Class B Notes     •   Class A Usage of Class C Notes    
•   Class A Usage of Class D Notes     •   Class B Usage of Class C Notes     •
  Class B Usage of Class D Notes     •   Class C Usage of Class D Notes

                     (29) Unreimbursed Current Charge-offs; Reallocation from
Class A to Class D. For each Tranche of Class A Notes, an amount equal to the
lesser of

  (x)   the amount of Unreimbursed Series Charge-offs allocated to such Tranche
of Class A Notes pursuant to step (28) (Unreimbursed Current Charge-offs;
Initial Allocation) and     (y)   the Class A Available Subordinated Amount of
Class D Notes for such Tranche of Class A Notes after step (8) of the
Subordination Waterfall (Adjustments for Initial Allocation of Unreimbursed
Current Charge-offs)

shall be reallocated to the Class D Notes. The Nominal Liquidation Amount of
each Tranche of Class A Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class D Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class A Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class D Notes to the Nominal Liquidation Amount of all
Tranches of Class D Notes, each as of the first day of the related Due Period.
Any such reallocation (or portion thereof) that would otherwise have reduced the
Nominal Liquidation Amount of a Tranche of Class D Notes below zero will be
reallocated to the remaining Tranches of Class D Notes as set forth in this step
(29),

42



--------------------------------------------------------------------------------



 



but in no event will the Nominal Liquidation Amount (after giving effect to this
step (29)) of any Tranche of Class D Notes be reduced below zero.
       The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (9) of the Subordination
Waterfall after giving effect to this step (29):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

              (30) Unreimbursed Current Charge-offs; Reallocation from Class A
to Class C. For each Tranche of Class A Notes, an amount equal to the lesser of

  (x)  
(i)     the amount of Unreimbursed Series Charge-offs allocated to such Tranche
pursuant to step (28) (Unreimbursed Current Charge-offs; Initial Allocation),
minus

  (ii)   the amount reallocated from such Tranche to the Class D Notes pursuant
to step (29) (Unreimbursed Current Charge-offs; Reallocation from Class A to
Class D) and

  (y)   the Class A Available Subordinated Amount of Class C Notes for such
Tranche of Class A Notes after step (8) of the Subordination Waterfall
(Adjustments for Initial Allocation of Unreimbursed Current Charge-offs)

shall be reallocated to the Class C Notes. The Nominal Liquidation Amount of
each Tranche of Class A Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class C Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class A Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class C Notes to the Nominal Liquidation Amount of all
Tranches of Class C Notes, each as of the first day of the related Due Period.
Any such reallocation (or portion thereof) that would otherwise have reduced the
Nominal Liquidation Amount of a Tranche of Class C Notes below zero will be
reallocated to the remaining Tranches of Class C Notes as set forth in this step
(30), but in no event will the Nominal Liquidation Amount (after giving effect
to this step (30)) of any Tranche of Class C Notes be reduced below zero.
              The following Usage amounts (and any related Available
Subordinated Amounts) shall be adjusted in accordance with step (10) of the
Subordination Waterfall after giving effect to this step (30):

  •   Class A Usage of Class C Notes

43



--------------------------------------------------------------------------------



 



  •   Class B Usage of Class C Notes

          (31) Unreimbursed Current Charge-offs; Reallocation from Class A to
Class B. For each Tranche of Class A Notes, an amount equal to the lesser of

  (x)      (i)   the amount of Unreimbursed Series Charge-offs allocated to such
Tranche pursuant to step (28) (Unreimbursed Current Charge-offs; Initial
Allocation), minus

  (ii)   the amount reallocated from such Tranche to the Class D Notes pursuant
to step (29) (Unreimbursed Current Charge-offs; Reallocation from Class A to
Class D), minus     (iii)   the amount reallocated from such Tranche to the
Class C Notes pursuant to step (30) (Unreimbursed Current Charge-offs;
Reallocation from Class A to Class C) and

  (y)   the Class A Available Subordinated Amount of Class B Notes for such
Tranche of Class A Notes after step (8) of the Subordination Waterfall
(Adjustments for Initial Allocation of Unreimbursed Current Charge-offs)

shall be reallocated to the Class B Notes. The Nominal Liquidation Amount of
each Tranche of Class A Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class B Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class A Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class B Notes to the Nominal Liquidation Amount of all
Tranches of Class B Notes, each as of the first day of the related Due Period.
Any such reallocation (or portion thereof) that would otherwise have reduced the
Nominal Liquidation Amount of a Tranche of Class B Notes below zero will be
reallocated to the remaining Tranches of Class B Notes as set forth in this step
(31), but in no event will the Nominal Liquidation Amount (after giving effect
to this step (31)) of any Tranche of Class B Notes be reduced below zero.
          The following Usage amount (and any related Available Subordinated
Amount) shall be adjusted in accordance with step (11) of the Subordination
Waterfall after giving effect to this step (31):

  •   Class A Usage of Class B Notes

          (32) Unreimbursed Current Charge-offs; Reallocation from Class B to
Class D. For each Tranche of Class B Notes, an amount equal to the lesser of

  (x)   the sum of

44



--------------------------------------------------------------------------------



 



  (i)   the amount of Unreimbursed Series Charge-offs allocated to such Tranche
pursuant to step (28) (Unreimbursed Current Charge-offs; Initial Allocation) and
    (ii)   the amount reallocated to such Tranche pursuant to step (31)
(Unreimbursed Current Charge-offs; Reallocation from Class A to Class B), and

  (y)   the Class B Available Subordinated Amount of Class D Notes for such
Tranche of Class B Notes after step (9) of the Subordination Waterfall
(Adjustments for Reallocation of Unreimbursed Current Charge-offs from Class A
to Class D)

shall be reallocated to the Class D Notes. The Nominal Liquidation Amount of
each Tranche of Class B Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class D Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class B Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class D Notes to the Nominal Liquidation Amount of all
Tranches of Class D Notes, each as of the first day of the related Due Period.
Any such reallocation (or portion thereof) that would otherwise have reduced the
Nominal Liquidation Amount of a Tranche of Class D Notes below zero will be
reallocated to the remaining Tranches of Class D Notes as set forth in this step
(32), but in no event will the Nominal Liquidation Amount (after giving effect
to this step (32)) of any Tranche of Class D Notes be reduced below zero.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (12) of the Subordination
Waterfall after giving effect to this step (32):

  •   Class A Usage of Class B Notes     •   Class A Usage of Class D Notes    
•   Class B Usage of Class D Notes     •   Class C Usage of Class D Notes

          (33) Unreimbursed Current Charge-offs; Reallocation from Class B to
Class C. For each Tranche of Class B Notes, an amount equal to the lesser of

  (x)   (i)   the amount of Unreimbursed Series Charge-offs allocated to such
Tranche pursuant to step (28) (Unreimbursed Current Charge-offs; Initial
Allocation), plus

  (ii)   the amount of Unreimbursed Series Charge-offs reallocated to such
Tranche pursuant to step (31) (Unreimbursed

45



--------------------------------------------------------------------------------



 



      Current Charge-offs; Reallocation from Class A to Class B), minus    
(iii)   the amount of Unreimbursed Series Charge-offs reallocated from such
Tranche to the Class D Notes pursuant to step (32) (Unreimbursed Current
Charge-offs; Reallocation from Class B to Class D), and

  (y)   the Class B Available Subordinated Amount of Class C Notes for such
Tranche of Class B Notes after step (10) of the Subordination Waterfall
(Adjustments for Reallocation of Unreimbursed Current Charge-offs from Class A
to Class C)

shall be reallocated to the Class C Notes. The Nominal Liquidation Amount of
each Tranche of Class B Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class C Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class B Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class C Notes to the Nominal Liquidation Amount of all
Tranches of Class C Notes, each as of the first day of the related Due Period.
Any such reallocation (or portion thereof) that would otherwise have reduced the
Nominal Liquidation Amount of a Tranche of Class C Notes below zero will be
reallocated to the remaining Tranches of Class C Notes as set forth in this step
(33), but in no event will the Nominal Liquidation Amount (after giving effect
to this step (33)) of any Tranche of Class C Notes be reduced below zero.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (13) of the Subordination
Waterfall after giving effect to this step (33):

  •   Class A Usage of Class B Notes     •   Class A Usage of Class C Notes    
•   Class B Usage of Class C Notes

          (34) Unreimbursed Current Charge-offs; Reallocation from Class C to
Class D. For each Tranche of Class C Notes, an amount equal to the lesser of

  (x)   the sum of

  (i)   the amount of Unreimbursed Series Charge-offs allocated to such Tranche
of Class C Notes pursuant to step (28) (Unreimbursed Current Charge-offs;
Initial Allocation),     (ii)   the amount of Unreimbursed Series Charge-offs
reallocated to such Tranche of the Class C Notes pursuant to step (30)

46



--------------------------------------------------------------------------------



 



      (Unreimbursed Current Charge-offs; Reallocation from Class A to Class C)
and     (iii)   the amount of Unreimbursed Series Charge-offs reallocated to
such Tranche of Class C Notes pursuant to step (33) (Unreimbursed Current
Charge-offs; Reallocation from Class B to Class C), and

  (y)   the Class C Available Subordinated Amount of Class D Notes for such
Tranche of Class C Notes after step (12) of the Subordination Waterfall
(Adjustments for Reallocation of Unreimbursed Current Charge-offs from Class B
to Class D)

shall be reallocated to the Class D Notes. The Nominal Liquidation Amount of
each Tranche of Class C Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class D Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class C Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class D Notes to the Nominal Liquidation Amount of all
Tranches of Class D Notes, each as of the first day of the related Due Period.
Any such reallocation (or portion thereof) that would otherwise have reduced the
Nominal Liquidation Amount of a Tranche of Class D Notes below zero will be
reallocated to the remaining Tranches of Class D Notes as set forth in this step
(34), but in no event will the Nominal Liquidation Amount (after giving effect
to this step (34)) of any Tranche of Class D Notes be reduced below zero.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (14) of the Subordination
Waterfall after giving effect to this step (34):

  •   Class A Usage of Class C Notes     •   Class A Usage of Class D Notes    
•   Class B Usage of Class C Notes     •   Class B Usage of Class D Notes     •
  Class C Usage of Class D Notes

          (35) Class A Interest Allocation Shortfall from Class D Principal. For
each Tranche of Class A Notes, an amount equal to the least of

  (x)   the Class A Tranche Interest Allocation Shortfall for such Tranche
remaining after step (11) (Class A Interest Allocation Shortfall from
Reallocated Finance Charge Amounts),

47



--------------------------------------------------------------------------------



 



  (y)   a pro rata share of the Class D Principal Allocation, based on the ratio
of the Class A Tranche Interest Allocation Shortfall for such Tranche to the
Class A Interest Allocation Shortfall, in each case remaining after step
(11) and     (z)   the Class A Available Subordinated Amount of Class D Notes
for such Tranche after step (14) of the Subordination Waterfall (Adjustments for
Reallocation of Unreimbursed Current Charge-offs from Class C to Class D)

shall be deposited into the Interest Funding Subaccount for such Tranche. The
Class A Tranche Interest Allocation Shortfall shall be reduced by the amount of
such deposit. The Class A Interest Allocation Shortfall, the Class D Principal
Allocation and the Series Principal Amounts shall be reduced by the aggregate
amount of such deposits for all Tranches of Class A Notes. The Nominal
Liquidation Amount of each Tranche of Class D Notes shall be reduced, and the
Nominal Liquidation Amount Deficit for such Tranche shall be increased, by the
aggregate amount of such deposits for all Tranches of Class A Notes pro rata
based on the ratio of the Nominal Liquidation Amount of such Tranche of Class D
Notes to the Nominal Liquidation Amount of all Tranches of Class D Notes, each
as of the first day of the related Due Period.
The following Usage amounts (and any related Available Subordinated Amounts)
shall be adjusted in accordance with step (15) of the Subordination Waterfall
after giving effect to this step (35):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

          (36) Class A Interest Allocation Shortfall from Class C Principal. For
each Tranche of Class A Notes, an amount equal to the least of

  (x)   the Class A Tranche Interest Allocation Shortfall remaining after step
(35) (Class A Interest Allocation Shortfall from Class D Principal),     (y)   a
pro rata share of the Class C Principal Allocation, based on the ratio of the
Class A Tranche Interest Allocation Shortfall for such Tranche to the Class A
Interest Allocation Shortfall, in each case remaining after step (35) and    
(z)   the Class A Available Subordinated Amount of Class C Notes for such
Tranche after step (14) of the Subordination Waterfall (Adjustments for
Reallocation of Unreimbursed Current Charge-offs from Class C to Class D)

48



--------------------------------------------------------------------------------



 



shall be deposited into the Interest Funding Subaccount for such Tranche. The
Class A Tranche Interest Allocation Shortfall shall be reduced by the amount of
such deposit. The Class A Interest Allocation Shortfall, the Class C Principal
Allocation and the Series Principal Amounts shall be reduced by the aggregate
amount of such deposits for all Tranches of Class A Notes. The Nominal
Liquidation Amount of each Tranche of Class C Notes shall be reduced, and the
Nominal Liquidation Amount Deficit for such Tranche shall be increased, by the
aggregate amount of such deposits for all Tranches of Class A Notes pro rata
based on the ratio of the Nominal Liquidation Amount of such Tranche of Class C
Notes to the Nominal Liquidation Amount of all Tranches of Class C Notes, each
after giving effect to step (34) (Unreimbursed Current Charge-offs; Reallocation
from Class C to Class D).
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (16) of the Subordination
Waterfall after giving effect to this step (36):

  •   Class A Usage of Class C Notes     •   Class B Usage of Class C Notes

          (37) Class A Interest Allocation Shortfall from Class B Principal. For
each Tranche of Class A Notes, an amount equal to the least of

  (x)   the Class A Tranche Interest Allocation Shortfall remaining after step
(36) (Class A Interest Allocation Shortfall from Class C Principal),     (y)   a
pro rata share of the Class B Principal Allocation, based on the ratio of the
Class A Tranche Interest Allocation Shortfall for such Tranche to the Class A
Interest Allocation Shortfall, in each case remaining after step (36) and    
(z)   the Class A Available Subordinated Amount of Class B Notes for such
Tranche after step (13) of the Subordination Waterfall (Adjustments for
Reallocation of Unreimbursed Current Charge-offs from Class B to Class C)

shall be deposited into the Interest Funding Subaccount for such Tranche. The
Class A Tranche Interest Allocation Shortfall shall be reduced by the amount of
such deposit. The Class A Interest Allocation Shortfall, the Class B Principal
Allocation and the Series Principal Amounts shall be reduced by the aggregate
amount of such deposits for all Tranches of Class A Notes. The Nominal
Liquidation Amount of each Tranche of Class B Notes shall be reduced, and the
Nominal Liquidation Amount Deficit for such Tranche shall be increased, by the
aggregate amount of such deposits for all Tranches of Class A Notes pro rata
based on the ratio of the Nominal Liquidation Amount of such Tranche of Class B
Notes to the Nominal Liquidation Amount of all Tranches of Class B Notes, each
after giving effect to step (33) (Unreimbursed Current Charge-offs; Reallocation
from Class B to Class C).

49



--------------------------------------------------------------------------------



 



          The following Usage amount (and any related Available Subordinated
Amount) shall be adjusted in accordance with step (17) of the Subordination
Waterfall after giving effect to this step (37):

  •   Class A Usage of Class B Notes

          (38) Class B Interest Allocation Shortfall from Class D Principal. For
each Tranche of Class B Notes, an amount equal to the least of

  (x)   the Class B Tranche Interest Allocation Shortfall remaining after step
(12) (Class B Interest Allocation Shortfall from Reallocated Finance Charge
Amounts),     (y)   a pro rata share of the Class D Principal Allocation
remaining after step (35) (Class A Interest Allocation Shortfall from Class D
Principal) based on the ratio of the Class B Tranche Interest Allocation
Shortfall for such Tranche to the Class B Interest Allocation Shortfall, in each
case remaining after step (12) and     (z)   the Class B Available Subordinated
Amount of Class D Notes for such Tranche after step (15) of the Subordination
Waterfall (Adjustments for Application of Class D Principal to Class A Interest
Allocation Shortfall)

shall be deposited into the Interest Funding Subaccount for such Tranche. The
Class B Tranche Interest Allocation Shortfall shall be reduced by the amount of
such deposit. The Class B Interest Allocation Shortfall, the Class D Principal
Allocation and the Series Principal Amounts shall be reduced by the aggregate
amount of such deposits for all Tranches of Class B Notes. The Nominal
Liquidation Amount of each Tranche of Class D Notes shall be reduced, and the
Nominal Liquidation Amount Deficit for such Tranche shall be increased, by the
aggregate amount of such deposits for all Tranches of Class B Notes pro rata
based on the ratio of the Nominal Liquidation Amount of such Tranche of Class D
Notes to the Nominal Liquidation Amount of all Tranches of Class D Notes, each
after giving effect to step (35).
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (18) of the Subordination
Waterfall after giving effect to this step (38):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

          (39) Class B Interest Allocation Shortfall from Class C Principal. For
each Tranche of Class B Notes, an amount equal to the least of

50



--------------------------------------------------------------------------------



 



  (x)   the Class B Tranche Interest Allocation Shortfall remaining after step
(38) (Class B Interest Allocation Shortfall from Class D Principal),     (y)   a
pro rata share of the Class C Principal Allocation remaining after step (36)
(Class A Interest Allocation Shortfall from Class C Principal) based on the
ratio of the Class B Tranche Interest Allocation Shortfall for such Tranche to
the Class B Interest Allocation Shortfall, in each case remaining after step
(38) and     (z)   the Class B Available Subordinated Amount of Class C Notes
for such Tranche after step (16) of the Subordination Waterfall (Adjustments for
Application of Class C Principal to Class A Interest Allocation Shortfall)

shall be deposited into the Interest Funding Subaccount for such Tranche. The
Class B Tranche Interest Allocation Shortfall shall be reduced by the amount of
such deposit. The Class B Interest Allocation Shortfall, the Class C Principal
Allocation and the Series Principal Amounts shall be reduced by the aggregate
amount of such deposits for all Tranches of Class B Notes. The Nominal
Liquidation Amount of each Tranche of Class C Notes shall be reduced, and the
Nominal Liquidation Amount Deficit for such Tranche shall be increased, by the
aggregate amount of such deposits for all Tranches of Class B Notes pro rata
based on the ratio of the Nominal Liquidation Amount of such Tranche of Class C
Notes to the Nominal Liquidation Amount of all Tranches of Class C Notes, each
after giving effect to step (36).
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (19) of the Subordination
Waterfall after giving effect to this step (39):

  •   Class A Usage of Class C Notes     •   Class B Usage of Class C Notes

          (40) Class C Interest Allocation Shortfall from Class D Principal. For
each Tranche of Class C Notes, an amount equal to the least of

  (x)   the Class C Tranche Interest Allocation Shortfall remaining after step
(13) (Class C Interest Allocation Shortfall from Reallocated Finance Charge
Amounts),     (y)   a pro rata share of the Class D Principal Allocation
remaining after step (38) (Class B Interest Allocation Shortfall from Class D
Principal) based on the ratio of the Class C Tranche Interest Allocation
Shortfall for such Tranche to the Class C Interest Allocation Shortfall, in each
case remaining after step (13) and     (z)   the Class C Available Subordinated
Amount of Class D Notes for such Tranche after step (18) of the Subordination
Waterfall

51



--------------------------------------------------------------------------------



 



      (Adjustments for Application of Class D Principal to Class B Interest
Allocation Shortfall)

shall be deposited into the Interest Funding Subaccount for such Tranche. The
Class C Tranche Interest Allocation Shortfall shall be reduced by the amount of
such deposit. The Class C Interest Allocation Shortfall, the Class D Principal
Allocation and the Series Principal Amounts shall be reduced by the aggregate
amount of such deposits for all Tranches of Class C Notes. The Nominal
Liquidation Amount of each Tranche of Class D Notes shall be reduced, and the
Nominal Liquidation Amount Deficit for such Tranche shall be increased, by the
aggregate amount of such deposits for all Tranches of Class C Notes pro rata
based on the ratio of the Nominal Liquidation Amount of such Tranche of Class D
Notes to the Nominal Liquidation Amount of all Tranches of Class D Notes, each
after giving effect to step (38).
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (20) of the Subordination
Waterfall after giving effect to this step (40):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

          (41) Series Servicing Fee Shortfall from Class D Principal. An amount
equal to the least of

  (x)   the Series Servicing Fee Shortfall remaining after step (14)
(Series Servicing Fee Shortfall from Reallocated Finance Charge Amounts),    
(y)   the Class D Principal Allocation remaining after step (40) (Class C
Interest Allocation Shortfall from Class D Principal) and     (z)   the
aggregate amount of the Class C Available Subordinated Amount of Class D Notes
for all Tranches of Class C Notes after step (20) of the Subordination Waterfall
(Adjustments for Application of Class D Principal to Class C Interest Allocation
Shortfall)

shall be paid to each applicable Master Servicer in the proportions determined
in accordance with the Indenture. The Series Servicing Fee Shortfall, the
Class D Principal Allocation and the Series Principal Amounts shall be reduced
by the amount of such payment. The Nominal Liquidation Amount of each Tranche of
Class D Notes shall be reduced, and the Nominal Liquidation Amount Deficit of
each Tranche of Class D Notes shall be increased, by the amount of such payment
pro rata based on the ratio of the Nominal Liquidation Amount of such Tranche of
Class D Notes to the Nominal Liquidation Amount of all Tranches of Class D
Notes, each after giving effect to step (40).

52



--------------------------------------------------------------------------------



 



          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (21) of the Subordination
Waterfall after giving effect to this step (41):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

          (42) Series Servicing Fee Shortfall from Class C Principal. An amount
equal to the least of

  (x)   the Series Servicing Fee Shortfall remaining after step (41)
(Series Servicing Fee Shortfall from Class D Principal),     (y)   the Class C
Principal Allocation remaining after step (39) (Class B Interest Allocation
Shortfall from Class C Principal) and     (z)   the sum of:

  (i)   the aggregate amount of Class A Available Subordinated Amount of Class C
Notes for all Tranches of Class A Notes with a Required Subordinated Amount of
Class B Notes equal to zero and     (ii)   the aggregate amount of the Class B
Available Subordinated Amount of Class C Notes for all Tranches of Class B
Notes, in each case, after step (19) of the Subordination Waterfall (Adjustments
for Application of Class C Principal to Class B Interest Allocation Shortfall),

shall be paid to each applicable Master Servicer in the proportions determined
in accordance with the Indenture. The Series Servicing Fee Shortfall, the
Class C Principal Allocation and the Series Principal Amounts shall be reduced
by the amount of such payment. The Nominal Liquidation Amount of each Tranche of
Class C Notes shall be reduced, and the Nominal Liquidation Amount Deficit of
each Tranche of Class C Notes shall be increased, by the amount of such payment
pro rata based on the ratio of the Nominal Liquidation Amount of such Tranche of
Class C Notes to the Nominal Liquidation Amount of all Tranches of Class C
Notes, each after giving effect to step (39).
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (22) of the Subordination
Waterfall after giving effect to this step (42):

  •   Class A Usage of Class C Notes

53



--------------------------------------------------------------------------------



 



  •   Class B Usage of Class C Notes

          (43) Series Servicing Fee Shortfall from Class B Principal. An amount
equal to the least of

  (x)   the Series Servicing Fee Shortfall remaining after step (42)
(Series Servicing Fee Shortfall from Class C Principal),     (y)   the Class B
Principal Allocation remaining after step (37) (Class A Interest Allocation
Shortfall from Class B Principal) and     (z)   the aggregate amount of Class A
Available Subordinated Amount of Class B Notes for all Tranches of Class A Notes
after step (17) of the Subordination Waterfall (Adjustments for Application of
Class B Principal to Class A Interest Allocation Shortfall)

shall be paid to each applicable Master Servicer in the proportions determined
in accordance with the Indenture. The Series Servicing Fee Shortfall, the
Class B Principal Allocation and the Series Principal Amounts shall be reduced
by the amount of such payment. The Nominal Liquidation Amount of each Tranche of
Class B Notes shall be reduced, and the Nominal Liquidation Amount Deficit of
each Tranche of Class B Notes shall be increased, by the amount of such payment
pro rata based on the ratio of the Nominal Liquidation Amount of such Tranche of
Class B Notes to the Nominal Liquidation Amount of all Tranches of Class B
Notes, each after giving effect to step (37).
          The following Usage amount (and any related Available Subordinated
Amount) shall be adjusted in accordance with step (23) of the Subordination
Waterfall after giving effect to this step (43):

  •   Class A Usage of Class B Notes

          (44) Class C Interest Allocation Shortfall from Class C Reserve
Subaccount. For each Tranche of Class C Notes, an amount equal to the lesser of

  (x)   the Class C Tranche Interest Allocation Shortfall for such Tranche
remaining after step (40) (Class C Interest Allocation Shortfall from Class D
Principal) and     (y)   the amount on deposit in the Class C Reserve Subaccount
for such Tranche

shall be withdrawn from the Class C Reserve Subaccount for such Tranche and
deposited into the Interest Funding Subaccount for such Tranche. Such Class C
Tranche Interest Allocation Shortfall shall be reduced by the amount of such
deposit, and the Class C Interest Allocation Shortfall shall be reduced by the
sum of all such deposits.
          (45) Class D Interest Allocation Shortfall from Class D Reserve
Subaccount. For each Tranche of Class D Notes, an amount equal to the lesser of

54



--------------------------------------------------------------------------------



 



  (x)   the Class D Tranche Interest Allocation Shortfall for such Tranche
remaining after step (15) (Class D Interest Allocation Shortfall from
Reallocated Finance Charge Amounts) and     (y)   the amount on deposit in the
Class D Reserve Subaccount for such Tranche

shall be withdrawn from the Class D Reserve Subaccount for such Tranche and
deposited into the Interest Funding Subaccount for such Tranche. Such Class D
Tranche Interest Allocation Shortfall shall be reduced by the amount of such
deposit, and the Class D Interest Allocation Shortfall shall be reduced by the
sum of all such deposits.
          (46) Reallocation of Class B Nominal Liquidation Amount Deficit to
Class D. For each Tranche of Class B Notes, an amount equal to the lesser of

  (x)   the Nominal Liquidation Amount Deficit for such Tranche after giving
effect to step (43) (Series Servicing Fee Shortfall from Class B Principal) and
    (y)   the Class B Available Subordinated Amount of Class D Notes for such
Tranche after step (21) of the Subordination Waterfall (Adjustments for
Application of Class D Principal to Series Servicing Fee Shortfall)

shall be reallocated to the Class D Notes. The Nominal Liquidation Amount of
each Tranche of Class B Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class D Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class B Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class D Notes to the Nominal Liquidation Amount of all
Tranches of Class D Notes, each after giving effect to step (41)
(Series Servicing Fee Shortfall from Class D Principal). Any such reallocation
(or portion thereof) that would otherwise have reduced the Nominal Liquidation
Amount of a Tranche of Class D Notes below zero will be reallocated to the
remaining Tranches of Class D Notes as set forth in this step (46), but in no
event will the Nominal Liquidation Amount (after giving effect to this step
(46)) of any Tranche of Class D Notes be reduced below zero.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (24) of the Subordination
Waterfall after giving effect to this step (46):

  •   Class A Usage of Class B Notes     •   Class A Usage of Class D Notes    
•   Class B Usage of Class D Notes

55



--------------------------------------------------------------------------------



 



  •   Class C Usage of Class D Notes

          (47) Reallocation of Class B Nominal Liquidation Amount Deficit to
Class C. For each Tranche of Class B Notes, an amount equal to the lesser of

  (x)   the Nominal Liquidation Amount Deficit for such Tranche after giving
effect to step (46) (Reallocation of Class B Nominal Liquidation Amount Deficit
to Class D) and     (y)   the Class B Available Subordinated Amount of Class C
Notes for such Tranche after step (22) of the Subordination Waterfall
(Adjustments for Application of Class C Principal to Series Servicing Fee
Shortfall)

shall be reallocated to the Class C Notes. The Nominal Liquidation Amount of
each Tranche of Class B Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class C Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class B Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class C Notes to the Nominal Liquidation Amount of all
Tranches of Class C Notes, each after giving effect to step (42)
(Series Servicing Fee Shortfall from Class C Principal). Any such reallocation
(or portion thereof) that would otherwise have reduced the Nominal Liquidation
Amount of a Tranche of Class C Notes below zero will be reallocated to the
remaining Tranches of Class C Notes as set forth in this step (47), but in no
event will the Nominal Liquidation Amount (after giving effect to this step
(47)) of any Tranche of Class C Notes be reduced below zero.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (25) of the Subordination
Waterfall after giving effect to this step (47):

  •   Class A Usage of Class B Notes     •   Class A Usage of Class C Notes    
•   Class B Usage of Class C Notes

          (48) Reallocation of Class C Nominal Liquidation Amount Deficit to
Class D. For each Tranche of Class C Notes, an amount equal to the lesser of

  (x)   the Nominal Liquidation Amount Deficit for such Tranche after giving
effect to step (47) (Reallocation of Class B Nominal Liquidation Amount Deficit
to Class C) and     (y)   the Class C Available Subordinated Amount of Class D
Notes for such Tranche after step (24) of the Subordination Waterfall

56



--------------------------------------------------------------------------------



 



      (Adjustments for Reallocation of Class B Nominal Liquidation Amount
Deficit to Class D)

shall be reallocated to the Class D Notes. The Nominal Liquidation Amount of
each Tranche of Class C Notes shall be increased, and the Nominal Liquidation
Amount Deficit of such Tranche shall be reduced, by the amount of such
reallocation. The Nominal Liquidation Amount of each Tranche of Class D Notes
shall be reduced, and the Nominal Liquidation Amount Deficit of such Tranche
shall be increased, by the aggregate amount of such reallocation for all
Tranches of Class C Notes pro rata based on the ratio of the Nominal Liquidation
Amount of such Tranche of Class D Notes to the Nominal Liquidation Amount of all
Tranches of Class D Notes, each after giving effect to step (46) (Reallocation
of Class B Nominal Liquidation Amount Deficit to Class D). Any such reallocation
(or portion thereof) that would otherwise have reduced the Nominal Liquidation
Amount of a Tranche of Class D Notes below zero will be reallocated to the
remaining Tranches of Class D Notes as set forth in this step (48), but in no
event will the Nominal Liquidation Amount (after giving effect to this step
(48)) of any Tranche of Class D Notes be reduced below zero.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (26) of the Subordination
Waterfall after giving effect to this step (48):

  •   Class A Usage of Class C Notes     •   Class A Usage of Class D Notes    
•   Class B Usage of Class C Notes     •   Class B Usage of Class D Notes     •
  Class C Usage of Class D Notes

          (49) Withdrawal of Excess Deposits from Accumulation Reserve
Subaccounts for use as Series Finance Charge Amounts. For each Tranche of
DiscoverSeries Notes, an amount equal to the excess, if any, of

  (x)   the amount of deposits in the Accumulation Reserve Subaccount for such
Tranche remaining after step (3) (Withdrawal from Accumulation Reserve
Subaccounts to Cover Accumulation Negative Spread on Principal Funding
Subaccounts), over     (y)   the Targeted Accumulation Reserve Subaccount
Deposit

shall be withdrawn from the Accumulation Reserve Subaccount for such Tranche,
deposited into the DiscoverSeries Collections Account, and treated as
Series Finance Charge Amounts (to be added to the Series Finance Charge Amounts
remaining after step (20) (Reimbursement of Class D Nominal Liquidation Amount
Deficit from Series Finance Charge Amounts)).

57



--------------------------------------------------------------------------------



 



          (50) Targeted Deposit to Accumulation Reserve Subaccounts from
Series Finance Charge Amounts. An amount equal to the lesser of

  (x)   the sum of the excess, if any, with respect to each Tranche of Notes, of

  (i)   the Targeted Accumulation Reserve Subaccount Deposit, over     (ii)  
the amount of deposits in the Accumulation Reserve Subaccount for such Tranche
remaining after step (49) (Withdrawal of Excess Deposits from Accumulation
Reserve Subaccounts for use as Series Finance Charge Amounts) and

  (y)   the Series Finance Charge Amounts after step (49)

shall be deposited into the Accumulation Reserve Account. The Series Finance
Charge Amounts shall be reduced by the amount of such deposit. The amount
deposited into the Accumulation Reserve Account pursuant to this step (50) shall
be allocated to each Tranche of Notes pro rata based on the ratio of (A) the
amount determined pursuant to clause (x) for such Tranche to (B) the sum of the
amounts determined pursuant to clause (x) for all Tranches of Notes, and
deposited into the applicable Accumulation Reserve Subaccount for such Tranche.
          (51) Withdrawal of Excess Deposits from Class C Reserve Subaccounts
for use as Series Finance Charge Amounts. For each Tranche of Class C Notes, an
amount equal to the excess, if any, of

  (x)   the amount of deposits (including income earned on funds on deposit) in
each Class C Reserve Subaccount for such Tranche remaining after step (44)
(Class C Interest Allocation Shortfall from Class C Reserve Subaccount), over  
  (y)   the Targeted Cumulative Class C Reserve Deposit for such Tranche

shall be withdrawn from the Class C Reserve Subaccount for such Tranche,
deposited into the DiscoverSeries Collections Account, and treated as
Series Finance Charge Amounts (to be added to the Series Finance Charge Amounts
remaining after step (50) (Targeted Deposit to Accumulation Reserve Subaccounts
from Series Finance Charge Amounts)); provided, however, that the amount to be
withdrawn shall not exceed the difference between the amount in clause (x) and
the Nominal Liquidation Amount Deficit for such Tranche after step (48)
(Reallocation of Class C Nominal Liquidation Amount Deficit to Class D).
          (52) Withdrawal of Excess Deposits from Class D Reserve Subaccounts
for use as Series Finance Charge Amounts. For each Tranche of Class D Notes, an
amount equal to the excess, if any, of

58



--------------------------------------------------------------------------------



 



  (x)   the amount of deposits (including income earned on funds on deposit) in
each Class D Reserve Subaccount for such Tranche remaining after step (45)
(Class D Interest Allocation Shortfall from Class D Reserve Subaccount), over  
  (y)   the Targeted Cumulative Class D Reserve Deposit for such Tranche

shall be withdrawn from the Class D Reserve Subaccount for such Tranche,
deposited into the DiscoverSeries Collections Account, and treated as
Series Finance Charge Amounts (to be added to the Series Finance Charge Amounts
after step (51) (Withdrawal of Excess Deposits from Class C Reserve Subaccounts
for use as Series Finance Charge Amounts)) ; provided, however, that the amount
to be withdrawn shall not exceed the difference between the amount in clause
(x) and the Nominal Liquidation Amount Deficit for such Tranche after step (48)
(Reallocation of Class C Nominal Liquidation Amount Deficit to Class D).
          (53) Targeted Deposit to Class C Reserve Subaccounts from
Series Finance Charge Amounts. An amount equal to the lesser of

  (x)   the sum of the excess, if any, with respect to each Tranche of Class C
Notes, of

  (i)   the Targeted Cumulative Class C Reserve Deposit for such Tranche, over  
  (ii)   the amount of deposits (including income earned on funds on deposit) in
the Class C Reserve Subaccount for such Tranche remaining after step (51)
(Withdrawal of Excess Deposits from Class C Reserve Subaccounts for use as
Series Finance Charge Amounts), and

  (y)   the Series Finance Charge Amounts after step (52) (Withdrawal of Excess
Deposits from Class D Reserve Subaccounts for use as Series Finance Charge
Amounts)

shall be deposited into the Class C Reserve Account. The Series Finance Charge
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Class C Reserve Account pursuant to this step (53) shall be allocated
to each Tranche of Class C Notes pro rata based on the ratio of (A) the amount
determined pursuant to clause (x) for such Tranche of Class C Notes to (B) the
sum of the amounts determined pursuant to clause (x) for all Tranches of Class C
Notes, and deposited into the applicable Class C Reserve Subaccount for such
Tranche.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (27) of the Subordination
Waterfall after giving effect to this step (53):

  •   Class A Usage of Class C Notes

59



--------------------------------------------------------------------------------



 



  •   Class B Usage of Class C Notes

          (54) Targeted Deposit to Class D Reserve Subaccounts from
Series Finance Charge Amounts. An amount equal to the lesser of

  (x)   the sum of the excess, if any, with respect to each Tranche of Class D
Notes, of

  (i)   the Targeted Cumulative Class D Reserve Deposit for such Tranche, over  
  (ii)   the amount of deposits (including income earned on funds on deposit) in
the Class D Reserve Subaccount for such Tranche remaining after step (52)
(Withdrawal of Excess Deposits from Class D Reserve Subaccounts for use as
Series Finance Charge Amounts), and

  (y)   the Series Finance Charge Amounts remaining after step (53) (Targeted
Deposit to Class C Reserve Subaccounts from Series Finance Charge Amounts)

shall be deposited into the Class D Reserve Account. The Series Finance Charge
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Class D Reserve Account pursuant to this step (54) shall be allocated
to each Tranche of Class D Notes pro rata based on the ratio of (A) the amount
determined pursuant to clause (x) for such Tranche of Class D Notes to (B) the
sum of the amounts determined pursuant to clause (x) for all Tranches of Class D
Notes, and deposited into the applicable Class D Reserve Subaccount for such
Tranche.
          The following Usage amounts (and any related Available Subordinated
Amounts) shall be adjusted in accordance with step (28) of the Subordination
Waterfall after giving effect to this step (54):

  •   Class A Usage of Class D Notes     •   Class B Usage of Class D Notes    
•   Class C Usage of Class D Notes

          (55) Other Deposits and Payments from Series Finance Charge Amounts.
If required by the Terms Documents for any Class or Tranche of Notes, any other
payment or deposit shall be made from Series Finance Charge Amounts remaining
after step (54) (Targeted Deposit to Class D Reserve Subaccounts from
Series Finance Charge Amounts) as required thereby. Unless otherwise specified
in any applicable Terms Document, all allocations under this step (55) shall be
made pro rata based on the ratio of the amount of the targeted payment or
deposit for each Tranche of Notes to the aggregate amount of the targeted
payments or deposits for all Tranches of Notes. Notwithstanding the foregoing,
this step (55) may be subdivided into sequential payment steps to the extent
required under any Terms Document.

60



--------------------------------------------------------------------------------



 



          (56) Reallocation of Series Finance Charge Amounts to the DCMT Group
One Finance Charge Collections Reallocation Account. A positive amount, if any,
equal to the product of

  (x)   the amount of Series Finance Charge Amounts remaining after step (55)
(Other Deposits and Payments from Series Finance Charge Amounts), minus the sum
of:

  (i)   for so long as any series issued by the DCMT is outstanding that is not
designated as an “Interchange Series” in accordance with the DCMT Pooling and
Servicing Agreement and the series supplement for such series, the portion of
the Series Interchange for the Series 2007-CC Collateral Certificate that is
allocated to the DiscoverSeries in accordance with the Indenture,     (ii)   all
amounts withdrawn from the Accumulation Reserve Subaccounts and treated as
Series Finance Charge Amounts pursuant to step (49) (Withdrawal of Excess
Deposits from Accumulation Reserve Subaccounts for use as Series Finance Charge
Amounts),     (iii)   all amounts withdrawn from the Class C Reserve Subaccounts
and treated as Series Finance Charge Amounts pursuant to step (51) (Withdrawal
of Excess Deposits from Class C Reserve Subaccounts for use as Series Finance
Charge Amounts), and     (iv)   all amounts withdrawn from the Class D Reserve
Subaccounts and treated as Series Finance Charge Amounts pursuant to step (52)
(Withdrawal of Excess Deposits from Class D Reserve Subaccounts for use as
Series Finance Charge Amounts), and

  (y)   the Series 2007-CC Collateral Certificate Percentage

shall be paid to the Master Trust Trustee for the DCMT for deposit in the DCMT
Group One Finance Charge Collections Reallocation Account; provided, however,
that such amount shall only be so paid to the extent necessary for application
to cover shortfalls for other series issued by the DCMT in accordance with the
series supplements to the DCMT Pooling and Servicing Agreement for such other
series. The Series Finance Charge Amounts shall be reduced by the amount of such
payment. If and when any Additional Collateral Certificates are added to the
Note Issuance Trust, any provisions to allocate the amount set forth in clause
(x) of this step (56) to such Additional Collateral Certificates shall be
specified in the documents relating to such addition.
          (57) Reallocation of Series Finance Charge Amounts to the DCMT Group
One Interchange Reallocation Account. A positive amount, if any, equal to the
product of

61



--------------------------------------------------------------------------------



 



  (x)   the amount of Series Finance Charge Amounts remaining after step (56)
(Reallocation of Series Finance Charge Amounts to the DCMT Group One Finance
Charge Collections Reallocation Account), minus the sum of:

  (i)   all amounts withdrawn from the Accumulation Reserve Subaccounts and
treated as Series Finance Charge Amounts pursuant to step (49) (Withdrawal of
Excess Deposits from Accumulation Reserve Subaccounts for use as Series Finance
Charge Amounts),     (ii)   all amounts withdrawn from the Class C Reserve
Subaccounts and treated as Series Finance Charge Amounts pursuant to step (51)
(Withdrawal of Excess Deposits from Class C Reserve Subaccounts for use as
Series Finance Charge Amounts), and     (iii)   all amounts withdrawn from the
Class D Reserve Subaccounts and treated as Series Finance Charge Amounts
pursuant to step (52) (Withdrawal of Excess Deposits from Class D Reserve
Subaccounts for use as Series Finance Charge Amounts), and

  (y)   the Series 2007-CC Collateral Certificate Percentage

shall be paid to the Master Trust Trustee for the DCMT for deposit in the DCMT
Group One Interchange Reallocation Account; provided, however, that such amount
shall only be so paid to the extent necessary for application to cover
shortfalls for other series issued by the DCMT in accordance with the series
supplements to the DCMT Pooling and Servicing Agreement for such other series.
The Series Finance Charge Amounts shall be reduced by the amount of such
payment. If and when any Additional Collateral Certificates are added to the
Note Issuance Trust, any provisions to allocate the amount set forth in clause
(x) of this step (57) to such Additional Collateral Certificates shall be
specified in the documents relating to such addition.
          (58) Other Deposits and Payments from Series Finance Charge Amounts.
If required by the Terms Documents for any Class or Tranche of Notes, any other
payment or deposit shall be made from Series Finance Charge Amounts remaining
after step (57) (Reallocation of Series Finance Charge Amounts to the DCMT Group
One Interchange Reallocation Account) as required thereby. Unless otherwise
specified in any applicable Terms Document, all allocations under this step
(58) shall be made pro rata based on the ratio of the amount of the targeted
payment or deposit for each Tranche of Notes to the aggregate amount of the
targeted payments or deposits for all Tranches of Notes. Notwithstanding the
foregoing, this step (58) may be subdivided into sequential payment steps to the
extent required under any Terms Document.
          (59) Withdrawal of Prefunding Excess Amounts for use as
Series Principal Amounts. The Prefunding Excess Amount for each Tranche of Notes
shall be withdrawn from

62



--------------------------------------------------------------------------------



 



the Principal Funding Subaccount for such Tranche, deposited into the
DiscoverSeries Collections Account and treated as Series Principal Amounts (to
be added to the Series Principal Amounts remaining after step (43)
(Series Servicing Fee Shortfall from Class B Principal)). The Nominal
Liquidation Amount of such Tranche shall be increased by such amount of
withdrawal.
          (60) Targeted Principal Deposits for Class A from Series Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Targeted Principal Deposits for all Tranches of Class A
Notes and     (y)   the Series Principal Amounts after step (59) (Withdrawal of
Prefunding Excess Amounts for use as Series Principal Amounts)

shall be deposited into the Principal Funding Account. The Series Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (60) shall be allocated
to each Tranche of Class A Notes, first, pro rata based on the ratio of (A) the
Targeted Principal Deposit for such Tranche minus the Targeted Prefunding
Deposit for such Tranche to (B) the sum of the Targeted Principal Deposits minus
the sum of the Targeted Prefunding Deposits for all Tranches of Class A Notes,
and after the amount set forth in clause (A) above has been deposited in full
for each Tranche of Class A Notes, second, pro rata based on the ratio of
(A) the Targeted Prefunding Deposit for such Tranche to (B) the sum of the
Targeted Prefunding Deposits for all Tranches of Class A Notes. The Nominal
Liquidation Amount of each Tranche of Class A Notes shall be reduced by the
amount of such allocation. The amount by which the Targeted Prefunding Deposit
for each Tranche of Class A Notes exceeds the amount of the second allocation
hereunder shall be the “Class A Tranche Prefunding Shortfall” for such Tranche.
The amount by which the Targeted Principal Deposit for each Tranche of Class A
Notes exceeds the total amount of such deposits shall be the “Class A Tranche
Principal Shortfall” for such Tranche.
          (61) Targeted Principal Deposits for Class B from Series Principal
Amounts. An amount equal to the least of

  (x)   the sum of the Targeted Principal Deposits for all Tranches of Class B
Notes,     (y)   the Nominal Liquidation Amount of all Tranches of Class B Notes
after giving effect to step (59) (Withdrawal of Prefunding Excess Amounts for
use as Series Principal Amounts), minus the Class A Available Subordinated
Amount of Class B Notes for all Tranches of Class A Notes after step (25) of the
Subordination Waterfall (Adjustments for Reallocation of Class B Nominal
Liquidation Amount Deficit to Class C) and     (z)   the Series Principal
Amounts remaining after step (60) (Targeted Principal Deposits for Class A from
Series Principal Amounts)

63



--------------------------------------------------------------------------------



 



shall be deposited into the Principal Funding Account. The Series Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (61) shall be allocated
to each Tranche of Class B Notes, first, pro rata based on the ratio of (A) the
Targeted Principal Deposit for such Tranche minus the Targeted Prefunding
Deposit for such Tranche to (B) the sum of the Targeted Principal Deposits minus
the sum of the Targeted Prefunding Deposits for all Tranches of Class B Notes,
and after the amount set forth in clause (A) above has been paid in full for
each Tranche of Class B Notes, second, pro rata based on the ratio of (A) the
Targeted Prefunding Deposit for such Tranche to (B) the sum of the Targeted
Prefunding Deposits for all Tranches of Class B Notes. The Nominal Liquidation
Amount of each Tranche of Class B Notes shall be reduced by the amount of such
allocation. The amount by which the Targeted Prefunding Deposit for each Tranche
of Class B Notes exceeds the amount of the second allocation hereunder shall be
the “Class B Tranche Prefunding Shortfall” for such Tranche. The amount by which
the Targeted Principal Deposit for each Tranche of Class B Notes exceeds the
total amount of such deposits shall be the “Class B Tranche Principal Shortfall”
for such Tranche.
          (62) Targeted Principal Deposits for Class C from Series Principal
Amounts. An amount equal to the least of

  (x)   the sum of the Targeted Principal Deposits for all Tranches of Class C
Notes,     (y)   the Nominal Liquidation Amount of all Tranches of Class C Notes
after giving effect to step (59) (Withdrawal of Prefunding Excess Amounts for
use as Series Principal Amounts), minus the sum of

  (i)   the aggregate Class A Available Subordinated Amount of Class C Notes for
all Tranches of Class A Notes with a Required Subordinated Amount of Class B
Notes equal to zero after step (27) of the Subordination Waterfall (Adjustments
for Targeted Deposit to Class C Reserve Subaccounts from Series Finance Charge
Amounts) and     (ii)   the aggregate Class B Available Subordinated Amount of
Class C Notes for all Tranches of Class B Notes after step (27) of the
Subordination Waterfall, and

  (z)   the Series Principal Amounts remaining after step (61) (Targeted
Principal Deposits for Class B from Series Principal Amounts)

shall be deposited into the Principal Funding Account. The Series Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (62) shall be allocated
to each Tranche of Class C Notes, first, pro rata based on the ratio of (A) the
Targeted Principal Deposit for such Tranche minus the Targeted Prefunding
Deposit for such Tranche to (B) the sum of the Targeted Principal Deposits minus
the sum of the Targeted Prefunding Deposits for all Tranches of Class C Notes,
and after the amount set forth in clause (A) above has been paid in full for
each Tranche of Class C Notes,

64



--------------------------------------------------------------------------------



 



second, pro rata based on the ratio of (A) the Targeted Prefunding Deposit for
such Tranche to (B) the sum of the Targeted Prefunding Deposits for all Tranches
of Class C Notes. The Nominal Liquidation Amount of each Tranche of Class C
Notes shall be reduced by the amount of such allocation. The amount by which the
Targeted Prefunding Deposit for each Tranche of Class C Notes exceeds the amount
of the second allocation hereunder shall be the “Class C Tranche Prefunding
Shortfall” for such Tranche. The amount by which the Targeted Principal Deposit
for each Tranche of Class C Notes exceeds the total amount of such deposits
shall be the “Class C Tranche Principal Shortfall” for such Tranche.
          (63) Targeted Principal Deposits for Class D from Series Principal
Amounts. An amount equal to the least of

  (x)   the sum of the Targeted Principal Deposits for all Tranches of Class D
Notes,     (y)   the Nominal Liquidation Amount of all Tranches of Class D Notes
after giving effect to step (48) (Reallocation of Class C Nominal Liquidation
Amount Deficit to Class D), minus the aggregate Class C Available Subordinated
Amount of Class D Notes for all Tranches of Class C Notes after step (28) of the
Subordination Waterfall (Adjustments for Targeted Deposit to Class D Reserve
Subaccounts from Series Finance Charge Amounts) and     (z)   the
Series Principal Amounts remaining after step (62) (Targeted Principal Deposits
for Class C from Series Principal Amounts)

shall be deposited into the Principal Funding Account. The Series Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (63) shall be allocated
to each Tranche of Class D Notes pro rata based on the ratio of (A) the Targeted
Principal Deposit for such Tranche to (B) the sum of the Targeted Principal
Deposits for all Tranches of Class D Notes. The Nominal Liquidation Amount of
each Tranche of Class D Notes shall be reduced by the amount of such allocation.
The amount by which the Targeted Principal Deposit for each Tranche of Class D
Notes exceeds the total amount of such deposits shall be the “Class D Tranche
Principal Shortfall” for such Tranche.
          (64) Allocation from the DCMT Group One Principal Collections
Reallocation Account for Principal Shortfalls other than Prefunding Shortfalls.
The Calculation Agent shall notify the Master Servicer and the Master Trust
Trustee for the DCMT of the amount equal to the product of

  (x)   the sum of

  (i)   the Class A Tranche Principal Shortfall minus the Class A Tranche
Prefunding Shortfall, in each case after step (60) (Targeted Principal Deposits
for Class A from Series Principal Amounts),

65



--------------------------------------------------------------------------------



 



  (ii)   the Class B Tranche Principal Shortfall minus the Class B Tranche
Prefunding Shortfall, in each case after step (61) (Targeted Principal Deposits
for Class B from Series Principal Amounts),     (iii)   the Class C Tranche
Principal Shortfall minus the Class C Tranche Prefunding Shortfall, in each case
after step (62) (Targeted Principal Deposits for Class C from Series Principal
Amounts) and     (iv)   the Class D Tranche Principal Shortfall after step (63)
(Targeted Principal Deposits for Class D from Series Principal Amounts),

      in each case for each Tranche of Notes for which an Early Redemption Event
(other than an Excess Spread Early Redemption Event for which an Excess Spread
Early Redemption Cure has occurred) or an Event of Default has not occurred, and
    (y)   the Series 2007-CC Collateral Certificate Percentage

which amount, together with any comparable amount determined pursuant to a
provision comparable to this step (64) in the Indenture Supplement for any other
Series established in relation to the Note Issuance Trust, shall constitute the
“Class A Principal Distribution Amount Shortfall” for purposes of
Section 9(b)(15) of the Series 2007-CC Supplement. The Class A Principal
Distribution Amount Shortfall shall be reduced by the amount of funds on deposit
in the DCMT Group One Principal Collections Reallocation Account allocable to
the Series 2007-CC Collateral Certificate in accordance with Section 9(b)(15) of
the Series 2007-CC Supplement, and the portion of such amount that is allocable
to the DiscoverSeries pursuant to the Indenture shall be deposited into the
DiscoverSeries Collections Account. The amounts deposited into the
DiscoverSeries Collections Account under this step (64) are the “Reallocated
Principal Amounts.” If and when any Additional Collateral Certificates are added
to the Note Issuance Trust, any provisions to allocate the amount set forth in
clause (x) of this step (64) to such Additional Collateral Certificates shall be
specified in the documents relating to such addition.
          (65) Allocation from the DCMT Group One Principal Collections
Reallocation Account for Prefunding Shortfalls. The Calculation Agent shall
notify the Master Servicer and the Master Trust Trustee for the DCMT of the
amount equal to the product of

  (x)   the sum of

  (i)   the Class A Tranche Prefunding Shortfall after step (60) (Targeted
Principal Deposits for Class A from Series Principal Amounts),

66



--------------------------------------------------------------------------------



 



  (ii)   the Class B Tranche Prefunding Shortfall after step (61) (Targeted
Principal Deposits for Class B from Series Principal Amounts) and     (iii)  
the Class C Tranche Prefunding Shortfall after step (62) (Targeted Principal
Deposits for Class C from Series Principal Amounts), and

  (y)   the Series 2007-CC Collateral Certificate Percentage

which amount, together with any comparable amount determined pursuant to a
provision comparable to this step (65) in the Indenture Supplement for any other
Series established in relation to the Note Issuance Trust, shall constitute the
“Unscheduled Principal Distribution Amount Shortfall” for purposes of
Section 9(b)(17) of the Series 2007-CC Supplement. The Unscheduled Principal
Distribution Amount Shortfall shall be reduced by the amount of funds on deposit
in the DCMT Group One Principal Collections Reallocation Account allocable to
the Series 2007-CC Collateral Certificate in accordance with Section 9(b)(17) of
the Series 2007-CC Supplement, and the portion of such amount that is allocable
to the DiscoverSeries pursuant to the Indenture shall be deposited into the
DiscoverSeries Collections Account. The amounts deposited into the
DiscoverSeries Collections Account under this step (65) shall be added to the
Reallocated Principal Amounts after step (64) (Allocation from the DCMT Group
One Principal Collections Reallocation Account for Principal Shortfalls other
than Prefunding Shortfalls). If and when any Additional Collateral Certificates
are added to the Note Issuance Trust, any provisions to allocate the amount set
forth in clause (x) of this step (65) to such Additional Collateral Certificates
shall be specified in the documents relating to such addition.
          (66) Class A Tranche Principal Shortfalls from Reallocated Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Class A Tranche Principal Shortfalls minus the Class A
Tranche Prefunding Shortfalls for all Tranches of Class A Notes for which an
Early Redemption Event or an Event of Default has not occurred, in each case
after step (60) (Targeted Principal Deposits for Class A from Series Principal
Amounts) and     (y)   the Reallocated Principal Amounts after step (65)
(Allocation from the DCMT Group One Principal Collections Reallocation Account
for Prefunding Shortfalls)

shall be deposited into the Principal Funding Account. The Reallocated Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (66) shall be allocated
to each Tranche of Class A Notes for which an Early Redemption Event or an Event
of Default has not occurred pro rata on the basis of the ratio of (A) the
Class A Tranche Principal Shortfall minus the Class A Tranche Prefunding
Shortfalls for such Tranche to (B) the sum of the Class A Tranche Principal
Shortfalls minus the Class A Tranche Prefunding Shortfalls for all Tranches of
Class A Notes for which an Early Redemption Event or an Event of Default has not
occurred. The Nominal Liquidation Amount

67



--------------------------------------------------------------------------------



 



and the Class A Tranche Principal Shortfall of each Tranche of Class A Notes
shall be reduced by the amount of such allocation. For purposes of this step
(66), if the only Early Redemption Event that has occurred for a Tranche of
Class A Notes is an Excess Spread Early Redemption Event for which an Excess
Spread Early Redemption Cure has occurred, such Tranche shall be treated as if
an Early Redemption Event has not occurred.
          (67) Class A Tranche Prefunding Shortfalls from Reallocated Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Class A Tranche Prefunding Shortfalls for all Tranches of
Class A Notes after step (60) (Targeted Principal Deposits for Class A from
Series Principal Amounts) and     (y)   the Reallocated Principal Amounts
remaining after step (66) (Class A Tranche Principal Shortfalls from Reallocated
Principal Amounts)

shall be deposited into the Principal Funding Account. The Reallocated Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (67) shall be allocated
to each Tranche of Class A Notes pro rata on the basis of the ratio of (A) the
Class A Tranche Prefunding Shortfall for such Tranche to (B) the sum of the
Class A Tranche Prefunding Shortfalls for all Tranches of Class A Notes. The
Nominal Liquidation Amount, the Class A Tranche Principal Shortfall and the
Class A Tranche Prefunding Shortfall of each Tranche of Class A Notes shall be
reduced by the amount of such allocation.
          (68) Class B Tranche Principal Shortfalls from Reallocated Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Class B Tranche Principal Shortfalls minus the Class B
Tranche Prefunding Shortfalls for all Tranches of Class B Notes for which an
Early Redemption Event or an Event of Default has not occurred, in each case
after step (61) (Targeted Principal Deposits for Class B from Series Principal
Amounts) and     (y)   the Reallocated Principal Amounts remaining after step
(67) (Class A Tranche Prefunding Shortfalls from Reallocated Principal Amounts)

shall be deposited into the Principal Funding Account. The Reallocated Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (68) shall be allocated
to each Tranche of Class B Notes for which an Early Redemption Event or an Event
of Default has not occurred pro rata on the basis of the ratio of (A) the
Class B Tranche Principal Shortfall minus the Class B Tranche Prefunding
Shortfall for such Tranche to (B) the sum of the Class B Tranche Principal
Shortfalls minus the Class B Tranche Prefunding Shortfalls for all Tranches of
Class B Notes for which an Early Redemption Event or an Event of Default has not
occurred. The Nominal Liquidation Amount and the Class B Tranche Principal
Shortfall of each Tranche of Class B Notes shall be reduced

68



--------------------------------------------------------------------------------



 



by the amount of such allocation. For purposes of this step (68), if the only
Early Redemption Event that has occurred for a Tranche of Class B Notes is an
Excess Spread Early Redemption Event for which an Excess Spread Early Redemption
Cure has occurred, such Tranche shall be treated as if an Early Redemption Event
has not occurred.
          (69) Class B Tranche Prefunding Shortfalls from Reallocated Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Class B Tranche Prefunding Shortfalls for all Tranches of
Class B Notes after step (61) (Targeted Principal Deposits for Class B from
Series Principal Amounts) and     (y)   the Reallocated Principal Amounts
remaining after step (68) (Class B Tranche Principal Shortfalls from Reallocated
Principal Amounts)

shall be deposited into the Principal Funding Account. The Reallocated Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (69) shall be allocated
to each Tranche of Class B Notes pro rata on the basis of the ratio of (A) the
Class B Tranche Prefunding Shortfall for such Tranche to (B) the sum of Class B
Tranche Prefunding Shortfalls for all Tranches of Class B Notes. The Nominal
Liquidation Amount, the Class B Tranche Principal Shortfall and the Class B
Tranche Prefunding Shortfall of each Tranche of Class B Notes shall be reduced
by the amount of such allocation.
          (70) Class C Tranche Principal Shortfalls from Reallocated Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Class C Tranche Principal Shortfalls minus the Class C
Tranche Prefunding Shortfalls for all Tranches of Class C Notes for which an
Early Redemption Event or an Event of Default has not occurred, in each case
after step (62) (Targeted Principal Deposits for Class C from Series Principal
Amounts) and     (y)   the Reallocated Principal Amounts remaining after step
(69) (Class B Tranche Prefunding Shortfalls from Reallocated Principal Amounts)

shall be deposited into the Principal Funding Account. The Reallocated Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (70) shall be allocated
to each Tranche of Class C Notes for which an Early Redemption Event or an Event
of Default has not occurred pro rata on the basis of the ratio of (A) the
Class C Tranche Principal Shortfall minus the Class C Tranche Prefunding
Shortfall for such Tranche to (B) the sum of the Class C Tranche Principal
Shortfalls minus the Class C Tranche Prefunding Shortfalls for all Tranches of
Class C Notes for which an Early Redemption Event or an Event of Default has not
occurred. The Nominal Liquidation Amount and the Class C Tranche Principal
Shortfall of each Tranche of Class C Notes shall be reduced by the amount of
such allocation. For purposes of this step (70), if the only Early Redemption

69



--------------------------------------------------------------------------------



 



Event that has occurred for a Tranche of Class C Notes is an Excess Spread Early
Redemption Event for which an Excess Spread Early Redemption Cure has occurred,
such Tranche shall be treated as if an Early Redemption Event has not occurred.
          (71) Class C Tranche Prefunding Shortfalls from Reallocated Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Class C Tranche Prefunding Shortfalls for all Tranches of
Class C Notes after step (62) (Targeted Principal Deposits for Class C from
Series Principal Amounts) and     (y)   the Reallocated Principal Amounts
remaining after step (70) (Class C Tranche Principal Shortfalls from Reallocated
Principal Amounts)

shall be deposited into the Principal Funding Account. The Reallocated Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (71) shall be allocated
to each Tranche of Class C Notes pro rata on the basis of the ratio of (A) the
Class C Tranche Prefunding Shortfall for such Tranche to (B) the sum of the
Class C Tranche Prefunding Shortfalls for all Tranches of Class C Notes. The
Nominal Liquidation Amount, the Class C Tranche Principal Shortfall and the
Class C Tranche Prefunding Shortfall of each Tranche of Class C Notes shall be
reduced by the amount of such allocation.
          (72) Class D Tranche Principal Shortfalls from Reallocated Principal
Amounts. An amount equal to the lesser of

  (x)   the sum of the Class D Tranche Principal Shortfalls for all Tranches of
Class D Notes for which an Early Redemption Event or an Event of Default has not
occurred after step (63) (Targeted Principal Deposits for Class D from
Series Principal Amounts), and     (y)   the Reallocated Principal Amounts
remaining after step (71) (Class C Tranche Prefunding Shortfalls from
Reallocated Principal Amounts)

shall be deposited into the Principal Funding Account. The Reallocated Principal
Amounts shall be reduced by the amount of such deposit. The amount deposited
into the Principal Funding Account pursuant to this step (72) shall be allocated
to each Tranche of Class D Notes for which an Early Redemption Event or an Event
of Default has not occurred pro rata on the basis of the ratio of (A) the
Class D Tranche Principal Shortfall for such Tranche to (B) the sum of the
Class D Tranche Principal Shortfalls for all Tranches of Class D Notes for which
an Early Redemption Event or an Event of Default has not occurred. The Nominal
Liquidation Amount and the Class D Tranche Principal Shortfall of each Tranche
of Class D Notes shall be reduced by the amount of such allocation. For purposes
of this step (72), if the only Early Redemption Event that has occurred for a
Tranche of Class D Note is an Excess Spread Early Redemption Event for which

70



--------------------------------------------------------------------------------



 



an Excess Spread Early Redemption Cure has occurred, such Tranche shall be
treated as if an Early Redemption Event has not occurred.
          (73) Reimbursement of Class C Nominal Liquidation Amount Deficit from
Class C Reserve Subaccounts. For each Tranche of Class C Notes, an amount equal
to the lesser of

  (x)   the Nominal Liquidation Amount Deficit for such Tranche after step (48)
(Reallocation of Class C Nominal Liquidation Amount Deficit to Class D) and    
(y)   the amount on deposit (including income earned on funds on deposit) in the
Class C Reserve Subaccount for such Tranche

shall be withdrawn from the Class C Reserve Subaccount for such Tranche,
deposited into the DiscoverSeries Collections Account and treated as
Series Principal Amounts (to be added to the Series Principal Amounts remaining
after step (63) (Targeted Principal Deposits for Class D from Series Principal
Amounts)). The Nominal Liquidation Amount for such Tranche shall be increased by
the amount of such deposit. The Cumulative Class C Reserve Reimbursement Amount
after step (27) of the Subordination Waterfall (Adjustments for Targeted Deposit
to Class C Reserve Subaccounts from Series Finance Charge Amounts) shall be
increased by the aggregate amount of such deposits.
          (74) Reimbursement of Class D Nominal Liquidation Amount Deficit from
Class D Reserve Subaccounts. For each Tranche of Class D Notes, an amount equal
to the lesser of

  (x)   the Nominal Liquidation Amount Deficit for such Tranche after step (48)
(Reallocation of Class C Nominal Liquidation Amount Deficit to Class D) and    
(y)   the amount on deposit (including income earned on funds on deposit) in the
Class D Reserve Subaccount for such Tranche

shall be withdrawn from the Class D Reserve Subaccount for such Tranche,
deposited into the DiscoverSeries Collections Account and treated as
Series Principal Amounts (to be added to the Series Principal Amounts after step
(73) (Reimbursement of Class C Nominal Liquidation Amount Deficit from Class C
Reserve Subaccounts)). The Nominal Liquidation Amount for such Tranche shall be
increased by the amount of such deposit. The Cumulative Class D Reserve
Reimbursement Amount after step (28) of the Subordination Waterfall (Adjustments
for Targeted Deposit to Class D Reserve Subaccounts from Series Finance Charge
Amounts) shall be increased by the aggregate amount of such deposits.
          (75) Principal Payments from Receivables Sale Proceeds. If the
Indenture Trustee has commenced a Receivables Sale for any Tranches of Notes, an
amount equal to the lesser of

71



--------------------------------------------------------------------------------



 



  (x)   the Adjusted Outstanding Dollar Principal Amount of such Tranche and    
(y)   the Receivables Sale Proceeds received with respect to such Tranche

shall be deposited into the Principal Funding Subaccount for such Tranche.
          (76) Interest Payments from Receivables Sale Proceeds. If the
Indenture Trustee has commenced a Receivables Sale for any Tranche of Notes, an
amount equal to the Receivables Sale Proceeds received with respect to such
Tranche remaining after step (75) (Principal Payments from Receivables Sale
Proceeds), up to the amount of all accrued and unpaid interest on such Tranche
and any other amounts (other than amounts with respect to principal) due with
respect to such Tranche as set forth in this Indenture Supplement or the
applicable Terms Document, shall be deposited into the Interest Funding
Subaccount for such Tranche.
          (77) Allocation of Unused Sales Proceeds. If the Indenture Trustee has
commenced a Receivables Sale for any Tranche of Notes, after final payment to
such Tranche pursuant to Section 505 of the Indenture, an amount equal to the
product of

  (x)   the Receivables Sale Proceeds received with respect to such Tranche
remaining after step (76) (Interest Payments from Receivables Sale Proceeds) and
    (y)   the Series 2007-CC Collateral Certificate Percentage

shall be distributed in accordance with Section 703 of the Indenture. If and
when any Additional Collateral Certificates are added to the Note Issuance
Trust, any provisions to allocate the amount set forth in clause (x) of this
step (77) to such Additional Collateral Certificates shall be specified in the
documents relating to such addition.
          (78) Allocation of Series Finance Charge Amounts. The Series Finance
Charge Amounts remaining after step (58) (Other Deposits and Payments from
Series Finance Charge Amounts) shall be distributed to the Beneficiary (as
defined in the Trust Agreement) in accordance with Section 4.01 of the Trust
Agreement.
          (79) Reallocation of Series Principal Amounts to the DCMT Group One
Principal Collections Reallocation Account. An amount equal to the product of

  (x)   the amount of Series Principal Amounts remaining after step (74)
(Reimbursement of Class D Nominal Liquidation Amount Deficit from Class D
Reserve Subaccounts) and     (y)   the Series 2007-CC Collateral Certificate
Percentage

shall be paid to the Master Trust Trustee for the DCMT for deposit in the DCMT
Group One Principal Collections Reallocation Account; provided, however, that
such amount shall only be

72



--------------------------------------------------------------------------------



 



so paid to the extent necessary for application to cover shortfalls for other
series issued by the DCMT in accordance with the series supplements to the DCMT
Pooling and Servicing Agreement for such other series. The Series Principal
Amounts shall be reduced by the amount of such payment. If and when any
Additional Collateral Certificates are added to the Note Issuance Trust, any
provisions to allocate the amount set forth in clause (x) of this step (79) to
such Additional Collateral Certificates shall be specified in the documents
relating to such addition.
          (80) Remaining Series Principal Amounts to Collections Account for the
DCMT for Reinvestment in New Receivables. An amount equal to the amount of
Series Principal Amounts remaining after step (79) (Reallocation of
Series Principal Amounts to the DCMT Group One Principal Collections
Reallocation Account) shall be paid to the Master Trust Trustee for the DCMT for
deposit in the Collections Account for the DCMT and reinvestment in new
receivables (or retention in such Collections Account pending availability of
new receivables). If and when any Additional Collateral Certificates are added
to the Note Issuance Trust, any provisions to allocate the amount referred to in
this step (80) to such Additional Collateral Certificates shall be specified in
the documents relating to such addition.
     Section 3.02. Available Subordinated Amounts and Usages. The Calculation
Agent shall make the following determinations and adjustments; provided,
however, that (i) no Available Subordinated Amount or Usage of Available
Subordinated Amounts for any Tranche of Notes shall be reduced below zero or
increased above the applicable Required Subordinated Amount of a Subordinated
Class of Notes for such Tranche.
          (1) Initial Calculation of Required Subordinated Amounts, Available
Subordinated Amounts and Usage. On or before each Distribution Date, the
Calculation Agent shall determine each of the following:
               (a) for each Tranche of Class A Notes, the Required Subordinated
Amount of Class B Notes, the Required Subordinated Amount of Class C Notes and
the Required Subordinated Amount of Class D Notes, in each case after giving
effect to all adjustments to the Nominal Liquidation Amount for such Tranche
occurring on the prior Distribution Date and as a result of any release of
Prefunding Excess Amounts occurring subsequent to such Distribution Date but
prior to the current Distribution Date;
               (b) for each Tranche of Class A Notes, the Class A Usage of
Class B Notes, the Class A Usage of Class C Notes and the Class A Usage of
Class D Notes, which in each case shall be the applicable Usage as of the end of
the prior Distribution Date; provided that the Class A Usage of Class B Notes,
the Class A Usage of Class C Notes and the Class A Usage of Class D Notes for
the first Distribution Date for such Tranche shall be zero;
               (c) for each Tranche of Class A Notes, the Class A Available
Subordinated Amount of Class B Notes, the Class A Available Subordinated Amount
of Class C Notes and the Class A Available Subordinated Amount of Class D Notes,
which in each case shall be the applicable Required Subordinated Amount
determined pursuant to clause (a) minus the applicable Usage determined pursuant
to clause (b);

73



--------------------------------------------------------------------------------



 



               (d) for each Tranche of Class B Notes, the Required Subordinated
Amount of Class C Notes and the Required Subordinated Amount of Class D Notes,
in each case after giving effect to all adjustments to the Nominal Liquidation
Amount for such Tranche occurring on the prior Distribution Date and as a result
of any release of Prefunding Excess Amounts occurring subsequent to such
Distribution Date but prior to the current Distribution Date;
               (e) for each Tranche of Class B Notes, the Class B Usage of
Class C Notes and the Class B Usage of Class D Notes, which in each case shall
be the applicable Usage as of the end of the prior Distribution Date; provided
that the Class B Usage of Class C Notes and the Class B Usage of Class D Notes
for the first Distribution Date for such Tranche shall be zero;
               (f) for each Tranche of Class B Notes, the Class B Available
Subordinated Amount of Class C Notes and the Class B Available Subordinated
Amount of Class D Notes, which in each case shall be the applicable Required
Subordinated Amount determined pursuant to clause (d) minus the applicable Usage
determined pursuant to clause (e);
               (g) for each Tranche of Class C Notes, the Required Subordinated
Amount of Class D Notes after giving effect to all adjustments to the Nominal
Liquidation Amount for such Tranche occurring on the prior Distribution Date and
as a result of any release of Prefunding Excess Amounts occurring subsequent to
such Distribution Date but prior to the current Distribution Date;
               (h) for each Tranche of Class C Notes, the Class C Usage of
Class D Notes, which shall be the applicable Usage as of the end of the prior
Distribution Date; provided that the Class C Usage of Class D Notes for the
first Distribution Date for such Tranche shall be zero;
               (i) for each Tranche of Class C Notes, the Class C Available
Subordinated Amount of Class D Notes, which shall be the applicable Required
Subordinated Amount determined pursuant to clause (g) minus the applicable Usage
determined pursuant to clause (h);
               (j) the Cumulative Class C Reserve Reimbursement Amount, which
shall be the Cumulative Class C Reserve Reimbursement Amount as of the end of
the prior Distribution Date; provided that the Cumulative Class C Reserve
Reimbursement Amount for the first Distribution Date shall be zero; and
               (k) the Cumulative Class D Reserve Reimbursement Amount, which
shall be the Cumulative Class D Reserve Reimbursement Amount as of the end of
the prior Distribution Date provided that the Cumulative Class D Reserve
Reimbursement Amount for the first Distribution Date shall be zero.
          (2) Adjustments for Reimbursement of Class B Nominal Liquidation
Amount Deficit from Series Finance Charge Amounts. The Calculation Agent shall
make the following adjustments after giving effect to step (18) of the Cash
Flows (Reimbursement of Class B Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts):

74



--------------------------------------------------------------------------------



 



               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall decrease, and the Class A
Available Subordinated Amount of Class B Notes shall increase, by an amount
equal to:

  (A)   the Class B Nominal Liquidation Amount Deficit reimbursed pursuant to
step (18) of the Cash Flows, multiplied by     (B)   the Class A Usage of
Class B Notes for such Tranche determined in step (1) of this Subordination
Waterfall (Initial Calculation of Required Subordinated Amounts, Available
Subordinated Amounts and Usage), divided by     (C)   the Class B Nominal
Liquidation Amount Deficit (before giving effect to such reimbursement pursuant
to step (18) of the Cash Flows).

          (3) Adjustments for Reimbursement of Class C Nominal Liquidation
Amount Deficit from Series Finance Charge Amounts. The Calculation Agent shall
make the following adjustments after giving effect to step (19) of the Cash
Flows (Reimbursement of Class C Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts):
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall decrease, and the Class A
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to:

  (A)   the Class C Nominal Liquidation Amount Deficit reimbursed pursuant to
step (19) of the Cash Flows, multiplied by     (B)   the Class A Usage of
Class C Notes for such Tranche determined in step (1) of this Subordination
Waterfall (Initial Calculation of Required Subordinated Amounts, Available
Subordinated Amounts and Usage), divided by     (C)   the Class C Nominal
Liquidation Amount Deficit (before giving effect to such reimbursement pursuant
to step (19) of the Cash Flows).

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall decrease, and the Class B
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to:

  (A)   the Class C Nominal Liquidation Amount Deficit reimbursed pursuant to
step (19) of the Cash Flows, multiplied by

75



--------------------------------------------------------------------------------



 



  (B)   the Class B Usage of Class C Notes for such Tranche determined in step
(1) of this Subordination Waterfall, divided by     (C)   the Class C Nominal
Liquidation Amount Deficit (before giving effect to such reimbursement pursuant
to step (19) of the Cash Flows).

          (4) Adjustments for Reimbursement of Class D Nominal Liquidation
Amount Deficit from Series Finance Charge Amounts. The Calculation Agent shall
make the following adjustments after giving effect to step (20) of the Cash
Flows (Reimbursement of Class D Nominal Liquidation Amount Deficit from
Series Finance Charge Amounts):
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall decrease, and the Class A
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the Class D Nominal Liquidation Amount Deficit reimbursed pursuant to
step (20) of the Cash Flows, multiplied by     (B)   the Class A Usage of
Class D Notes for such Tranche determined in step (1) of this Subordination
Waterfall (Initial Calculation of Required Subordinated Amounts, Available
Subordinated Amounts and Usage), divided by     (C)   the Class D Nominal
Liquidation Amount Deficit (before giving effect to such reimbursement pursuant
to step (20) of the Cash Flows).

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall decrease, and the Class B
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the Class D Nominal Liquidation Amount Deficit reimbursed pursuant to
step (20) of the Cash Flows, multiplied by     (B)   the Class B Usage of
Class D Notes for such Tranche determined in step (1) of this Subordination
Waterfall, divided by     (C)   the Class D Nominal Liquidation Amount Deficit
(before giving effect to such reimbursement pursuant to step (20) of the Cash
Flows).

76



--------------------------------------------------------------------------------



 



               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall decrease, and the Class C
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the Class D Nominal Liquidation Amount Deficit reimbursed pursuant to
step (20) of the Cash Flows, multiplied by     (B)   the Class C Usage of
Class D Notes for such Tranche determined in step (1) of this Subordination
Waterfall, divided by     (C)   the Class D Nominal Liquidation Amount Deficit
(before giving effect to such reimbursement pursuant to step (20) of the Cash
Flows).

          (5) Adjustments for Reimbursement of Class B Nominal Liquidation
Amount Deficit from Reallocated Finance Charge Amounts. The Calculation Agent
shall make the following adjustments after giving effect to step (25) of the
Cash Flows (Reimbursement of Class B Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall decrease, and the Class A
Available Subordinated Amount of Class B Notes shall increase, by an amount
equal to:

  (A)   the Class B Nominal Liquidation Amount Deficit reimbursed pursuant to
step (25) of the Cash Flows, multiplied by     (B)   the Class A Usage of
Class B Notes for such Tranche as adjusted in step (2) of this Subordination
Waterfall (Adjustments for Reimbursement of Class B Nominal Liquidation Amount
Deficit from Series Finance Charge Amounts), divided by     (C)   the Class B
Nominal Liquidation Amount Deficit remaining after step (18) of the Cash Flows
(Reimbursement of Class B Nominal Liquidation Amount Deficit from Series Finance
Charge Amounts) (before giving effect to such reimbursement pursuant to step
(25) of the Cash Flows).

          (6) Adjustments for Reimbursement of Class C Nominal Liquidation
Amount Deficit from Reallocated Finance Charge Amounts. The Calculation Agent
shall make the following adjustments after giving effect to step (26) of the
Cash Flows (Reimbursement of Class C Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts):

77



--------------------------------------------------------------------------------



 



               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall decrease, and the Class A
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to:

  (A)   the Class C Nominal Liquidation Amount Deficit reimbursed pursuant to
step (26) of the Cash Flows, multiplied by     (B)   the Class A Usage of
Class C Notes for such Tranche after step (3) of this Subordination Waterfall
(Adjustments for Reimbursement of Class C Nominal Liquidation Amount Deficit
from Series Finance Charge Amounts), divided by     (C)   the Class C Nominal
Liquidation Amount Deficit remaining after step (19) of the Cash Flows
(Reimbursement of Class C Nominal Liquidation Amount Deficit from Series Finance
Charge Amounts) (before giving effect to such reimbursement pursuant to step
(26) of the Cash Flows).

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall decrease, and the Class B
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to:

  (A)   the Class C Nominal Liquidation Amount Deficit reimbursed pursuant to
step (26) of the Cash Flows, multiplied by     (B)   the Class B Usage of
Class C Notes for such Tranche after step (3) of this Subordination Waterfall,
divided by     (C)   the Class C Nominal Liquidation Amount Deficit remaining
after step (19) of the Cash Flows (before giving effect to such reimbursement
pursuant to step (26) of the Cash Flows).

          (7) Adjustments for Reimbursement of Class D Nominal Liquidation
Amount Deficit from Reallocated Finance Charge Amounts. The Calculation Agent
shall make the following adjustments after giving effect to step (27) of the
Cash Flows (Reimbursement of Class D Nominal Liquidation Amount Deficit from
Reallocated Finance Charge Amounts):
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall decrease, and the Class A
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the Class D Nominal Liquidation Amount Deficit reimbursed pursuant to
step (27) of the Cash Flows, multiplied by

78



--------------------------------------------------------------------------------



 



  (B)   the Class A Usage of Class D Notes for such Tranche after step (4) of
this Subordination Waterfall (Adjustments for Reimbursement of Class D Nominal
Liquidation Amount Deficit from Series Finance Charge Amounts), divided by    
(C)   the Class D Nominal Liquidation Amount Deficit remaining after step
(20) of the Cash Flows (Reimbursement of Class D Nominal Liquidation Amount
Deficit from Series Finance Charge Amounts) (before giving effect to such
reimbursement pursuant to step (27) of the Cash Flows).

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall decrease, and the Class B
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the Class D Nominal Liquidation Amount Deficit reimbursed pursuant to
step (27) of the Cash Flows, multiplied by     (B)   the Class B Usage of
Class D Notes for such Tranche after step (4) of this Subordination Waterfall,
divided by     (C)   the Class D Nominal Liquidation Amount Deficit remaining
after step (20) of the Cash Flows (before giving effect to such reimbursement
pursuant to step (27) of the Cash Flows).

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall decrease, and the Class C
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the Class D Nominal Liquidation Amount Deficit reimbursed pursuant to
step (27) of the Cash Flows, multiplied by     (B)   the Class C Usage of
Class D Notes for such Tranche after step (4) of this Subordination Waterfall,
divided by     (C)   the Class D Nominal Liquidation Amount Deficit remaining
after step (20) of the Cash Flows (before giving effect to such reimbursement
pursuant to step (27) of the Cash Flows).

          (8) Adjustments for Initial Allocation of Unreimbursed Current
Charge-offs. The Calculation Agent shall make the following adjustments after
giving effect to step (28) of the Cash Flows (Unreimbursed Current Charge-offs;
Initial Allocation):

79



--------------------------------------------------------------------------------



 



               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall increase, and the Class A
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs allocated to all
Tranches of Class D Notes pursuant to step (28) of the Cash Flows, multiplied by
    (B)   the Class A Available Subordinated Amount of Class D Notes for such
Tranche determined in step (1) of this Subordination Waterfall (Initial
Calculation of Required Subordinated Amounts, Available Subordinated Amounts and
Usage), divided by     (C)   the Nominal Liquidation Amount of all Tranches of
Class D Notes (before giving effect to such allocation pursuant to step (28) of
the Cash Flows).

               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall increase, and the Class A
Available Subordinated Amount of Class C Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs allocated to all
Tranches of Class C Notes pursuant to step (28) of the Cash Flows, multiplied by
    (B)   the Class A Available Subordinated Amount of Class C Notes for such
Tranche determined in step (1) of this Subordination Waterfall, divided by    
(C)   the Nominal Liquidation Amount of all Tranches of Class C Notes (before
giving effect to such allocation pursuant to step (28) of the Cash Flows).

               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall increase, and the Class A
Available Subordinated Amount of Class B Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs allocated to all
Tranches of Class B Notes pursuant to step (28) of the Cash Flows, multiplied by
    (B)   the Class A Available Subordinated Amount of Class B Notes for such
Tranche determined in step (1) of this Subordination Waterfall, divided by

80



--------------------------------------------------------------------------------



 



  (C)   the Nominal Liquidation Amount of all Tranches of Class B Notes (before
giving effect to such allocation pursuant to step (28) of the Cash Flows).

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs allocated to all
Tranches of Class D Notes pursuant to step (28) of the Cash Flows, multiplied by
    (B)   the Class B Available Subordinated Amount of Class D Notes for such
Tranche determined in step (1) of this Subordination Waterfall, divided by    
(C)   the Nominal Liquidation Amount of all Tranches of Class D Notes (before
giving effect to such allocation pursuant to step (28) of the Cash Flows).

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall increase, and the Class B
Available Subordinated Amount of Class C Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs allocated to all
Tranches of Class C Notes pursuant to step (28) of the Cash Flows, multiplied by
    (B)   the Class B Available Subordinated Amount of Class C Notes for such
Tranche determined in step (1) of this Subordination Waterfall, divided by    
(C)   the Nominal Liquidation Amount of all Tranches of Class C Notes (before
giving effect to such allocation pursuant to step (28) of the Cash Flows).

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs allocated to all
Tranches of Class D Notes pursuant to step (28) of the Cash Flows, multiplied by
    (B)   the Class C Available Subordinated Amount of Class D Notes for such
Tranche determined in step (1) of this Subordination Waterfall, divided by

81



--------------------------------------------------------------------------------



 



  (C)   the Nominal Liquidation Amount of all Tranches of Class D Notes (before
giving effect to such allocation pursuant to step (28) of the Cash Flows).

          (9) Adjustments for Reallocation of Unreimbursed Current Charge-offs
from Class A to Class D. The Calculation Agent shall make the following
adjustments after giving effect to step (29) of the Cash Flows (Unreimbursed
Current Charge-offs; Reallocation from Class A to Class D):
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall increase, and the Class A
Available Subordinated Amount of Class D Notes shall decrease (each determined
after giving effect to step (8) of this Subordination Waterfall (Adjustments for
Initial Allocation of Unreimbursed Current Charge-offs)), by an amount equal to
the aggregate amount of Unreimbursed Series Charge-offs reallocated from such
Tranche to each Tranche of Class D Notes pursuant to step (29) of the Cash
Flows.
               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class A Notes with a Required Subordinated Amount of Class B
Notes greater than zero to each Tranche of Class D Notes pursuant to step
(29) of the Cash Flows, multiplied by     (B)   the Class B Available
Subordinated Amount of Class D Notes for such Tranche after step (8) of this
Subordination Waterfall, divided by     (C)   the aggregate amount of the Class
B Available Subordinated Amount of Class D Notes for all Tranches of Class B
Notes after step (8) of this Subordination Waterfall.

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class A Notes to each Tranche of Class D Notes pursuant to step
(29) of the Cash Flows, multiplied by     (B)   the Class C Available
Subordinated Amount of Class D Notes for such Tranche after step (8) of this
Subordination Waterfall, divided by

82



--------------------------------------------------------------------------------



 



  (C)   the aggregate amount of the Class C Available Subordinated Amount of
Class D Notes for all Tranches of Class C Notes after step (8) of this
Subordination Waterfall.

          (10) Adjustments for Reallocation of Unreimbursed Current Charge-offs
from Class A to Class C. The Calculation Agent shall make the following
adjustments after giving effect to step (30) of the Cash Flows (Unreimbursed
Current Charge-offs; Reallocation from Class A to Class C):
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall increase, and the Class A
Available Subordinated Amount of Class C Notes shall decrease (each determined
after giving effect to step (8) of this Subordination Waterfall (Adjustments for
Initial Allocation of Unreimbursed Current Charge-offs)), by an amount equal to
the aggregate amount of Unreimbursed Series Charge-offs reallocated from such
Tranche to each Tranche of Class C Notes pursuant to step (30) of the Cash
Flows.
               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall increase, and the Class B
Available Subordinated Amount of Class C Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class A Notes with a Required Subordinated Amount of Class B
Notes greater than zero to each Tranche of Class C Notes pursuant to step
(30) of the Cash Flows, multiplied by     (B)   the Class B Available
Subordinated Amount of Class C Notes for such Tranche after step (8) of this
Subordination Waterfall, divided by     (C)   the aggregate amount of the Class
B Available Subordinated Amount of Class C Notes for all Tranches of Class B
Notes after step (8) of this Subordination Waterfall.

          (11) Adjustments for Reallocation of Unreimbursed Current Charge-offs
from Class A to Class B. The Calculation Agent shall make the following
adjustments after giving effect to step (31) of the Cash Flows (Unreimbursed
Current Charge-offs; Reallocation from Class A to Class B):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall increase, and the Class A
Available Subordinated Amount of Class B Notes shall decrease (each determined
after giving effect to step (8) of this Subordination Waterfall (Adjustments for
Initial Allocation of Unreimbursed Current Charge-offs)), by an amount equal to
the aggregate amount of Unreimbursed Series Charge-offs reallocated from such
Tranche to each Tranche of Class B Notes pursuant to step (31) of the Cash
Flows.

83



--------------------------------------------------------------------------------



 



          (12) Adjustments for Reallocation of Unreimbursed Current Charge-offs
from Class B to Class D. The Calculation Agent shall make the following
adjustments after giving effect to step (32) of the Cash Flows (Unreimbursed
Current Charge-offs; Reallocation from Class B to Class D):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall decrease, and the Class A
Available Subordinated Amount of Class B Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class B Notes to each Tranche of Class D Notes pursuant to step
(32) of the Cash Flows, multiplied by     (B)   the Class A Usage of Class B
Notes for such Tranche after step (11) of this Subordination Waterfall
(Adjustments for Reallocation of Unreimbursed Current Charge-offs from Class A
to Class B), divided by     (C)   the Class B Nominal Liquidation Amount Deficit
after step (31) of the Cash Flows (Unreimbursed Current Charge-offs;
Reallocation from Class A to Class B) (before giving effect to such reallocation
pursuant to step (32) of the Cash Flows).

               Class A Usage of Class D Notes. For each Tranche of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero, the
Class A Usage of Class D Notes shall increase, and the Class A Available
Subordinated Amount of Class D Notes shall decrease, by an amount equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class B Notes to each Tranche of Class D Notes pursuant to step
(32) of the Cash Flows, multiplied by     (B)   the Class A Available
Subordinated Amount of Class D Notes for such Tranche after step (9) of this
Subordination Waterfall (Adjustments for Reallocation of Unreimbursed Current
Charge-offs from Class A to Class D), divided by     (C)   the aggregate amount
of the Class A Available Subordinated Amount of Class D Notes for all Tranches
of Class A Notes with a Required Subordinated Amount of Class B Notes greater
than zero after step (9) of this Subordination Waterfall.

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount

84



--------------------------------------------------------------------------------



 



of Class D Notes shall decrease (each determined after giving effect to step
(9) of this Subordination Waterfall), by an amount equal to the aggregate amount
of Unreimbursed Series Charge-offs reallocated from such Tranche to each Tranche
of Class D Notes pursuant to step (32) of the Cash Flows.
               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class B Notes to each Tranche of Class D Notes pursuant to step
(32) of the Cash Flows, multiplied by     (B)   the Class C Available
Subordinated Amount of Class D Notes for such Tranche after step (9) of this
Subordination Waterfall, divided by     (C)   the aggregate amount of the Class
C Available Subordinated Amount of Class D Notes for all Tranches of Class C
Notes after step (9) of this Subordination Waterfall.

          (13) Adjustments for Reallocation of Unreimbursed Current Charge-offs
from Class B to Class C. The Calculation Agent shall make the following
adjustments after giving effect to step (33) of the Cash Flows (Unreimbursed
Current Charge-offs; Reallocation from Class B to Class C):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall decrease, and the Class A
Available Subordinated Amount of Class B Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class B Notes to each Tranche of Class C Notes pursuant to step
(33) of the Cash Flows, multiplied by     (B)   the Class A Usage of Class B
Notes for such Tranche after step (12) of this Subordination Waterfall
(Adjustments for Reallocation of Unreimbursed Current Charge-offs from Class B
to Class D), divided by     (C)   the Class B Nominal Liquidation Amount Deficit
after step (32) of the Cash Flows (Unreimbursed Current Charge-offs;
Reallocation from Class B to Class D) (before giving effect to such reallocation
pursuant to step (33) of the Cash Flows).

85



--------------------------------------------------------------------------------



 



               Class A Usage of Class C Notes. For each Tranche of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero, the
Class A Usage of Class C Notes shall increase, and the Class A Available
Subordinated Amount of Class C Notes shall decrease, by an amount equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class B Notes to each Tranche of Class C Notes pursuant to step
(33) of the Cash Flows, multiplied by     (B)   the Class A Available
Subordinated Amount of Class C Notes for such Tranche after step (10) of this
Subordination Waterfall (Adjustments for Reallocation of Unreimbursed Current
Charge-offs from Class A to Class C), divided by     (C)   the aggregate amount
of the Class A Available Subordinated Amount of Class C Notes for all Tranches
of Class A Notes with a Required Subordinated Amount of Class B Notes greater
than zero after step (10) of this Subordination Waterfall.

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall increase, and the Class B
Available Subordinated Amount of Class C Notes shall decrease (each determined
after giving effect to step (10) of this Subordination Waterfall), by an amount
equal to the aggregate amount of Unreimbursed Series Charge-offs reallocated
from such Tranche to each Tranche of Class C Notes pursuant to step (33) of the
Cash Flows.
          (14) Adjustments for Reallocation of Unreimbursed Current Charge-offs
from Class C to Class D. The Calculation Agent shall make the following
adjustments after giving effect to step (34) of the Cash Flows (Unreimbursed
Current Charge-offs; Reallocation from Class C to Class D):
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall decrease, and the Class A
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class C Notes to each Tranche of Class D Notes pursuant to step
(34) of the Cash Flows, multiplied by     (B)   the Class A Usage of Class C
Notes for such Tranche after step (13) of this Subordination Waterfall
(Adjustments for Reallocation of Unreimbursed Current Charge-offs from Class B
to Class C), divided by

86



--------------------------------------------------------------------------------



 



  (C)   the Class C Nominal Liquidation Amount Deficit after step (33) of the
Cash Flows (Unreimbursed Current Charge-offs; Reallocation from Class B to
Class C) (before giving effect to such reallocation pursuant to step (34) of the
Cash Flows).

               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall increase, and the Class A
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class C Notes to each Tranche of Class D Notes pursuant to step
(34) of the Cash Flows, multiplied by     (B)   the Class A Available
Subordinated Amount of Class D Notes for such Tranche after step (12) of this
Subordination Waterfall (Adjustments for Reallocation of Unreimbursed Current
Charge-offs from Class B to Class D), divided by     (C)   the aggregate amount
of the Class A Available Subordinated Amount of Class D Notes for all Tranches
of Class A Notes after step (12) of this Subordination Waterfall.

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall decrease, and the Class B
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class C Notes to each Tranche of Class D Notes pursuant to step
(34) of the Cash Flows, multiplied by     (B)   the Class B Usage of Class C
Notes for such Tranche after step (13) of this Subordination Waterfall, divided
by     (C)   the Class C Nominal Liquidation Amount Deficit after step (33) of
the Cash Flows (before giving effect to such reallocation pursuant to step
(34) of the Cash Flows).

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to

  (A)   the aggregate amount of Unreimbursed Series Charge-offs reallocated from
all Tranches of Class C Notes to each

87



--------------------------------------------------------------------------------



 



      Tranche of Class D Notes pursuant to step (34) of the Cash Flows,
multiplied by     (B)   the Class B Available Subordinated Amount of Class D
Notes for such Tranche after step (12) of this Subordination Waterfall, divided
by     (C)   the aggregate amount of the Class B Available Subordinated Amount
of Class D Notes for all Tranches of Class B Notes after step (12) of this
Subordination Waterfall.

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease (each determined
after giving effect to step (12) of this Subordination Waterfall), by an amount
equal to the aggregate amount of Unreimbursed Series Charge-offs reallocated
from such Tranche to each Tranche of Class D Notes pursuant to step (34) of the
Cash Flows.
          (15) Adjustments for Application of Class D Principal to Class A
Interest Allocation Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (35) of the Cash Flows (Class A Interest
Allocation Shortfall from Class D Principal):
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall increase, and the Class A
Available Subordinated Amount of Class D Notes shall decrease (each determined
after giving effect to step (14) of this Subordination Waterfall (Adjustments
for Reallocation of Unreimbursed Current Charge-offs from Class C to Class D)),
by an amount equal to the portion of the Class D Principal Allocation applied to
the Class A Tranche Interest Allocation Shortfall for such Tranche pursuant to
step (35) of the Cash Flows.
               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Class D Principal Allocation applied to the
Class A Tranche Interest Allocation Shortfall for all Tranches of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero pursuant
to step (35) of the Cash Flows, multiplied by     (B)   the Class B Available
Subordinated Amount of Class D Notes for such Tranche after step (14) of this
Subordination Waterfall, divided by     (C)   the aggregate amount of the Class
B Available Subordinated Amount of Class D Notes for all Tranches of

88



--------------------------------------------------------------------------------



 



      Class B Notes after step (14) of this Subordination Waterfall.

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Class D Principal Allocation applied to the
Class A Tranche Interest Allocation Shortfall for all Tranches of Class A Notes
pursuant to step (35) of the Cash Flows, multiplied by     (B)   the Class C
Available Subordinated Amount of Class D Notes for such Tranche after step
(14) of this Subordination Waterfall, divided by     (C)   the aggregate amount
of the Class C Available Subordinated Amount of Class D Notes for all Tranches
of Class C Notes after step (14) of this Subordination Waterfall.

          (16) Adjustments for Application of Class C Principal to Class A
Interest Allocation Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (36) of the Cash Flows (Class A Interest
Allocation Shortfall from Class C Principal):
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall increase, and the Class A
Available Subordinated Amount of Class C Notes shall decrease (each determined
after giving effect to step (14) of this Subordination Waterfall (Adjustments
for Reallocation of Unreimbursed Current Charge-offs from Class C to Class D)),
by an amount equal to the portion of the Class C Principal Allocation applied to
the Class A Tranche Interest Allocation Shortfall for such Tranche pursuant to
step (36) of the Cash Flows.
               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall increase, and the Class B
Available Subordinated Amount of Class C Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Class C Principal Allocation applied to the
Class A Tranche Interest Allocation Shortfall for all Tranches of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero pursuant
to step (36) of the Cash Flows, multiplied by     (B)   the Class B Available
Subordinated Amount of Class C Notes for such Tranche after step (14) of this
Subordination Waterfall, divided by

89



--------------------------------------------------------------------------------



 



  (C)   the aggregate amount of the Class B Available Subordinated Amount of
Class C Notes for all Tranches of Class B Notes after step (14) of this
Subordination Waterfall.

          (17) Adjustments for Application of Class B Principal to Class A
Interest Allocation Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (37) of the Cash Flows (Class A Interest
Allocation Shortfall from Class B Principal):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall increase, and the Class A
Available Subordinated Amount of Class B Notes shall decrease (each determined
after giving effect to step (13) of this Subordination Waterfall (Adjustments
for Reallocation of Unreimbursed Current Charge-offs from Class B to Class C)),
by an amount equal to the portion of the Class B Principal Allocation applied to
the Class A Tranche Interest Allocation Shortfall for such Tranche pursuant to
step (37) of the Cash Flows.
          (18) Adjustments for Application of Class D Principal to Class B
Interest Allocation Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (38) of the Cash Flows (Class B Interest
Allocation Shortfall from Class D Principal):
               Class A Usage of Class D Notes. For each Tranche of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero, the
Class A Usage of Class D Notes shall increase, and the Class A Available
Subordinated Amount of Class D Notes shall decrease, by an amount equal to:

  (A)   the aggregate amount of the Class D Principal Allocation applied to the
Class B Tranche Interest Allocation Shortfall for all Tranches of Class B Notes
pursuant to step (38) of the Cash Flows, multiplied by     (B)   the Class A
Available Subordinated Amount of Class D Notes for such Tranche after step
(15) of this Subordination Waterfall (Adjustments for Application of Class D
Principal to Class A Interest Allocation Shortfall), divided by     (C)   the
aggregate amount of the Class A Available Subordinated Amount of Class D Notes
for all Tranches of Class A Notes with a Required Subordinated Amount of Class B
Notes greater than zero after step (15) of this Subordination Waterfall.

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease (each determined
after giving effect to step (15) of this

90



--------------------------------------------------------------------------------



 



Subordination Waterfall), by an amount equal to the portion of the Class D
Principal Allocation applied to the Class B Tranche Interest Allocation
Shortfall for such Tranche pursuant to step (38) of the Cash Flows.
               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Class D Principal Allocation applied to the
Class B Tranche Interest Allocation Shortfall for all Tranches of Class B Notes
pursuant to step (38) of the Cash Flows, multiplied by     (B)   the Class C
Available Subordinated Amount of Class D Notes for such Tranche after step
(15) of this Subordination Waterfall, divided by     (C)   the aggregate amount
of the Class C Available Subordinated Amount of Class D Notes for all Tranches
of Class C Notes after step (15) of this Subordination Waterfall.

          (19) Adjustments for Application of Class C Principal to Class B
Interest Allocation Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (39) of the Cash Flows (Class B Interest
Allocation Shortfall from Class C Principal):
               Class A Usage of Class C Notes. For each Tranche of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero, the
Class A Usage of Class C Notes shall increase, and the Class A Available
Subordinated Amount of Class C Notes shall decrease, by an amount equal to:

  (A)   the aggregate amount of the Class C Principal Allocation applied to the
Class B Tranche Interest Allocation Shortfall for all Tranches of Class B Notes
pursuant to step (39) of the Cash Flows, multiplied by     (B)   the Class A
Available Subordinated Amount of Class C Notes for such Tranche after step
(16) of this Subordination Waterfall (Adjustments for Application of Class C
Principal to Class A Interest Allocation Shortfall), divided by     (C)   the
aggregate amount of the Class A Available Subordinated Amount of Class C Notes
for all Tranches of Class A Notes with a Required Subordinated Amount of Class B
Notes greater than zero after step (16) of this Subordination Waterfall.

91



--------------------------------------------------------------------------------



 



               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall increase, and the Class B
Available Subordinated Amount of Class C Notes shall decrease (each determined
after giving effect to step (16) of this Subordination Waterfall), by an amount
equal to the portion of the Class C Principal Allocation applied to the Class B
Tranche Interest Allocation Shortfall for such Tranche pursuant to step (39) of
the Cash Flows.
          (20) Adjustments for Application of Class D Principal to Class C
Interest Allocation Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (40) of the Cash Flows (Class C Interest
Allocation Shortfall from Class D Principal):
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall increase, and the Class A
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Class D Principal Allocation applied to the
Class C Tranche Interest Allocation Shortfall for all Tranches of Class C Notes
pursuant to step (40) of the Cash Flows, multiplied by     (B)   the Class A
Available Subordinated Amount of Class D Notes for such Tranche after step
(18) of this Subordination Waterfall (Adjustments for Application of Class D
Principal to Class B Interest Allocation Shortfall), divided by     (C)   the
aggregate amount of the Class A Available Subordinated Amount of Class D Notes
for all Tranches of Class A Notes after step (18) of this Subordination
Waterfall.

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall each increase, and the Class B
Available Subordinated Amount of Class D Notes shall each decrease, by an amount
equal to:

  (A)   the aggregate amount of the Class D Principal Allocation applied to the
Class C Tranche Interest Allocation Shortfall for all Tranches of Class C Notes
pursuant to step (40) of the Cash Flows, multiplied by     (B)   the Class B
Available Subordinated Amount of Class D Notes for such Tranche after step
(18) of this Subordination Waterfall, divided by     (C)   the aggregate amount
of the Class B Available Subordinated Amount of Class D Notes for all Tranches
of

92



--------------------------------------------------------------------------------



 



      Class B Notes after step (18) of this Subordination Waterfall.

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D shall decrease (each determined after
giving effect to step (18) of this Subordination Waterfall), by an amount equal
to the portion of the Class D Principal Allocation applied to the Class C
Tranche Interest Allocation Shortfall for such Tranche pursuant to step (40) of
the Cash Flows.
          (21) Adjustments for Application of Class D Principal to
Series Servicing Fee Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (41) of the Cash Flows (Series Servicing
Fee Shortfall from Class D Principal):
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall increase, and the Class A
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the amount of Class D Principal Allocation applied to the
Series Servicing Fee Shortfall pursuant to step (41) of the Cash Flows,
multiplied by     (B)   the Class A Available Subordinated Amount of Class D
Notes for such Tranche after step (20) of this Subordination Waterfall
(Adjustments for Application of Class D Principal to Class C Interest Allocation
Shortfall), divided by     (C)   the aggregate amount of the Class A Available
Subordinated Amount of Class D Notes for all Tranches of Class A Notes after
step (20) of this Subordination Waterfall.

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the amount of Class D Principal Allocation applied to the
Series Servicing Fee Shortfall pursuant to step (41) of the Cash Flows,
multiplied by     (B)   the Class B Available Subordinated Amount of Class D
Notes for such Tranche after step (20) of this Subordination Waterfall, divided
by     (C)   the aggregate amount of the Class B Available Subordinated Amount
of Class D Notes for all Tranches of

93



--------------------------------------------------------------------------------



 



      Class B Notes after step (20) of this Subordination Waterfall.

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the amount of Class D Principal Allocation applied to the
Series Servicing Fee Shortfall pursuant to step (41) of the Cash Flows,
multiplied by     (B)   the Class C Available Subordinated Amount of Class D
Notes for such Tranche after step (20) of this Subordination Waterfall, divided
by     (C)   the aggregate amount of the Class C Available Subordinated Amount
of Class D Notes for all Tranches of Class C Notes after step (20) of this
Subordination Waterfall.

          (22) Adjustments for Application of Class C Principal to
Series Servicing Fee Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (42) of the Cash Flows (Series Servicing
Fee Shortfall from Class C Principal):
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall increase, and the Class A
Available Subordinated Amount of Class C Notes shall decrease, by an amount
equal to:

  (A)   the amount of Class C Principal Allocation applied to the
Series Servicing Fee Shortfall pursuant to step (42) of the Cash Flows,
multiplied by     (B)   the Class A Available Subordinated Amount of Class C
Notes for such Tranche after step (19) of this Subordination Waterfall
(Adjustments for Application of Class C Principal to Class B Interest Allocation
Shortfall), divided by     (C)   the aggregate amount of the Class A Available
Subordinated Amount of Class C Notes for all Tranches of Class A Notes after
step (19) of this Subordination Waterfall.

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall increase, and the Class B
Available Subordinated Amount of Class C Notes shall decrease, by an amount
equal to:

94



--------------------------------------------------------------------------------



 



  (A)   the amount of Class C Principal Allocation applied to the
Series Servicing Fee Shortfall pursuant to step (42) of the Cash Flows,
multiplied by     (B)   the Class B Available Subordinated Amount of Class C
Notes for such Tranche after step (19) of this Subordination Waterfall, divided
by     (C)   the aggregate amount of the Class B Available Subordinated Amount
of Class C Notes for all Tranches of Class B Notes after step (19) of this
Subordination Waterfall.

          (23) Adjustments for Application of Class B Principal to
Series Servicing Fee Shortfall. The Calculation Agent shall make the following
adjustments after giving effect to step (43) of the Cash Flows (Series Servicing
Fee Shortfall from Class B Principal):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall increase, and the Class A
Available Subordinated Amount of Class B Notes shall decrease, by an amount
equal to:

  (A)   the amount of Class B Principal Allocation applied to the
Series Servicing Fee Shortfall pursuant to step (43) of the Cash Flows,
multiplied by     (B)   the Class A Available Subordinated Amount of Class B
Notes for such Tranche after step (17) of this Subordination Waterfall
(Adjustments for Application of Class B Principal to Class A Interest Allocation
Shortfall), divided by     (C)   the aggregate amount of the Class A Available
Subordinated Amount of Class B Notes for all Tranches of Class A Notes after
step (17) of this Subordination Waterfall.

          (24) Adjustments for Reallocation of Class B Nominal Liquidation
Amount Deficit to Class D. The Calculation Agent shall make the following
adjustments after giving effect to step (46) of the Cash Flows (Reallocation of
Class B Nominal Liquidation Amount Deficit to Class D):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall decrease, and the Class A
Available Subordinated Amount of Class B Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class B Notes reallocated to the Class D Notes pursuant to step
(46) of the Cash Flows, multiplied by

95



--------------------------------------------------------------------------------



 



  (B)   the Class A Usage of Class B Notes for such Tranche after step (23) of
this Subordination Waterfall (Adjustments for Application of Class B Principal
to Series Servicing Fee Shortfall), divided by     (C)   the Class B Nominal
Liquidation Amount Deficit after step (43) of the Cash Flows (Series Servicing
Fee Shortfall from Class B Principal) (before giving effect to such reallocation
pursuant to step (46) of the Cash Flows).

               Class A Usage of Class D Notes. For each Tranche of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero, the
Class A Usage of Class D Notes shall increase, and the Class A Available
Subordinated Amount of Class D Notes shall decrease, by an amount equal to:

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class B Notes reallocated to the Class D Notes pursuant to step
(46) of the Cash Flows, multiplied by     (B)   the Class A Available
Subordinated Amount of Class D Notes for such Tranche after step (21) of this
Subordination Waterfall (Adjustments for Application of Class D Principal to
Series Servicing Fee Shortfall), divided by     (C)   the aggregate amount of
the Class A Available Subordinated Amount of Class D Notes for all Tranches of
Class A Notes with a Required Subordinated Amount of Class B Notes greater than
zero after step (21) of this Subordination Waterfall.

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease (each determined
after giving effect to step (21) of this Subordination Waterfall), by an amount
equal to the Nominal Liquidation Amount Deficit for such Tranche reallocated
from such Tranche to each Tranche of Class D Notes pursuant to step (46) of the
Cash Flows.
               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class B Notes reallocated to the Class D Notes pursuant to step
(46) of the Cash Flows, multiplied by

96



--------------------------------------------------------------------------------



 



  (B)   the Class C Available Subordinated Amount of Class D Notes for such
Tranche after step (21) of this Subordination Waterfall, divided by     (C)  
the aggregate amount of the Class C Available Subordinated Amount of Class D
Notes for all Tranches of Class C Notes after step (21) of this Subordination
Waterfall.

          (25) Adjustments for Reallocation of Class B Nominal Liquidation
Amount Deficit to Class C. The Calculation Agent shall make the following
adjustments after giving effect to step (47) of the Cash Flows (Reallocation of
Class B Nominal Liquidation Amount Deficit to Class C):
               Class A Usage of Class B Notes. For each Tranche of Class A
Notes, the Class A Usage of Class B Notes shall decrease, and the Class A
Available Subordinated Amount of Class B Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class B Notes reallocated to the Class C Notes pursuant to step
(47) of the Cash Flows, multiplied by     (B)   the Class A Usage of Class B
Notes for such Tranche after step (24) of this Subordination Waterfall
(Adjustments for Reallocation of Class B Nominal Liquidation Amount Deficit to
Class D), divided by     (C)   the Class B Nominal Liquidation Amount Deficit
after step (46) of the Cash Flows (Reallocation of Class B Nominal Liquidation
Amount Deficit to Class D) (before giving effect to such reallocation pursuant
to step (47) of the Cash Flows).

               Class A Usage of Class C Notes. For each Tranche of Class A Notes
with a Required Subordinated Amount of Class B Notes greater than zero, the
Class A Usage of Class C Notes shall increase, and the Class A Available
Subordinated Amount of Class C Notes shall decrease, by an amount equal to:

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class B Notes reallocated to the Class C Notes pursuant to step
(47) of the Cash Flows, multiplied by     (B)   the Class A Available
Subordinated Amount of Class C Notes for such Tranche after step (22) of this
Subordination Waterfall (Adjustments for Application of Class C Principal to
Series Servicing Fee Shortfall), divided by

97



--------------------------------------------------------------------------------



 



  (C)   the aggregate amount of the Class A Available Subordinated Amount of
Class C Notes for all Tranches of Class A Notes with a Required Subordinated
Amount of Class B Notes greater than zero after step (22) of this Subordination
Waterfall.

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall increase, and the Class B
Available Subordinated Amount of Class C Notes shall decrease (each determined
after giving effect to step (22) of this Subordination Waterfall)), by an amount
equal to the Nominal Liquidation Amount Deficit for such Tranche reallocated
from such Tranche to each Tranche of Class C Notes pursuant to step (47) of the
Cash Flows.
          (26) Adjustments for Reallocation of Class C Nominal Liquidation
Amount Deficit to Class D. The Calculation Agent shall make the following
adjustments after giving effect to step (48) of the Cash Flows (Reallocation of
Class C Nominal Liquidation Amount Deficit to Class D):
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall decrease, and the Class A
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class C Notes reallocated to the Class D Notes pursuant to step
(48) of the Cash Flows, multiplied by     (B)   the Class A Usage of Class C
Notes for such Tranche after step (25) of this Subordination Waterfall
(Adjustments for Reallocation of Class B Nominal Liquidation Amount Deficit to
Class C), divided by     (C)   the Class C Nominal Liquidation Amount Deficit
after step (47) of the Cash Flows (Reallocation of Class B Nominal Liquidation
Amount Deficit to Class C) (before giving effect to such reallocation pursuant
to step (48) of the Cash Flows).

               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall increase, and the Class A
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class C Notes reallocated to the Class D Notes pursuant to step
(48) of the Cash Flows, multiplied by

98



--------------------------------------------------------------------------------



 



  (B)   the Class A Available Subordinated Amount of Class D Notes for such
Tranche after step (24) of this Subordination Waterfall (Adjustments for
Reallocation of Class B Nominal Liquidation Amount Deficit to Class D), divided
by     (C)   the aggregate amount of the Class A Available Subordinated Amount
of Class D Notes for all Tranches of Class A Notes after step (24) of this
Subordination Waterfall.

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall decrease, and the Class B
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class C Notes reallocated to the Class D Notes pursuant to step
(48) of the Cash Flows, multiplied by     (B)   the Class B Usage of Class C
Notes for such Tranche after step (25) of this Subordination Waterfall, divided
by     (C)   the Class C Nominal Liquidation Amount Deficit after step (47) of
the Cash Flows (before giving effect to such reallocation pursuant to step
(48) of the Cash Flows).

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall increase, and the Class B
Available Subordinated Amount of Class D Notes shall decrease, by an amount
equal to:

  (A)   the aggregate amount of the Nominal Liquidation Amount Deficits for all
Tranches of Class C Notes reallocated to the Class D Notes pursuant to step
(48) of the Cash Flows, multiplied by     (B)   the Class B Available
Subordinated Amount of Class D Notes for such Tranche after step (24) of this
Subordination Waterfall, divided by     (C)   the aggregate amount of the Class
B Available Subordinated Amount of Class D Notes for all Tranches of Class B
Notes after step (24) of this Subordination Waterfall.

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall increase, and the Class C
Available Subordinated Amount of Class D shall decrease (each determined after
giving effect to step (24) of this Subordination

99



--------------------------------------------------------------------------------



 



Waterfall), by an amount equal to the Nominal Liquidation Amount Deficit for
such Tranche reallocated from such Tranche to each Tranche of Class D Notes
pursuant to step (48) of the Cash Flows.
          (27) Adjustments for Targeted Deposit to Class C Reserve Subaccounts
from Series Finance Charge Amounts. The Calculation Agent shall make the
following adjustments after giving effect to step (53) of the Cash Flows
(Targeted Deposit to Class C Reserve Subaccounts from Series Finance Charge
Amounts):
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall decrease, and the Class A
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to:

  (A)   the lesser of

  (i)   the aggregate Series Finance Charge Amounts deposited into the Class C
Reserve Account pursuant to step (53) of the Cash Flows and     (ii)   the
Cumulative Class C Reserve Reimbursement Amount determined in step (1) of this
Subordination Waterfall (Initial Calculation of Required Subordinated Amounts,
Available Subordinated Amounts and Usage),

      multiplied by     (B)   the Class A Usage of Class C Notes for such
Tranche after step (26) of this Subordination Waterfall (Adjustments for
Reallocation of Class C Nominal Liquidation Amount Deficit to Class D), divided
by     (C)   the Class C Nominal Liquidation Amount Deficit after step (48) of
the Cash Flows (Reallocation of Class C Nominal Liquidation Amount Deficit to
Class D).

               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall decrease, and the Class B
Available Subordinated Amount of Class C Notes shall increase, by an amount
equal to:

  (A)   the lesser of

  (i)   the aggregate Series Finance Charge Amounts deposited into the Class C
Reserve Account pursuant to step (53) of the Cash Flows and

100



--------------------------------------------------------------------------------



 



  (ii)   the Cumulative Class C Reserve Reimbursement Amount determined in step
(1) of this Subordination Waterfall,

      multiplied by     (B)   the Class B Usage of Class C Notes for such
Tranche after step (26) of this Subordination Waterfall, divided by     (C)  
the Class C Nominal Liquidation Amount Deficit after step (48) of the Cash
Flows.

               Cumulative Class C Reserve Reimbursement Amount. The Cumulative
Class C Reserve Reimbursement Amount shall decrease by an amount equal to the
lesser of:

  (A)   the aggregate Series Finance Charge Amounts deposited into the Class C
Reserve Account pursuant to step (53) of the Cash Flows and     (B)   the
Cumulative Class C Reserve Reimbursement Amount determined in step (1) of this
Subordination Waterfall.

          (28) Adjustments for Targeted Deposit to Class D Reserve Subaccounts
from Series Finance Charge Amounts. The Calculation Agent shall make the
following adjustments after giving effect to step (54) of the Cash Flows
(Targeted Deposit to Class D Reserve Subaccounts from Series Finance Charge
Amounts):
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall decrease, and the Class A
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the lesser of

  (i)   the aggregate Series Finance Charge Amounts deposited into the Class D
Reserve Account pursuant to step (54) of the Cash Flows and     (ii)   the
Cumulative Class D Reserve Reimbursement Amount determined in step (1) of this
Subordination Waterfall (Initial Calculation of Required Subordinated Amounts,
Available Subordinated Amounts and Usage),

      multiplied by     (B)   the Class A Usage of Class D Notes for such
Tranche after step (26) of this Subordination Waterfall (Adjustments for

101



--------------------------------------------------------------------------------



 



      Reallocation of Class C Nominal Liquidation Amount Deficit to Class D),
divided by     (C)   the Class D Nominal Liquidation Amount Deficit after step
(48) of the Cash Flows (Reallocation of Class C Nominal Liquidation Amount
Deficit to Class D).

               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall decrease, and the Class B
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the lesser of

  (i)   the aggregate Series Finance Charge Amounts deposited into the Class D
Reserve Account pursuant to step (54) of the Cash Flows and     (ii)   the
Cumulative Class D Reserve Reimbursement Amount determined in step (1) of this
Subordination Waterfall,

      multiplied by     (B)   the Class B Usage of Class D Notes for such
Tranche after step (26) of this Subordination Waterfall, divided by     (C)  
the Class D Nominal Liquidation Amount Deficit after step (48) of the Cash
Flows.

               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall decrease, and the Class C
Available Subordinated Amount of Class D Notes shall increase, by an amount
equal to:

  (A)   the lesser of

  (i)   the aggregate Series Finance Charge Amounts deposited into the Class D
Reserve Account pursuant to step (54) of the Cash Flows and     (ii)   the
Cumulative Class D Reserve Reimbursement Amount determined in step (1) of this
Subordination Waterfall,

      multiplied by     (B)   the Class C Usage of Class D Notes for such
Tranche after step (26) of this Subordination Waterfall, divided by

102



--------------------------------------------------------------------------------



 



  (C)   the Class D Nominal Liquidation Amount Deficit after step (48) of the
Cash Flows.

               Cumulative Class D Reserve Reimbursement Amount. The Cumulative
Class D Reserve Reimbursement Amount shall decrease by an amount equal to the
lesser of:

  (A)   the aggregate Series Finance Charge Amounts deposited into the Class D
Reserve Account pursuant to step (54) of the Cash Flows and     (B)   the
Cumulative Class D Reserve Reimbursement Amount determined in step (1) of this
Subordination Waterfall.

          (29) Adjustments of Usage of Class C Notes. Notwithstanding any
provision of this Section 3.02 to the contrary, the Calculation Agent shall make
the following adjustments if (A) the Class C Nominal Liquidation Amount Deficit
is zero and (B) either (i) the Cumulative Class C Reserve Reimbursement Amount
is zero after giving effect to step (27) of this Subordination Waterfall
(Adjustments for Targeted Deposit to Class C Reserve Subaccounts from
Series Finance Charge Amounts) or (ii) for all Tranches of Class C Notes, the
amount on deposit (including income earned on funds on deposit) in the Class C
Reserve Subaccount for such Tranche is at least equal to the Targeted Cumulative
Class C Reserve Deposit for such Tranche:
               Class A Usage of Class C Notes. For each Tranche of Class A
Notes, the Class A Usage of Class C Notes shall be zero and the Class A
Available Subordinated Amount of Class C Notes shall be equal to the Required
Subordinated Amount of Class C Notes for such Tranche.
               Class B Usage of Class C Notes. For each Tranche of Class B
Notes, the Class B Usage of Class C Notes shall be zero and the Class B
Available Subordinated Amount of Class C Notes shall be equal to the Required
Subordinated Amount of Class C Notes for such Tranche.
          (30) Adjustments of Usage of Class D Notes. Notwithstanding any
provision of this Section 3.02 to the contrary, the Calculation Agent shall make
the following adjustments if (A) the Class D Nominal Liquidation Amount Deficit
is zero and (B) either (i) the Cumulative Class D Reserve Reimbursement Amount
is zero after giving effect to step (28) of this Subordination Waterfall
(Adjustments for Targeted Deposit to Class D Reserve Subaccounts from
Series Finance Charge Amounts) or (ii) for all Tranches of Class D Notes, the
amount on deposit (including income earned on funds on deposit) in the Class D
Reserve Subaccount for such Tranche is at least equal to the Targeted Cumulative
Class D Reserve Deposit for such Tranche:
               Class A Usage of Class D Notes. For each Tranche of Class A
Notes, the Class A Usage of Class D Notes shall be zero and the Class A
Available Subordinated Amount of Class D Notes shall be equal to the Required
Subordinated Amount of Class D Notes for such Tranche.

103



--------------------------------------------------------------------------------



 



               Class B Usage of Class D Notes. For each Tranche of Class B
Notes, the Class B Usage of Class D Notes shall be zero and the Class B
Available Subordinated Amount of Class D Notes shall be equal to the Required
Subordinated Amount of Class D Notes for such Tranche.
               Class C Usage of Class D Notes. For each Tranche of Class C
Notes, the Class C Usage of Class D Notes shall be zero and the Class C
Available Subordinated Amount of Class D Notes shall be equal to the Required
Subordinated Amount of Class D Notes for such Tranche.
     Section 3.03. Derivative Receipts.
     (a) Unless otherwise provided in the applicable Terms Document, any amounts
that are received from the Derivative Counterparty with respect to any interest
rate swap or interest rate cap, or that otherwise relate to interest on a
Tranche of Notes under any Derivative Agreement shall be deposited into the
Interest Funding Subaccount for such Tranche.
     (b) Unless otherwise provided in the applicable Terms Document, any amounts
that are received from the Derivative Counterparty with respect to principal of
a Tranche of Notes under any Derivative Agreement shall be deposited into the
Principal Funding Subaccount for such Tranche.
     (c) Amounts received under any Derivative Agreement with respect to any
Tranche in a currency other than U.S. Dollars, and any other amounts that are
excluded from clauses (a) and (b) under the applicable Terms Document for such
Tranche, shall be paid or deposited as specified in such Terms Document.
     Section 3.04. Withdrawals from Interest Funding Subaccounts. The Indenture
Trustee shall, after all allocations pursuant to Section 3.01, withdraw funds
from the Interest Funding Subaccount for each Tranche of Notes, and convert and
remit such funds, as applicable, as set forth below. In no event will the
aggregate amount of the withdrawals from an Interest Funding Subaccount for any
month be more than the amount on deposit in the applicable Interest Funding
Subaccount. A single Tranche of Notes may be entitled to more than one of the
following withdrawals in any month.
          (1) Withdrawals for Dollar Notes. On each Interest Payment Date (or as
otherwise specified in the applicable Terms Document) with respect to each
Tranche of Dollar Notes, an amount equal to the interest due on the applicable
Tranche of Notes on such Interest Payment Date (including any amount due with
respect to an Interest Allocation Shortfall) will be withdrawn from the Interest
Funding Subaccount for such Tranche and remitted to the applicable Paying
Agent(s) or as otherwise provided in the applicable Terms Document.
          (2) Withdrawals for Payments to Derivative Counterparties. On each
date on which a payment is required to be made to the Derivative Counterparty
under the applicable Derivative Agreement (or as otherwise specified in the
applicable Terms Document) with respect to any Tranche of Notes that has a
Performing Derivative Agreement for interest (or any other Tranche of Notes
specified in the applicable Terms Document), an amount equal to the amount of
the payment to be made to the Derivative Counterparty under the applicable
Derivative

104



--------------------------------------------------------------------------------



 



Agreement (including any overdue payment and any additional interest on overdue
payments) will be withdrawn from the Interest Funding Subaccount for such
Tranche and paid to the applicable Derivative Counterparty or as otherwise
provided in the applicable Terms Document.
          (3) Withdrawals for Foreign Currency Notes with a non-Performing
Derivative Agreement for Interest. On each Interest Payment Date (or as
otherwise specified in the applicable Terms Document) with respect to each
Tranche of Foreign Currency Notes that has a non-Performing Derivative Agreement
for interest, the amount specified in the applicable Terms Document will be
withdrawn from the Interest Funding Subaccount for such Tranche and, if so
specified in the applicable Terms Document, converted to the applicable foreign
currency at the spot exchange rate determined in accordance with the applicable
Terms Document and remitted to the applicable Paying Agent(s) or as otherwise
provided in the applicable Terms Document.
          (4) Withdrawals for Discount Notes. Unless otherwise specified in the
applicable Terms Document, on each applicable Monthly Principal Accretion Date,
with respect to each Tranche of Discount Notes, an amount equal to the amount of
the accretion of principal of that Tranche of Notes from and including the prior
Monthly Principal Accretion Date to but excluding the applicable Monthly
Principal Accretion Date will be withdrawn from the Interest Funding Subaccount
for such Tranche. Such amount shall be paid to the Master Trust Trustee for the
DCMT for deposit in the Collections Account for the DCMT for reinvestment in new
receivables (or retention in such Collections Account pending availability of
new receivables) or, on the Expected Maturity Date for such Tranche, paid to the
Noteholders of such Tranche in respect of the Stated Principal Amount. If and
when any Additional Collateral Certificates are added to the Note Issuance
Trust, any provisions to allocate such amount to such Additional Collateral
Certificates shall be specified in the documents relating to such addition.
          (5) Excess Amounts. After payment in full of any Tranche of Notes,
including payment of all amounts payable pursuant to clauses (1) through (4) of
this Section 3.04, as applicable, any amounts remaining on deposit in the
applicable Interest Funding Subaccount will be withdrawn from such Interest
Funding Subaccount and the aggregate amount of such withdrawals shall be
distributed to the Beneficiary (as defined in the Trust Agreement) in accordance
with Section 4.01 of the Trust Agreement.
     Section 3.05. Withdrawals from Principal Funding Subaccounts. The Indenture
Trustee shall, after all allocations pursuant to Section 3.01, withdraw funds
from the Principal Funding Subaccount of each Tranche of Notes, and convert and
remit such funds, as applicable, as set forth below. In no event will the
aggregate amount of the withdrawals from a Principal Funding Subaccount for any
month be more than the amount on deposit in the applicable Principal Funding
Subaccount. A single Tranche may be entitled to more than one of the following
withdrawals in any month.
          (1) Withdrawals for Dollar Notes for Principal. On each applicable
Principal Payment Date (or as otherwise specified in the applicable Terms
Document) with respect to each Tranche of Dollar Notes for principal, an amount
equal to the principal due on such Tranche of Notes on such Principal Payment
Date will be withdrawn from the Principal Funding Subaccount

105



--------------------------------------------------------------------------------



 



for such Tranche and remitted to the applicable Paying Agent(s) or as otherwise
provided by the applicable Terms Document.
          (2) Withdrawals for Payments to Derivative Counterparties. On each
date on which a payment is required to be made to the applicable Derivative
Counterparty under the applicable Derivative Agreement (or as otherwise
specified in the applicable Terms Document) with respect to any Tranche of Notes
that has a Performing Derivative Agreement for principal (or any other Tranche
of Notes specified in the applicable Terms Document), an amount equal to the
amount of the payment to be made under the applicable Derivative Agreement will
be withdrawn from the Principal Funding Subaccount for such Tranche and paid to
the applicable Derivative Counterparty or as otherwise provided by the
applicable Terms Document.
          (3) Withdrawals for Foreign Currency Notes with non-Performing
Derivative Agreements for Principal. On each applicable Principal Payment Date
(or as otherwise specified in the applicable Terms Document) with respect to a
Tranche of Foreign Currency Notes that has a non-Performing Derivative Agreement
for principal, the amount specified in the applicable Terms Document will be
withdrawn from the Principal Funding Subaccount for such Tranche and, if so
specified in the applicable Terms Document, converted to the applicable foreign
currency at the spot exchange rate determined in accordance with the applicable
Terms Document and remitted to the applicable Paying Agent(s) or as otherwise
provided by the applicable Terms Document.
          (4) Withdrawal of Prefunding Excess Amount. The Prefunding Excess
Amount for each Tranche of Notes shall be withdrawn from the Principal Funding
Subaccount for such Tranche and deposited into the DiscoverSeries Collections
Account as set forth in step (59) of the Cash Flows (Withdrawal of Prefunding
Excess Amounts for use as Series Principal Amounts); provided, however, that any
such withdrawal made on the date of issuance of any Tranche of Class B, Class C
or Class D Notes, if such date is not a Distribution Date, shall be paid to the
Master Trust Trustee for the DCMT for deposit in the Collections Account for the
DCMT for reinvestment in new receivables (or retention in such Collections
Account pending availability of new receivables). If and when any Additional
Collateral Certificates are added to the Note Issuance Trust, any provisions to
allocate such amount to such Additional Collateral Certificates shall be
specified in the documents relating to such addition.
          (5) Excess Amounts. After payment in full of any Tranche of Notes
pursuant to clauses (1) through (4) of this Section 3.05, as applicable, any
amounts remaining on deposit in the applicable Principal Funding Subaccount will
be withdrawn from such Principal Funding Subaccount and the aggregate amount of
such withdrawals shall be distributed to the Beneficiary (as defined in the
Trust Agreement) in accordance with Section 4.01 of the Trust Agreement.
     Section 3.06. Payments on Foreign Currency Notes. Except as set forth in
Sections 3.04 and 3.05 above, (i) any funds received under any Derivative
Agreement for any Foreign Currency Notes shall be deposited into the account
specified in the applicable Terms Document and (ii) any payments of interest,
principal or other amounts due on Foreign Currency Notes shall be made in the
manner and from the accounts specified in the applicable Terms Document.

106



--------------------------------------------------------------------------------



 



ARTICLE IV
Early Redemption Events and Other Provisions Relating to Special Allocations of
Principal
     Section 4.01. Early Redemption Events.
     (a) In addition to the events identified as Early Redemption Events in
Section 1201 of the Indenture, each of the following events will be an “Early
Redemption Event” with respect to the DiscoverSeries Notes:
          (i) if for any Distribution Date, (x) the average of the Excess Spread
Amounts for the three preceding Distribution Dates is less than the Required
Excess Spread Amount for such Distribution Dates, (y) for so long as the
Series 2007-CC Collateral Certificate is the only Collateral Certificate owned
by the Issuer, the three month rolling average Group Excess Spread is less than
zero and (z) for so long as the Series 2007-CC Collateral Certificate is the
only Collateral Certificate owned by the Issuer and any series issued by the
DCMT is outstanding that is not designated as an Interchange Series in
accordance with the DCMT Pooling and Servicing Agreement and the series
supplement for such series, the three month rolling average Interchange Subgroup
Excess Spread is less than zero (as each such term is defined in the
Series 2007-CC Supplement) (such event, an “Excess Spread Early Redemption
Event”);
          (ii) if any Amortization Event with respect to the Series 2007-CC
Collateral Certificate has occurred;
          (iii) if any Trust Portfolio Repurchase Event has occurred with
respect to the DCMT and Discover Bank is required to repurchase Principal
Receivables (as defined in the DCMT Pooling and Servicing Agreement) as a result
thereof;
          (iv) if any Series Repurchase Event has occurred with respect to the
Series 2007-CC Collateral Certificate and Discover Bank is required to
repurchase the Series 2007-CC Collateral Certificate as a result thereof; or
          (v) if the applicable Note Rating Agencies so require upon the
addition of any Collateral Certificate (other than the Series 2007-CC Collateral
Certificate) to the Note Issuance Trust, the occurrence of an Amortization
Event, Trust Portfolio Repurchase Event, Series Repurchase Event or any
comparable event, however designated, with respect to any Additional Collateral
Certificate.
Notwithstanding the foregoing, no event set forth in subclause (ii), (iii),
(iv) or (v) shall be an Early Redemption Event if at the time of such event, the
Note Issuance Trust owns one or more Additional Collateral Certificates and is
able to reinvest all amounts received as a result of such event in such
Additional Collateral Certificates (or, if such event occurs with respect to
such Additional Collateral Certificates, the Note Issuance Trust is able to
reinvest all such amounts in the Series 2007-CC Collateral Certificate or other
Additional Collateral Certificates).
     (b) In addition, the Terms Document for any Tranche of Notes may list
additional events which are “Early Redemption Events” with respect to such
Tranche.
     (c) If, for any Distribution Date within three months following an Excess
Spread Early Redemption Event, (x) the Excess Spread Amount multiplied by 12 as
a percentage of the

107



--------------------------------------------------------------------------------



 



Nominal Liquidation Amount for all DiscoverSeries Notes is not less than 4.50%,
(y) for so long as the Series 2007-CC Collateral Certificate is the only
Collateral Certificate owned by the Issuer, the Group Excess Spread multiplied
by 12 as a percentage of the Aggregate Investor Interest is not less than 4.50%,
or (z) for so long as the Series 2007-CC Collateral Certificate is the only
Collateral Certificate owned by the Issuer and any DCMT series that is not an
Interchange Series is outstanding, the Interchange Subgroup Excess Spread
multiplied by 12 as a percentage of the Series Investor Interests for all
Interchange Series is not less than 4.50% (any event described in clause (x),
(y) or (z), an “Excess Spread Early Redemption Cure”), then unless another Early
Redemption Event or Event of Default has occurred (other than an Excess Spread
Early Redemption Event), the early redemption of the Notes shall cease (provided
that any amounts allocated to any principal funding subaccount on such
Distribution Date in connection with any Excess Spread Early Redemption Event
occurring or in effect on the prior Distribution Date shall be paid to
Noteholders notwithstanding such Excess Spread Early Redemption Cure), any
amounts held with respect to the Required Daily Deposit as a result of such
Excess Spread Early Redemption Event may be immediately released to the extent
contemplated in the final paragraph of the definition thereof, the Targeted
Principal Deposit for each Tranche shall no longer be determined pursuant to
clause (c) of the definition thereof, and principal shall not be paid on any
Distribution Date that was not a scheduled Principal Payment Date for such
Tranche as set forth in the applicable Terms Document; provided, however, that
if,
     (i) for any Distribution Date within the three months immediately after
such Excess Spread Early Redemption Cure has occurred, the conditions
establishing the original Excess Spread Early Redemption Event continue to exist
(i.e., the Excess Spread Amount, Group Excess Spread and Interchange Subgroup
Excess Spread on a three-month rolling average basis each continue to be less
than zero), then unless any condition set forth in any of clauses (x), (y) or
(z) above is satisfied for such Distribution Date (i.e., any of the Excess
Spread Amount, Group Excess Spread or Interchange Subgroup Excess Spread on a
one-month basis, as applicable, multiplied by 12 and as a percentage of the
Nominal Liquidation Amount for all DiscoverSeries Notes or the Aggregate
Investor Interest, as applicable, is not less than 4.50%), or
     (ii) for any Distribution Date within the three months immediately after
such Excess Spread Early Redemption Cure has occurred, each of the Excess Spread
Amount, the Group Excess Spread and the Interchange Subgroup Excess Spread, as
applicable, is less than zero
the early redemption of the Notes shall resume and all allocations or
calculations that are required to be based on the Nominal Liquidation Amount of
any Tranche immediately prior to the occurrence of an Early Redemption Event
will be made as though the original Excess Spread Early Redemption Event had
occurred and such Excess Spread Early Redemption Cure had not occurred. An
Excess Spread Early Redemption Cure shall not be permitted within twelve months
of a prior Excess Spread Early Redemption Cure.
     Following an Excess Spread Early Redemption Cure, the Accumulation Amount
for each Tranche of Notes shall be adjusted by the Calculation Agent to give
effect to any payments made in connection with the early redemption of the Notes
prior to such Excess Spread Early Redemption Cure.

108



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, an Excess Spread Early Redemption Cure shall
only occur if the Calculation Agent certifies in good faith that the Excess
Spread Early Redemption Event for a Tranche of Notes has occurred as a result of
the introduction of or any change in or in the interpretation or application of
any law or regulation, or the imposition of any guideline or request from any
central bank or other Governmental Authority (including, without limitation, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government), accounting standards board or any
comparable entity. The Issuer may change any of the percentages set forth in
clauses (x), (y) or (z) (or the proviso in the first paragraph) of this clause
(c) without the consent of any Noteholders at any time that any of the Excess
Spread Amount, Group Excess Spread or Interchange Subgroup Excess Spread on a
three-month rolling average basis, multiplied by 12 and as a percentage of the
Nominal Liquidation Amount for all DiscoverSeries Notes or the Aggregate
Investor Interest, as applicable, has been not less than the percentage set
forth in clause (x), (y) or (z) (as adjusted in accordance with this Section
4.01(c)), as applicable, for six consecutive months, if the Issuer has received
written confirmation from each applicable Note Rating Agency that the change in
such percentage will not result in a Ratings Effect for any Tranche of
Outstanding Discover Series Notes; provided, however, that, unless otherwise
provided in the Terms Document for such Tranche, no such percentage may be
reduced below 0.50%.
     For the purposes of this Section 4.01(c), the Excess Spread Amount, the
Group Excess Spread and the Interchange Subgroup Excess Spread will be
determined on a pro forma basis, for which Finance Charge Amounts will be
determined as though the Finance Charge Allocation Amount for each Tranche of
Notes is the Nominal Liquidation Amount for such Tranche as of the first day of
the related Due Period.
     Section 4.02. Variable Accumulation Period. Unless otherwise provided in
the Terms Document for any Tranche of Notes, the Calculation Agent on behalf of
the Issuer shall, by written notice to the Indenture Trustee, delay the
commencement of the Accumulation Period for any Tranche of Notes and determine a
new Accumulation Commencement Date, subject to the conditions set forth in this
Section 4.02; provided, however, that the Accumulation Period shall commence no
later than the first day of the Due Period related to the Expected Maturity Date
for such Tranche. Any such delay by the Calculation Agent on behalf of the
Issuer shall be made no later than the first day of the scheduled Due Period
immediately preceding the first Due Period in the Accumulation Period (after
giving effect to any prior delay in the commencement of the Accumulation Period
pursuant to this Section 4.02).
     The Calculation Agent on behalf of the Issuer shall cause such delay if the
Calculation Agent determines in good faith that each of the following conditions
will be satisfied: (i) the Calculation Agent on behalf of the Issuer is able to
deliver to the Indenture Trustee a certificate to the effect that the
Calculation Agent on behalf of the Issuer reasonably believes that, based on the
payment rate and the anticipated availability of Series Principal Amounts and
Reallocated Principal Amounts, the delay in the commencement of the Accumulation
Period for any Tranche of Notes of the DiscoverSeries will not result in any
Tranche of Notes not being paid in full on the relevant Expected Maturity Date
(and the Calculation Agent shall deliver such certificate); (ii) such delay is
permitted under the Series 2007-CC Series Supplement or any other applicable
agreement relating to any Additional Collateral Certificate; (iii) the
applicable Note Rating Agencies shall have advised the Calculation Agent on
behalf of the Issuer that such delay in the

109



--------------------------------------------------------------------------------



 



commencement of the Accumulation Period will not result in a Ratings Effect for
any Tranche of Outstanding DiscoverSeries Notes; and (iv) the Accumulation
Amount, the Accumulation Commencement Date and the Accumulation Period Length
shall have been adjusted.
     Section 4.03. Calculation of Targeted Prefunding Deposit. On any
Distribution Date on which the Targeted Principal Deposit for any Tranche of
Class B Notes, Class C Notes or Class D Notes is greater than zero, if any
Required Subordinated Amount Shortfall is greater than zero (determined after
giving effect to Section 4.04(a),) the Calculation Agent shall determine each
Tranche for which the Indenture Trustee, subject to the Cash Flows set forth in
Section 3.01, shall make a Targeted Prefunding Deposit for such Distribution
Date and the amount of such Targeted Prefunding Deposit in the following manner.
For the purpose of this Section 4.03, the “Required Subordinated Amount
Shortfall” of a Subordinated Class of Notes for a Senior Class of Notes means
the aggregate Required Subordinated Amount of the Subordinated Class of Notes
for all Tranches of the Senior Class of Notes minus the aggregate Nominal
Liquidation Amount of all Tranches of the Subordinated Class of Notes, in each
case after giving effect to all Targeted Principal Deposits for all Tranches of
Notes for such Distribution Date (whether or not such Targeted Principal
Deposits are paid on such Distribution Date in accordance with the Cash Flows
set forth in Section 3.01). Following each determination of a Targeted
Prefunding Deposit for any Tranche of Notes, the Calculation Agent shall
redetermine each Required Subordinated Amount Shortfall after giving effect to
such deposit, and shall continue to determine Tranches for which the Indenture
Trustee, subject to the Cash Flows set forth in Section 3.01, shall make a
Targeted Prefunding Deposit until all Required Subordinated Amount Shortfalls
have been reduced to zero.
     (a) Determination of Prefunding Class.

  (i)   If any of

  •   the Required Subordinated Amount Shortfall of Class B Notes for Class A
Notes,     •   the Required Subordinated Amount Shortfall of Class C Notes for
Class A Notes or     •   the Required Subordinated Amount Shortfall of Class D
Notes for Class A Notes

      is greater than zero, the “Prefunding Class” will be Class A.

  (ii)   If clause (a) (i) is not applicable, and either

  •   the Required Subordinated Amount Shortfall of Class C Notes for Class B
Notes or     •   the Required Subordinated Amount Shortfall of Class D Notes for
Class B Notes

      is greater than zero, the “Prefunding Class” will be Class B.

110



--------------------------------------------------------------------------------



 



(iii) If neither clause (a)(i) nor clause (a)(ii) is applicable, and the
Required Subordinated Amount Shortfall of Class D Notes for Class C Notes is
greater than zero, the “Prefunding Class” will be Class C.
     (b) Determination of Determinant Class.
(i) If the Prefunding Class is Class A and among the Required Subordinated
Amount Shortfall of Class B Notes for Class A Notes, the Required Subordinated
Amount Shortfall of Class C Notes for Class A Notes or the Required Subordinated
Amount Shortfall of Class D Notes for Class A Notes, the largest is:
(x) the Required Subordinated Amount Shortfall of Class B Notes for Class A
Notes, the “Determinant Class” is Class B;
(y) the Required Subordinated Amount Shortfall of Class C Notes for Class A
Notes, the “Determinant Class” is Class C; and
(z) the Required Subordinated Amount Shortfall of Class D Notes for Class A
Notes, the “Determinant Class” is Class D.
(ii) If the Prefunding Class is Class B and the Required Subordinated Amount
Shortfall of Class C Notes for Class B Notes is greater than the Required
Subordinated Amount Shortfall of Class D Notes for Class B Notes, the
“Determinant Class” is Class C, and otherwise it is Class D.
(iii) If the Prefunding Class is Class C, the “Determinant Class” is Class D.
     (c) Determination of Prefunding Tranche.
Among all Tranches of the Prefunding Class, the “Prefunding Tranche” is, if only
one Tranche has the largest Required Subordinated Percentage of the Determinant
Class of Notes, such Tranche, and if more than one Tranche shares the largest
Required Subordinated Percentage of the Determinant Class of Notes, each such
Tranche.
     (d) Determination of Targeted Prefunding Deposit.
          The Calculation Agent will determine the following amounts:

  (i)   the sum of the Nominal Liquidation Amount for each Prefunding Tranche,
and     (ii)   (x)   the Required Subordinated Amount Shortfall of the
Determinant Class for the Prefunding Class, divided by

  (y)   the Required Subordinated Percentage of the Determinant Class for each
Prefunding Tranche.

111



--------------------------------------------------------------------------------



 



The “Targeted Prefunding Deposit” for each Prefunding Tranche of the Prefunding
Class will be the lesser of the amount determined in clause (d)(i) and the
amount determined in clause (d)(ii) above multiplied by a fraction, the
numerator of which is the Nominal Liquidation Amount of such Prefunding Tranche
and the denominator of which is the Nominal Liquidation Amount of all Prefunding
Tranches, in each case remaining after step (59) of the Cash Flows (Withdrawal
of Prefunding Excess Amounts for use as Series Principal Amounts).
     Section 4.04. Calculation of Prefunding Excess Amounts.
     (a) On each Distribution Date, amounts on deposit in the applicable
Principal Funding Subaccount that had been previously deposited as part of any
Targeted Prefunding Deposit for such Tranche, up to, (a) for any Tranche that
does not have an Accumulation Period, for any Distribution Date that is a
Principal Payment Date for such Tranche, the amount scheduled to be paid on such
Principal Payment Date as specified in the related Terms Document, plus any
Targeted Principal Deposit that was scheduled to be paid on any previous
Principal Payment Date that was not so paid, (b) for any Tranche in its
Accumulation Period, the Accumulation Amount for such Tranche, plus any
Accumulation Amount that was scheduled to be deposited on any previous
Distribution Date in the Accumulation Period that was not so deposited, and
(c) for any Tranche that has a Performing or non-Performing Derivative Agreement
for principal that provides for a payment to the applicable Derivative
Counterparty, the amount specified in the related Terms Document as the amount
to be deposited on the applicable Distribution Date with respect to any payment
to the Derivative Counterparty, plus any amount that was scheduled to be
deposited on any previous Distribution Date that was not so deposited, shall be
treated as having been applied in satisfaction of such deposit or payment and
shall no longer be considered Targeted Prefunding Deposits for purposes of this
Section 4.04 or any other provision of this Indenture Supplement.
     (b) On each Distribution Date, if any amounts deposited with respect to any
Targeted Prefunding Deposit remain on deposit with respect to any Tranche of
Notes after giving effect to clause (a) above, the Calculation Agent shall make
a pro forma determination of the Adjusted Outstanding Dollar Principal Amount of
each such Tranche after adding thereto such amounts on deposit, and shall
determine the Targeted Prefunding Deposit for each Tranche of Notes in
accordance with the methodology set forth in Section 4.03 above after giving
effect to such pro forma determination. The “Prefunding Excess Amount” for each
Tranche of Notes is the positive difference, if any, between the amount of funds
on deposit in the Principal Funding Subaccount for such Tranche that the
Indenture Trustee has previously deposited in connection with a Targeted
Prefunding Deposit (less any amounts recharacterized under clause (a)) and the
amount determined for each such Tranche as the Targeted Prefunding Deposit in
accordance with such pro forma calculation. For the avoidance of doubt, if the
Required Subordinated Amount Shortfall of any Subordinated Class of Notes for
any Senior Class of Notes is zero after giving effect to such pro forma
determination of the Adjusted Outstanding Dollar Principal Amounts of each such
Tranche, all funds on deposit in the Principal Funding Subaccount for each
Tranche belonging to such Senior Class that the Indenture Trustee has previously
deposited in connection with a Targeted Prefunding Deposit (less any amounts
recharacterized under clause (a)) shall be considered Prefunding Excess Amounts
and shall be withdrawn from each applicable Principal Funding Subaccount in
accordance with Section 3.05(4).

112



--------------------------------------------------------------------------------



 



     Section 4.05. Receivables Sale.
     (a) (i) If a Tranche of Notes has been accelerated pursuant to Section 702
of the Indenture following an Event of Default, the Indenture Trustee may, and
at the direction of the Majority Holders of that Tranche of Notes will, notify
each Master Trust Trustee to sell an amount of Receivables (as defined in the
applicable Pooling and Servicing Agreement or as comparably defined in any other
applicable agreement relating to any Additional Collateral Certificate) equal to

  (x)   the sum of

  (1)   the Nominal Liquidation Amount of the affected Tranche and     (2)   any
accrued, past due or additional interest on the affected Tranche, multiplied by

  (y)   Series 2007-CC Collateral Certificate Percentage or Additional
Collateral Certificate Percentage, as applicable

pursuant to Section 12(b) of the Series 2007-CC Supplement or any comparable
provision in any such other agreement, in each case to the extent provided in
the Indenture.
          (ii) The Indenture Trustee will cause each Master Trust Trustee to
sell Receivables pursuant to clause (a)(i) above only if at least one of the
following conditions is met:

  (A)   the Holders of 90% of the aggregate Outstanding Dollar Principal Amount
of the accelerated Tranche of Notes consent;     (B)   the aggregate Receivables
Sale Proceeds of such sale (plus amounts on deposit in the applicable
Subaccounts and payments to be received from any applicable Derivative
Agreement, any Supplemental Credit Enhancement Provider or any Supplemental
Liquidity Provider) would be sufficient to pay all amounts due on the
accelerated Tranche of Notes; or     (C)   the Indenture Trustee determines that
the funds to be allocated to the accelerated Tranche of Notes, including (1)
Series Finance Charge Amounts and Series Principal Amounts allocable to the
accelerated Tranche of Notes, (2) payments to be received under any applicable
Derivative Agreement, Supplemental Credit Enhancement Agreement or Supplemental
Liquidity Agreement and (3) amounts on deposit in the applicable Subaccounts,
may not be sufficient on an ongoing basis to make payments on the accelerated
Tranche of Notes as such payments would have become due if such obligations had
not been declared due and payable, and the Holders of 66-2/3 % of the
Outstanding Dollar

113



--------------------------------------------------------------------------------



 



      Principal Amount of the accelerated Tranche of Notes consent to the sale.

          (iii) In the case of an acceleration of a Tranche of a Subordinated
Class, unless the Targeted Prefunding Deposits for all Tranches of Senior Class
on the following Distribution Date are zero, such sale will be delayed until a
level of prefunding of the Principal Funding Subaccounts for the Senior Classes
of Notes of that Series has been reached such that the amount of such
accelerated Tranche is no longer required to provide subordination for the
Senior Classes of Notes.
          (iv) Notwithstanding any other provision herein or in the
Series 2007-CC Supplement, the Indenture Trustee shall not cause any Master
Trust Trustee to sell Receivables to Discover Bank and any of its Affiliates.
     (b) If the Nominal Liquidation Amount with respect to any Tranche of Notes
is greater than zero on its Legal Maturity Date (after giving effect to any
adjustments, deposits and distributions otherwise to be made on that Legal
Maturity Date), the Indenture Trustee shall notify each Master Trust Trustee to
sell an amount of Receivables equal to the amount of clause (a)(x) multiplied by
the percentage of clause (a)(y) pursuant to Section 12(b) of the Series 2007-CC
Supplement or any comparable provision in any such other agreement, in each case
to the extent provided in the Indenture.
ARTICLE V
Issuer Accounts and Investments
     Section 5.01. Issuer Accounts.
     (a) On or before the Closing Date, the Indenture Trustee will cause to be
established and maintained six Eligible Deposit Accounts denominated as follows:
the “DiscoverSeries Collections Account,” the “Interest Funding Account,” the
“Principal Funding Account,” the “Accumulation Reserve Account,” the “Class C
Reserve Account” and the “Class D Reserve Account” in the name of the Indenture
Trustee, bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series Noteholders (or, in the case of
the Class C Reserve Account, for the benefit of the Class C Noteholders or, in
the case of the Class D Reserve Account, for the benefit of the Class D
Noteholders). The DiscoverSeries Collections Account, the Interest Funding
Account, the Principal Funding Account, the Accumulation Reserve Account, the
Class C Reserve Account and the Class D Reserve Account constitute Issuer
Accounts, shall be maintained in accordance with Article IV of the Indenture ,
and shall be under the sole dominion and control of the Indenture Trustee for
the benefit of the Series Noteholders (or, in the case of the Class C Reserve
Account, for the benefit of the Class C Noteholders or, in the case of the
Class D Reserve Account, for the benefit of the Class D Noteholders). If, at any
time, the institution holding any of the DiscoverSeries Collections Account, the
Interest Funding Account, the Principal Funding Account, the Accumulation
Reserve Account, the Class C Reserve Account or the Class D Reserve Account
ceases to be an Eligible Institution, the Issuer will within ten (10) Business
Days (or such longer period, not to exceed thirty (30) calendar days, as to
which the applicable Note Rating Agencies may consent)

114



--------------------------------------------------------------------------------



 



establish a new DiscoverSeries Collections Account, Interest Funding Account,
Principal Funding Account, Accumulation Reserve Account, Class C Reserve Account
or Class D Reserve Account, as the case may be, that is an Eligible Deposit
Account and shall transfer any cash and other property to such new
DiscoverSeries Collections Account, Interest Funding Account, Principal Funding
Account, Accumulation Reserve Account, Class C Reserve Account or Class D
Reserve Account, as the case may be. From the date such new
DiscoverSeries Collections Account, Interest Funding Account, Principal Funding
Account, Accumulation Reserve Account, Class C Reserve Account or Class D
Reserve Account is established, it will be the “DiscoverSeries Collections
Account,” the “Interest Funding Account,” the “Principal Funding Account,” the
“Accumulation Reserve Account,” the “Class C Reserve Account” or the “Class D
Reserve Account,” as the case may be. Each Tranche of Notes will have its own
Subaccount within the Interest Funding Account, the Principal Funding Account
and the Accumulation Reserve Account; each Tranche of Class C Notes will have
its own Subaccount within the Class C Reserve Account; and each Tranche of
Class D Notes will have its own Subaccount within the Class D Reserve Account.
The DiscoverSeries Collections Account, the Interest Funding Account, the
Principal Funding Account, the Accumulation Reserve Account, the Class C Reserve
Account and the Class D Reserve Account will receive deposits pursuant to
Article III.
     (b) Notwithstanding any provision of Section 403(a) of the Indenture to the
contrary, any prefunded amounts on deposit in the Principal Funding Account will
be invested in Eligible Investments that will mature no later than the following
Distribution Date.
     (c) All payments to be made from time to time by the Indenture Trustee to
Noteholders out of funds in the Interest Funding Account or the Principal
Funding Account pursuant to this Indenture Supplement will be made by the
Indenture Trustee to the Paying Agent not later than the time required by the
applicable Depository on the applicable Interest Payment Date or Principal
Payment Date but only to the extent of funds on deposit in the applicable
Subaccount or as otherwise provided in Article III.
     (d) On each Distribution Date, all interest and earnings (net of losses and
investment expenses) accrued since the preceding Distribution Date on funds on
deposit in the Class C Reserve Account will be retained in the Class C Reserve
Account (to the extent that the sum of the amount on deposit in the Class C
Reserve Account with respect to the related Due Period is less than the required
balance for the Class C Reserve Account for that Due Period) and the excess, if
any, will be paid to the Issuer pursuant to step (51) (Withdrawal of Excess
Deposits from Class C Reserve Subaccounts for use as Series Finance Charge
Amounts) of Section 3.01.
     (e) On each Distribution Date, all interest and earnings (net of losses and
investment expenses) accrued since the preceding Distribution Date on funds on
deposit in the Class D Reserve Account will be retained in the Class D Reserve
Account (to the extent that the sum of the amount on deposit in the Class D
Reserve Account with respect to the related Due Period is less than the required
balance for the Class D Reserve Account for that Due Period) and the excess, if
any, will be paid to the Issuer pursuant to step (52) (Withdrawal of Excess
Deposits from Class D Reserve Subaccounts for use as Series Finance Charge
Amounts) of Section 3.01.
[Remainder of page intentionally blank; signature page follows]

115



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Indenture Supplement for
the DiscoverSeries Notes to be duly executed, all as of the day and year first
above written.

            DISCOVER CARD EXECUTION NOTE TRUST,
     as Issuer
      By:   Wilmington Trust Company,
not in its individual capacity but  solely
as Owner Trustee              By:   /s/ Jennifer A. Luce         Name:  
Jennifer A. Luce        Title:   Sr. Financial Services Officer        U.S. BANK
NATIONAL ASSOCIATION,
as Indenture Trustee
      By:   /s/ Patricia M. Child         Name:   Patricia M. Child       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



[FORM OF]
 
DISCOVER CARD EXECUTION NOTE TRUST
Issuer
and
U.S. BANK NATIONAL ASSOCIATION
Indenture Trustee
CLASS A(          -     ) TERMS DOCUMENT
Dated as of [                    ]
to
INDENTURE SUPPLEMENT
Dated as of [                    ], 2007
for the DiscoverSeries Notes
to
INDENTURE
Dated as of [                    ], 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I
   
 
        Definitions and Other Provisions of General Application
   
 
        Section 1.01.  
Definitions
    1   Section 1.02.  
Representations and Warranties of Issuer
    7   Section 1.03.  
Representations and Warranties of Indenture Trustee
    8   Section 1.04.  
Limitations on Liability
    8   Section 1.05.  
Governing Law
    8   Section 1.06.  
Counterparts
    9   Section 1.07.  
Ratification of Indenture and Indenture Supplement
    9      
 
        ARTICLE II
   
 
        The Class A(          -     ) Notes
   
 
        Section 2.01.  
Creation and Designation
    9   Section 2.02.  
Adjustments to Required Subordinated Percentages and Amount
    9   [Section 2.03.  
Interest Payment]
    10   [Section 2.04.  
Notification of LIBOR]
    10   Section 2.05.  
Payments of Interest and Principal
    11   Section 2.06.  
Form of Delivery of Class A(          -     ) Notes; Depository; Denominations
    11   Section 2.07.  
Delivery and Payment for the Class A(          -     ) Notes
    11   [Section 2.08.  
Targeted Deposits to the Accumulation Reserve Account]
    11   Section 2.09.  
Additional Issuances of Notes
    12  

Exhibit
Exhibit A                      [Form of] Class A
Note                              

 



--------------------------------------------------------------------------------



 



     THIS CLASS A(          -     ) TERMS DOCUMENT (this “Terms Document”), by
and between DISCOVER CARD EXECUTION NOTE TRUST, a statutory trust created under
the laws of the State of Delaware (the “Issuer”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America, as Indenture Trustee (the “Indenture
Trustee”), is made and entered into as of [ ].
     Pursuant to this Terms Document, the Issuer shall create a new Tranche of
Class A Notes of the DiscoverSeries and shall specify the principal terms
thereof.
ARTICLE I
Definitions and Other Provisions of General Application
     Section 1.01. Definitions.
      For all purposes of this Terms Document, except as otherwise expressly
provided or unless the context otherwise requires:
     (1) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
     (2) all other terms used herein which are defined in the Indenture
Supplement or the Indenture, either directly or by reference therein, have the
meanings assigned to them therein;
     (3) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” with respect to any computation required or permitted
hereunder means such accounting principles as are generally accepted in the
United States of America at the date of such computation;
     (4) all references in this Terms Document to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Terms Document; The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Terms Document as a
whole and not to any particular Article, Section or other subdivision;
     (5) in the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture
Supplement or the Indenture, the terms and provisions of this Terms Document
shall be controlling, but solely with respect to the Class A(          -     )
Notes;
     (6) each capitalized term defined herein shall relate only to the
Class A(          -     ) Notes and no other Tranche of Notes issued by the
Issuer;
     (7) “including” and words of similar import will be deemed to be followed
by “without limitation”; and

 



--------------------------------------------------------------------------------



 



     (8) for purposes of determining any amount or making any calculation
hereunder, such amount or calculation, (x) if specified to be as of the first
day of any Due Period, shall (a) include any Notes issued during such Due Period
as if such Notes had been outstanding on the first day of such Due Period and
(b) give effect to any payments, deposits or other allocations made on the
Distribution Date related to the prior Due Period, and (y) if specified to be as
of the close of business on the last day of any Due Period shall give effect to
any payments, deposits or other allocations made on the related Distribution
Date.
     [“Accumulation Amount” means $[                    ]; provided, however, if
the commencement of the Accumulation Period is delayed in accordance with
Section 4.02 of the Indenture Supplement, the Accumulation Amount shall be
determined in accordance with the definition of “Accumulation Amount” in the
Indenture Supplement.]
     [“Accumulation Commencement Date” means [                     ], 20[     
], or such later date as the Calculation Agent on behalf of the Issuer
determines in accordance with Section 4.02 of the Indenture Supplement.]
     [“Accumulation Period” has the meaning set forth in the Indenture
Supplement.]
     [“Accumulation Period Length” means [           ] months; provided,
however, if the commencement of the Accumulation Period is delayed in accordance
with Section 4.02 of the Indenture Supplement, the Accumulation Period Length
shall be determined in accordance with the definition of “Accumulation Period
Length” in the Indenture Supplement.]
     [“Accumulation Reserve Funding Period” shall not apply if the Calculation
Agent on behalf of the Issuer notifies the Indenture Trustee that it expects the
Accumulation Period Length to be adjusted to one (1) month, and otherwise shall
mean a period commencing on the first Distribution Date on which a condition in
the right column of the following table was in effect on the immediately
preceding Distribution Date, if the Distribution Date is a Distribution Date
described in the corresponding left column of the following table, and ending on
the Distribution Date immediately preceding the earlier to occur of:
     (x) the Expected Maturity Date for the Class A(          -     ) Notes and
     (y) the Principal Payment Date on which the Outstanding Dollar Principal
Amount of the Class A(          -     ) Notes is paid in full.

     
Distribution Date:
 
Condition:
 
   
(a) The Distribution Date occurring [three (3)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  No condition.

2



--------------------------------------------------------------------------------



 



     
(b) The Distribution Date occurring [four (4)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 4%.
 
   
(c) The Distribution Date occurring [six (6)] calendar months prior to the first
scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 3%.
 
   
(D) The Distribution Date occurring [twelve (12)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 2%.]

     “Class A(          -     ) Adverse Event” means the occurrence of any of
the following: (a) an Early Redemption Event with respect to the
Class A(          -     ) Notes or (b) an Event of Default and acceleration of
the Class A(          -     ) Notes; provided, however, that if the only such
event to have occurred is an Excess Spread Early Redemption Event for which an
Excess Spread Early Redemption Cure has occurred, a Class A(          -     )
Adverse Event shall not be treated as continuing from and after the date of such
cure.
     “Class A(          -     ) Note” means any Note, in the form set forth in
Exhibit A hereto, designated therein as a Class A(          -     ) Note and
duly executed and authenticated in accordance with the Indenture.
     “Class A(          -     ) Noteholder” means a Person in whose name a
Class A(          -     ) Note is registered in the Note Register.
     “Class A(          -     ) Termination Date” means the earliest to occur of
(a) the Principal Payment Date on which the Outstanding Dollar Principal Amount
of the Class A(          -     ) Notes is paid in full, (b) the Legal Maturity
Date and (c) the date on which the Indenture is discharged and satisfied
pursuant to Article VI thereof.

3



--------------------------------------------------------------------------------



 



     “Excess Spread Percentage” for any Distribution Date means a fraction, the
numerator of which is the Excess Spread Amount for such Distribution Date
multiplied by 12 and the denominator of which is the sum of the Nominal
Liquidation Amounts of all Tranches of DiscoverSeries Notes as of the first day
of the related Due Period.
     “Expected Maturity Date” means the Distribution Date in [                 
              ], 20[  ].
     “Indenture” means the Indenture dated as of [                    ], 2007
between the Issuer and Indenture Trustee, as the same may be amended,
supplemented, restated, amended and restated, replaced or otherwise modified
from time to time.
     “Indenture Supplement” means the Indenture Supplement dated as of
[                    ] for the DiscoverSeries Notes, by and between the Issuer
and the Indenture Trustee, as the same may be amended, supplemented, restated,
amended and restated, replaced or otherwise modified from time to time.
     “Initial Dollar Principal Amount” means $[                              ],
or such higher amount as is specified in any Notice of Additional Issuance under
Section 2.09.
     [“Interest Accrual Period” means, with respect to any Interest Payment
Date, the period from and including the previous Interest Payment Date (or, in
the case of the first Interest Payment Date for any Class A(          -     )
Note, from and including the applicable Issuance Date) to but excluding such
Interest Payment Date.]
     [“Interest Payment Date” means the fifteenth day of each [month] commencing
in                     , or if such fifteenth day is not a Business Day, the
next succeeding Business Day.]
     “Issuance Date” means [                    ] with respect to all
Class A(          -     ) Notes issued on the date hereof and, with respect to
any additional Class A(          -     ) Notes issued pursuant to Section 2.09,
any Issuance Date specified in the Notice of Additional Issuance delivered
thereunder.
     “Legal Maturity Date” means the first Business Day following the
Distribution Date in [                     ], 20[    ].
     [“LIBOR” means, with respect to any LIBOR Determination Date, the rate for
deposits in United States dollars with a duration comparable to the relevant
Interest Accrual Period which appears on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such day. If such rate does not appear on Reuters
Screen LIBOR01, the rate will be determined by the Indenture Trustee on the
basis of the rates at which deposits in United States dollars are offered by
major banks in the London interbank market, selected by the Indenture Trustee,
at approximately 11:00 a.m., London time, on such day to prime banks in the
London interbank market with a duration comparable to the relevant Interest
Accrual Period commencing on that day. The Indenture Trustee will request the
principal London office of at least four banks to provide a quotation of its
rate. If at least two such quotations are provided, the rate will be the
arithmetic mean of the

4



--------------------------------------------------------------------------------



 



quotations. If fewer than two quotations are provided as requested, the rate for
that day will be the arithmetic mean of the rates quoted by four major banks in
New York City, selected by the Trustee, at approximately 11:00 a.m., New York
City time, on that day for loans in United States dollars to leading European
banks with a duration comparable to the relevant Interest Accrual Period
commencing on that day. If LIBOR with respect to a LIBOR Determination Date is
not determined pursuant to the foregoing, LIBOR with respect to such LIBOR
Determination Date will be LIBOR with respect to the immediately prior LIBOR
Determination Date.]
     [“LIBOR Determination Date” means the second LIBOR Business Day immediately
preceding the commencement of an Interest Accrual Period.]
     [“LIBOR Business Day,” if applicable, shall mean a day other than a
Saturday or a Sunday on which banking institutions in both the City of London,
England and in New York, New York are not required or authorized by law to be
closed.]
     [“Note Interest Rate” means [LIBOR] [+/-] [___]% per annum, calculated on
the basis of [the actual number of days elapsed][twelve 30-day months] and a
360-day year.]
     “Notice of Additional Issuance” has the meaning set forth in Section 2.09.
     “Required Daily Deposit Target Finance Charge Amount” means, for any day in
a Due Period, an amount equal to the Class A Tranche Interest Allocation for the
related Distribution Date[; provided, however, that for purposes of determining
the Required Daily Deposit Target Finance Charge Amount on any day on which the
Class A Tranche Interest Allocation cannot be determined because [the LIBOR
Determination Date] for the applicable Interest Accrual Period has not yet
occurred, the Required Daily Deposit Target Finance Charge Amount shall be the
Class A Tranche Interest Allocation determined based on a pro forma calculation
made on the assumption that [LIBOR] will be [LIBOR] for the applicable period
determined on the first day of such calendar month, multiplied by 1.25].
     “Required Daily Deposit Target Principal Amount” means, for any day in a
Due Period, (i) if such Due Period is in [the Accumulation Period for the
Class A(          -     ) Notes, the Accumulation Amount], (ii) if such day is
on or after the occurrence and during the continuance of a Class
A(          -     ) Adverse Event, the Nominal Liquidation Amount of the
Class A(          -     ) Notes, and (iii) in all other circumstances, zero.
     “Required Subordinated Amount of Class B Notes” means, for the
Class A(          -     ) Notes for any date of determination, an amount equal
to the product of
     (a) the Required Subordinated Percentage of Class B Notes for such
Class A(          -     ) Notes on such date of determination and
     (b) the Nominal Liquidation Amount of such Class A(          -     ) Notes
on such date of determination;

5



--------------------------------------------------------------------------------



 



provided however, that for any date of determination on or after the occurrence
and during the continuation of a Class A(          -     ) Adverse Event, the
Required Subordinated Amount of Class B Notes for the Class A(          -     )
Notes will be the greater of
     (x) the amount determined above for such date of determination and
     (y) the amount determined above for the date immediately prior to the date
on which such Class A(          -     ) Adverse Event shall have occurred.
     “Required Subordinated Amount of Class C Notes” means, for the
Class A(          -     ) Notes for any date of determination, an amount equal
to the product of
     (a) the Required Subordinated Percentage of Class C Notes for such
Class A(           -     ) Notes on such date of determination and
     (b) the Nominal Liquidation Amount of such Class A(          -     ) Notes
on such date of determination;
provided, however, that for any date of determination on or after the occurrence
and during the continuation of a Class A(          -     ) Adverse Event, the
Required Subordinated Amount of Class C Notes for the Class A(          -     )
Notes will be the greater of
     (x) the amount determined above for such date of determination and
     (y) the amount determined above for the date immediately prior to the date
on which such Class A(          -     ) Adverse Event shall have occurred.
     “Required Subordinated Amount of Class D Notes” means, for the
Class A(          -     ) Notes for any date of determination, zero, subject to
adjustment in accordance with Section 2.02.
     “Required Subordinated Percentage of Class B Notes” means, for the
Class A(          -     ) Notes, [                    ]%, subject to adjustment
in accordance with Section 2.02.
     “Required Subordinated Percentage of Class C Notes” means, for the
Class A(          -     ) Notes, [                    ]%, subject to adjustment
in accordance with Section 2.02.
     [“Reuters Screen LIBOR01” means the display page currently so designated on
the Reuters Screen (or such other page as may replace that page on that service
for the purpose of displaying comparable rates or prices).]
     “Specified Rating” means, for the Class A(          -     ) Notes, [AAA]
with respect to Standard & Poors, [Aaa] with respect to Moody’s and [AAA] with
respect to Fitch.
     “Stated Principal Amount” means [$][                               ] or
such higher amount as is specified in any Notice of Additional Issuance under
Section 2.09.

6



--------------------------------------------------------------------------------



 



     [“Targeted Accumulation Reserve Subaccount Deposit” means, with respect to
any Distribution Date during the Accumulation Reserve Funding Period, an amount
equal to (i) [0.5]% of the Outstanding Dollar Principal Amount of the
Class A(          -     ) Notes as of the close of business on the last day of
the related Due Period or (ii) any other amount designated by the Calculation
Agent on behalf of the Issuer; provided, however, that if such designation is of
a lesser amount, the applicable Note Rating Agencies shall have provided prior
written confirmation that a Ratings Effect will not occur with respect to such
change.]
     Section 1.02. Representations and Warranties of Issuer.
      The Issuer represents and warrants that:
     (a) the Issuer has been duly formed and is validly existing as a statutory
trust in good standing under the laws of the State of Delaware, and has full
power and authority to execute and deliver this Terms Document and to perform
the terms and provisions hereof;
     (b) the execution, delivery and performance of this Terms Document by the
Issuer have been duly authorized by all necessary corporate and statutory trust
proceedings of any Beneficiary and the Owner Trustee, do not require any
approval or consent of any governmental agency or authority, and do not and will
not conflict with any material provision of the Certificate of Trust or the
Trust Agreement of the Issuer;
     (c) this Terms Document is the valid, binding and enforceable obligations
of the Issuer, except as the same may be limited by receivership, insolvency,
reorganization, moratorium or other laws relating to the enforcement of
creditors’ rights generally or by general equity principles;
     (d) to the best of the Issuer’s knowledge, this Terms Document will not
conflict with any law or governmental regulation or court decree applicable to
it;
     (e) the Issuer is not required to be registered under the Investment
Company Act;
     (f) all information heretofore furnished by the Issuer in writing to the
Indenture Trustee for purposes of or in connection with this Terms Document or
any transaction contemplated hereby is, and all such information hereafter
furnished by the Issuer in writing to the Indenture Trustee will be, true and
accurate in every material respect or based on reasonable estimates on the date
as of which such information is stated or certified; and
     (g) to the best knowledge of the Issuer, there are no proceedings or
investigations pending against the Issuer before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over the Issuer (A) asserting the invalidity of this Terms
Document, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Terms Document or (C) seeking any determination or ruling
which in the Issuer’s judgment would materially and adversely affect the
performance by the

7



--------------------------------------------------------------------------------



 



Issuer of its obligations under this Terms Document or the validity or
enforceability of this Terms Document.
     Section 1.03. Representations and Warranties of Indenture Trustee.
     The Indenture Trustee represents and warrants and any successor trustee
shall represent and warrant that:
     (a) The Indenture Trustee is organized, existing and in good standing under
the laws of the United States of America;
     (b) The Indenture Trustee has full power, authority and right to execute,
deliver and perform this Indenture, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Terms Document;
and
     (c) This Terms Document has been duly executed and delivered by the
Indenture Trustee.
     Section 1.04. Limitations on Liability.
     (a) It is expressly understood and agreed by the parties hereto that
(i) this Terms Document is executed and delivered by the Owner Trustee not
individually or personally but solely as Owner Trustee under the Trust
Agreement, in the exercise of the powers and authority conferred and vested in
it, (ii) each of the representations, undertakings and agreements herein made on
the part of the Issuer is made and intended not as a personal representation,
undertaking or agreement by the Owner Trustee but is made and intended for the
purpose of binding only the Issuer, (iii) nothing herein contained will be
construed as creating any liability on the Owner Trustee individually or
personally, to perform any covenant of the Issuer either expressed or implied
herein, all such liability, if any, being expressly waived by the parties to
this Terms Document and by any Person claiming by, through or under them and
(iv) under no circumstances will the Owner Trustee be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Terms Document or any related documents.
     (b) None of the Indenture Trustee, the Owner Trustee, the Calculation
Agent, any Beneficiary, the Depositor, any Master Servicer or any Servicer or
any of their respective officers, directors, employees, incorporators or agents
will have any liability with respect to this Terms Document, and recourse may be
had solely to the Collateral pledged to secure these Class A(          -     )
Notes under the Indenture, the Indenture Supplement and this Terms Document.
     Section 1.05. Governing Law.

8



--------------------------------------------------------------------------------



 



     THIS TERMS DOCUMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW, WITHOUT REFERENCE TO ANY CONFLICT OF LAW PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER STATE.
     Section 1.06. Counterparts.
      This Terms Document may be executed in any number of counterparts, each of
which when so executed will be deemed to be an original, but all such
counterparts will together constitute but one and the same instrument.
     Section 1.07. Ratification of Indenture and Indenture Supplement.
     As supplemented by this Terms Document, each of the Indenture and the
Indenture Supplement is in all respects ratified and confirmed and the Indenture
as supplemented by the Indenture Supplement and this Terms Document shall be
read, taken and construed as one and the same instrument.
ARTICLE II
The Class A(          -     ) Notes
     Section 2.01. Creation and Designation.
      There is hereby created a Tranche of Class A Notes to be issued pursuant
to the Indenture and the Indenture Supplement to be known as the “DiscoverSeries
Class A(          -     ) Notes.”
     Section 2.02. Adjustments to Required Subordinated Percentages and Amount.
     (a) On any date, the Issuer may change the Required Subordinated Percentage
of Class B Notes or the Required Subordinated Percentage of Class C Notes, in
each case for the Class A(          -     ) Notes without the consent of any
Noteholders; provided that the Issuer has received written confirmation from
each applicable Note Rating Agency that the change in such percentage will not
result in a Ratings Effect for any Tranche of Outstanding DiscoverSeries Notes.
On any date, the Issuer may change the Required Subordinated Amount of Class D
Notes for the Class A(          -     ) Notes (though not below zero) and may
add such definitions and other terms and make such additional amendments to this
Terms Document as shall be necessary to determine such Required Subordinated
Amount of Class D Notes without the consent of any Noteholders; provided that
the Issuer has received written confirmation from each applicable Note Rating
Agency that the change in such percentage and such other amendments will not
result in a Ratings Effect for any Tranche of Outstanding DiscoverSeries Notes;
provided, however, that at any time the Class D Notes are or will be held by
Discover Bank or any of its

9



--------------------------------------------------------------------------------



 



affiliates, the Required Subordinated Amount of Class D Notes for these
Class A(          -     ) Notes may not be increased above zero.
     (b) On any date, the Issuer may, at the direction of the Beneficiary,
replace all or a portion of the Required Subordinated Amount of Class B Notes,
the Required Subordinated Amount of Class C Notes or the Required Subordinated
Amount of Class D Notes, in each case for the Class A(          -     ) Notes
with a different form of credit enhancement (including, without limitation, a
cash collateral account, a letter of credit, a reserve account, a surety bond,
an insurance policy or a collateral interest, or any combination thereof) and
may add such definitions and other terms and make such additional amendments to
this Terms Document as shall be necessary for such replacement without the
consent of any Noteholders, provided that the Issuer has received written
confirmation from each applicable Note Rating Agency that such replacement and
such other amendments will not result in a Ratings Effect for any Tranche of
Outstanding DiscoverSeries Notes.
     [Section 2.03. Interest Payment.
      For each Interest Payment Date, the amount of interest due with respect to
the Class A(          -     ) Notes shall be an amount equal to

  (i)   (A) a fraction, the numerator of which is [the actual number of days in
the related Interest Accrual Period][30] and the denominator of which is 360,
times         (B) the Note Interest Rate in effect with respect to such related
Interest Accrual Period, times     (ii)   the Outstanding Dollar Principal
Amount of the Class A(          -     ) Notes determined as of the first date of
such related Interest Accrual Period, plus

any Class A Tranche Interest Allocation Shortfall for such
Class A(          -     ) Notes for the immediately preceding Distribution Date,
together with interest thereon at the Note Interest Rate in effect with respect
to such related Interest Accrual Period, calculated on the basis of [the actual
number of days in the related Interest Accrual Period][twelve 30-day months] and
a 360-day year.]
     [Section 2.04. Notification of LIBOR.
      On each LIBOR Determination Date, the Indenture Trustee shall send to the
Issuer, the Beneficiary, each applicable Master Servicer, and any stock exchange
on which the Class A(          -     ) Notes are then listed, by facsimile
transmission or electronic transmission, notification of LIBOR for the following
Interest Accrual Period.]

10



--------------------------------------------------------------------------------



 



     Section 2.05. Payments of Interest and Principal.
     [(a) The Issuer will cause interest to be paid on each Interest Payment
Date and principal to be paid on the Expected Maturity Date; provided, however,
that it shall not be an Event of Default if principal is not paid in full on
such Expected Maturity Date unless funds for such payment have been allocated in
accordance with Section 3.01 of the Indenture Supplement; and provided, further,
that if a Class A(          -     ) Adverse Event has occurred and is
continuing, principal will instead be payable in monthly installments on each
Principal Payment Date for the Class A(          -     ) Notes in accordance
with Sections 3.01 and 3.05 of the Indenture Supplement. All payments of
interest and principal on the Class A(          -     ) Notes shall be made as
set forth in Section 1101 of the Indenture.]
     (b) The right of the Class A(          -     ) Noteholders to receive
payments from the Issuer will terminate on the Class A(          -     )
Termination Date.
     (c) All payments of principal, interest or other amounts to the
Class A(          -     ) Noteholders will be made pro rata based on the Stated
Principal Amount of their Class A(          -     ) Notes.
     Section 2.06. Form of Delivery of Class A(          -     ) Notes;
Depository; Denominations.
     (a) The Class A(          -     ) Notes shall be delivered in the form of a
Global Note which shall be a Registered Note as provided in Section 204 of the
Indenture. The form of the Class A(          -     ) Notes is attached hereto as
Exhibit A.
     (b) The Depository for the Class A(          -     ) Notes shall be The
Depository Trust Company, and the Class A(          -     ) Notes shall
initially be registered in the name of Cede & Co., its nominee.
     (c) The Class A(          -     ) Notes will be issued in minimum
denominations of $[100,000] and integral multiples of $[1,000] in excess of that
amount.
     Section 2.07. Delivery and Payment for the Class A(          -      )
Notes.
      The Issuer shall execute and deliver the Class A(          -     ) Notes
to the Indenture Trustee for authentication, and the Indenture Trustee shall
deliver the Class A(          -     ) Notes when authenticated, each in
accordance with Sections 203 and 303 of the Indenture.
     [Section 2.08. Targeted Deposits to the Accumulation Reserve Account.
      The deposit targeted to be made to the Accumulation Reserve Subaccount for
the Class A(          -     ) Notes for any Due Period during the Accumulation
Reserve Funding Period will be

11



--------------------------------------------------------------------------------



 



an amount equal to the Targeted Accumulation Reserve Subaccount Deposit minus
any amount on deposit in the Accumulation Reserve Subaccount for the
Class A(          -     ) Notes.]
     Section 2.09. Additional Issuances of Notes.
      Subject to clauses (ii), (iii), (iv) and (v) of Sections 2.02 and
Section 2.03 of the Indenture Supplement, the Issuer may issue additional Class
A(          -     ) Notes, so long as the following conditions precedent are
satisfied:
     (a) the Issuer shall have given the Indenture Trustee written notice of
such issuance of additional Class A(          -     ) Notes (the “Notice of
Additional Issuance”) at least one (1) Business Day in advance of the Issuance
Date thereof, which notice shall include:

  (i)   the Issuance Date of such additional Class A(          -     ) Notes;  
  (ii)   the amount of such additional Class A(          -     ) Notes being
offered and the resulting Initial Dollar Principal Amount and Stated Principal
Amount of Class A(          -     ) Notes;     (iii)   the date from which
interest on such additional Class A(          -     ) Notes will accrue (which
may be a date prior to the date of issuance thereof);     (iv)   the first
Interest Payment Date on which interest will be paid on such additional
Class A(          -     ) Notes; and     (v)   any other terms that the Issuer
set forth in such notice of issuance of additional Class A(          -     )
Notes to clarify the rights of Holders of such additional
Class A(          -     ) Notes or the effect of such issuance of additional
Class A(          -     ) Notes on any calculations to be made with respect to
the Class A(          -     ) Notes, Class A, or the Issuer.

All such terms shall be incorporated into and form a part of this Terms Document
on and after the effective date of such Class A(          -     ) Notes; and
     (b) no Class A(          -     ) Adverse Event has occurred and is
continuing.
     The Issuer shall not have to satisfy the conditions set forth in
Section 310 of the Indenture in connection with an issuance of additional
Class A(          -     ) Notes so long as such conditions were satisfied or
waived in connection with the initial issuance of Class A(          -     )
Notes.
[Remainder of page intentionally blank; signature page follows]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Terms Document to be
duly executed, all as of the day and year first above written.

                  DISCOVER CARD EXECUTION NOTE TRUST,        as Issuer
 
           
 
  By:   Wilmington Trust Company,    
 
      not in its individual capacity but
solely as Owner Trustee    
 
           
 
  By:        
 
           
 
      [Name]    
 
      [Title]    
 
                U.S. BANK NATIONAL ASSOCIATION,        as Indenture Trustee
 
           
 
  By:        
 
           
 
      [Name]    
 
      [Title]    





--------------------------------------------------------------------------------



 



[FORM OF]
 
DISCOVER CARD EXECUTION NOTE TRUST
Issuer
and
U.S. BANK NATIONAL ASSOCIATION
Indenture Trustee
CLASS B(          -     ) TERMS DOCUMENT
Dated as of [                    ]
to
INDENTURE SUPPLEMENT
Dated as of [                    ], 2007
for the DiscoverSeries Notes
to
INDENTURE
Dated as of [                    ], 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I
       
 
        Definitions and Other Provisions of General Application
       
 
        Section 1.01.  
Definitions
    1   Section 1.02.  
Representations and Warranties of Issuer
    7   Section 1.03.  
Representations and Warranties of Indenture Trustee
    8   Section 1.04.  
Limitations on Liability
    8   Section 1.05.  
Governing Law
    9   Section 1.06.  
Counterparts
    9   Section 1.07.  
Ratification of Indenture and Indenture Supplement
    9          
 
        ARTICLE II
       
 
        The Class B(          -     ) Notes
Section 2.01.  
Creation and Designation
    9   Section 2.02.  
Adjustments to Required Subordinated Percentages and Amount
    9   [Section 2.03.  
Interest Payment]
    10   [Section 2.04.  
Notification of LIBOR]
    10   Section 2.05.  
Payments of Interest and Principal
    11   Section 2.06.  
Form of Delivery of Class B(          -     ) Notes; Depository; Denominations
    11   Section 2.07.  
Delivery and Payment for the Class B(          -     ) Notes
    11   [Section 2.08.  
Targeted Deposits to the Accumulation Reserve Account]
    12   Section 2.09.  
Additional Issuances of Notes
    12  

Exhibit
Exhibit A                     [Form of] Class B
Note                              

 



--------------------------------------------------------------------------------



 



     THIS CLASS B(___-___) TERMS DOCUMENT (this “Terms Document”), by and
between DISCOVER CARD EXECUTION NOTE TRUST, a statutory trust created under the
laws of the State of Delaware (the “Issuer”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America, as Indenture Trustee (the “Indenture
Trustee”), is made and entered into as of [     ].
     Pursuant to this Terms Document, the Issuer shall create a new Tranche of
Class B Notes of the DiscoverSeries and shall specify the principal terms
thereof.
ARTICLE I
Definitions and Other Provisions of General Application
     Section 1.01. Definitions.
     For all purposes of this Terms Document, except as otherwise expressly
provided or unless the context otherwise requires:
     (1) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
     (2) all other terms used herein which are defined in the Indenture
Supplement or the Indenture, either directly or by reference therein, have the
meanings assigned to them therein;
     (3) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” with respect to any computation required or permitted
hereunder means such accounting principles as are generally accepted in the
United States of America at the date of such computation;
     (4) all references in this Terms Document to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Terms Document; The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Terms Document as a
whole and not to any particular Article, Section or other subdivision;
     (5) in the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture
Supplement or the Indenture, the terms and provisions of this Terms Document
shall be controlling, but solely with respect to the Class B(___-___) Notes;
     (6) each capitalized term defined herein shall relate only to the
Class B(___-___) Notes and no other Tranche of Notes issued by the Issuer;
     (7) “including” and words of similar import will be deemed to be followed
by “without limitation”; and

 



--------------------------------------------------------------------------------



 



     (8) for purposes of determining any amount or making any calculation
hereunder, such amount or calculation, (x) if specified to be as of the first
day of any Due Period, shall (a) include any Notes issued during such Due Period
as if such Notes had been outstanding on the first day of such Due Period and
(b) give effect to any payments, deposits or other allocations made on the
Distribution Date related to the prior Due Period, and (y) if specified to be as
of the close of business on the last day of any Due Period shall give effect to
any payments, deposits or other allocations made on the related Distribution
Date.
     [“Accumulation Amount” means $[___]; provided, however, if the commencement
of the Accumulation Period is delayed in accordance with Section 4.02 of the
Indenture Supplement, the Accumulation Amount shall be determined in accordance
with the definition of “Accumulation Amount” in the Indenture Supplement.]
     [“Accumulation Commencement Date” means [ ], 20[ ], or such later date as
the Calculation Agent on behalf of the Issuer determines in accordance with
Section 4.02 of the Indenture Supplement.]
     [“Accumulation Period” has the meaning set forth in the Indenture
Supplement.]
     [“Accumulation Period Length” means [ ] months; provided, however, if the
commencement of the Accumulation Period is delayed in accordance with
Section 4.02 of the Indenture Supplement, the Accumulation Period Length shall
be determined in accordance with the definition of “Accumulation Period Length”
in the Indenture Supplement.]
     [“Accumulation Reserve Funding Period” shall not apply if the Calculation
Agent on behalf of the Issuer notifies the Indenture Trustee that it expects the
Accumulation Period Length to be adjusted to one (1) month, and otherwise shall
mean a period commencing on the first Distribution Date on which a condition in
the right column of the following table was in effect on the immediately
preceding Distribution Date, if the Distribution Date is a Distribution Date
described in the corresponding left column of the following table, and ending on
the Distribution Date immediately preceding the earlier to occur of:
     (x) the Expected Maturity Date for the Class B(___-___) Notes and
     (y) the Principal Payment Date on which the Outstanding Dollar Principal
Amount of the Class B(___-___) Notes is paid in full.

      Distribution Date:   Condition:
(a) The Distribution Date occurring [three (3)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any
  No condition.

2



--------------------------------------------------------------------------------



 



      Distribution Date:   Condition:
following Distribution Date

(b) The Distribution Date occurring [four (4)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 4%.
 
   
(c) The Distribution Date occurring [six (6)] calendar months prior to the first
scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 3%.
 
   
(D) The Distribution Date occurring [twelve (12)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 2%.]

     “Class B(___-___) Adverse Event” means the occurrence of any of the
following: (a) an Early Redemption Event with respect to the Class B(___-___)
Notes or (b) an Event of Default and acceleration of the Class B(___-___) Notes;
provided, however, that if the only such event to have occurred is an Excess
Spread Early Redemption Event for which an Excess Spread Early Redemption Cure
has occurred, a Class B(___-___) Adverse Event shall not be treated as
continuing from and after the date of such cure.
     “Class B(___-___) Note” means any Note, in the form set forth in Exhibit A
hereto, designated therein as a Class B(___-___) Note and duly executed and
authenticated in accordance with the Indenture.
     “Class B(___-___) Noteholder” means a Person in whose name a
Class B(___-___) Note is registered in the Note Register.
     “Class B(___-___) Termination Date” means the earliest to occur of (a) the
Principal Payment Date on which the Outstanding Dollar Principal Amount of the
Class B(___-___) Notes is paid in full, (b) the Legal Maturity Date and (c) the
date on which the Indenture is discharged and satisfied pursuant to Article VI
thereof.
     “Encumbered Amount” means, for the Class B(___-___) Notes, an amount equal
to

3



--------------------------------------------------------------------------------



 



     (a) the Nominal Liquidation Amount of the Class B(___-___) Notes, divided
by
     (b) the Nominal Liquidation Amount of all Tranches of Class B Notes in the
DiscoverSeries, multiplied by
     (c) the aggregate Required Subordinated Amount of Class B Notes for all
Tranches of Class A Notes in the DiscoverSeries with a Required Subordinated
Amount of Class B Notes greater than zero.
     “Encumbered Required Subordinated Amount of Class C Notes” means, for the
Class B(___-___) Notes, an amount equal to the product of
     (a) the Encumbered Amount for the Class B(___-___) Notes, and
     (b) the Required Subordinated Percentage of Class C Notes (Encumbered) for
the Class B(___-___) Notes.
     “Excess Spread Percentage” for any Distribution Date means a fraction, the
numerator of which is the Excess Spread Amount for such Distribution Date
multiplied by 12 and the denominator of which is the sum of the Nominal
Liquidation Amounts of all Tranches of DiscoverSeries Notes as of the first day
of the related Due Period.
     “Expected Maturity Date” means the Distribution Date in [ ], 20[].
     “Indenture” means the Indenture dated as of [                    ], 2007
between the Issuer and Indenture Trustee, as the same may be amended,
supplemented, restated, amended and restated, replaced or otherwise modified
from time to time.
     “Indenture Supplement” means the Indenture Supplement dated as of [
                     ] for the DiscoverSeries Notes, by and between the Issuer
and the Indenture Trustee, as the same may be amended, supplemented, restated,
amended and restated, replaced or otherwise modified from time to time.
     “Initial Dollar Principal Amount” means $[___], or such higher amount as is
specified in any Notice of Additional Issuance under Section 2.09.
     [“Interest Accrual Period” means, with respect to any Interest Payment
Date, the period from and including the previous Interest Payment Date (or, in
the case of the first Interest Payment Date for any Class B(___-___) Note, from
and including the applicable Issuance Date) to but excluding such Interest
Payment Date.]
     [“Interest Payment Date” means the fifteenth day of each [month] commencing
in                     , or if such fifteenth day is not a Business Day, the
next succeeding Business Day.]
     “Issuance Date” means [___] with respect to all Class B(___-___) Notes
issued on the date hereof and, with respect to any additional Class B(___-___)
Notes issued pursuant to

4



--------------------------------------------------------------------------------



 



Section 2.09, any Issuance Date specified in the Notice of Additional Issuance
delivered thereunder.
     “Legal Maturity Date” means the first Business Day following the
Distribution Date in [___], 20[___].
     [“LIBOR” means, with respect to any LIBOR Determination Date, the rate for
deposits in United States dollars with a duration comparable to the relevant
Interest Accrual Period which appears on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such day. If such rate does not appear on Reuters
Screen LIBOR01, the rate will be determined by the Indenture Trustee on the
basis of the rates at which deposits in United States dollars are offered by
major banks in the London interbank market, selected by the Indenture Trustee,
at approximately 11:00 a.m., London time, on such day to prime banks in the
London interbank market with a duration comparable to the relevant Interest
Accrual Period commencing on that day. The Indenture Trustee will request the
principal London office of at least four banks to provide a quotation of its
rate. If at least two such quotations are provided, the rate will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that day will be the arithmetic mean of the rates quoted
by four major banks in New York City, selected by the Trustee, at approximately
11:00 a.m., New York City time, on that day for loans in United States dollars
to leading European banks with a duration comparable to the relevant Interest
Accrual Period commencing on that day. If LIBOR with respect to a LIBOR
Determination Date is not determined pursuant to the foregoing, LIBOR with
respect to such LIBOR Determination Date will be LIBOR with respect to the
immediately prior LIBOR Determination Date.]
     [“LIBOR Determination Date” means the second LIBOR Business Day immediately
preceding the commencement of an Interest Accrual Period.]
     [“LIBOR Business Day,” if applicable, shall mean a day other than a
Saturday or a Sunday on which banking institutions in both the City of London,
England and in New York, New York are not required or authorized by law to be
closed.]
     [“Note Interest Rate” means [LIBOR] [+/-] [___]% per annum, calculated on
the basis of [the actual number of days elapsed][twelve 30-day months] and a
360-day year.]
     “Notice of Additional Issuance” has the meaning set forth in Section 2.09.
     “Required Daily Deposit Target Finance Charge Amount” means, for any day in
a Due Period, an amount equal to the Class B Tranche Interest Allocation for the
related Distribution Date[; provided, however, that for purposes of determining
the Required Daily Deposit Target Finance Charge Amount on any day on which the
Class B Tranche Interest Allocation cannot be determined because [the LIBOR
Determination Date] for the applicable Interest Accrual Period has not yet
occurred, the Required Daily Deposit Target Finance Charge Amount shall be the
Class B Tranche Interest Allocation determined based on a pro forma calculation
made on the assumption that [LIBOR] will be [LIBOR] for the applicable period
determined on the first day of such calendar month, multiplied by 1.25].

5



--------------------------------------------------------------------------------



 



     “Required Daily Deposit Target Principal Amount” means, for any day in a
Due Period, (i) if such Due Period is in [the Accumulation Period for the
Class B(___-___) Notes, the Accumulation Amount], (ii) if such day is on or
after the occurrence and during the continuance of a Class B(___-___) Adverse
Event, the Nominal Liquidation Amount of the Class B(___-___) Notes, and
(iii) in all other circumstances, zero.
     “Required Subordinated Amount of Class C Notes” means, for the
Class B(___-___) Notes for any date of determination, an amount equal to the sum
of
     (a) the Unencumbered Required Subordinated Amount of Class C Notes for such
Class B(___-___) Notes and
     (b) the Encumbered Required Subordinated Amount of Class C Notes for such
Class B(___-___) Notes;
     provided, however, that for any date of determination on or after the
occurrence and during the continuation of a Class B(___-___)
     Adverse Event, the Required Subordinated Amount of Class C Notes for the
Class B(___-___) Notes will be the greater of
     (x) the amount determined above for such date of determination and
     (y) the amount determined above for the date immediately prior to the date
on which such Class B(___-___) Adverse Event
     shall have occurred.
     “Required Subordinated Amount of Class D Notes” means, for the
Class B(___-___) Notes for any date of determination, zero, subject to
adjustment in accordance with Section 2.02.
     “Required Subordinated Percentage of Class C Notes (Encumbered)” means, for
the Class B(___-___) Notes, [___]%, subject to adjustment in accordance with
Section 2.02.
     “Required Subordinated Percentage of Class C Notes (Unencumbered)” means,
for the Class B(___-___) Notes, [___]%, subject to adjustment in accordance with
Section 2.02.
     [“Reuters Screen LIBOR01” means the display page currently so designated on
the Reuters Screen (or such other page as may replace that page on that service
for the purpose of displaying comparable rates or prices).]
     “Specified Rating” means, for the Class B(___-___) Notes, [A] with respect
to Standard & Poors, [A2] with respect to Moody’s and [A] with respect to Fitch.
     “Stated Principal Amount” means [$][ ] or such higher amount as is
specified in any Notice of Additional Issuance under Section 2.09.
     [“Targeted Accumulation Reserve Subaccount Deposit” means, with respect to
any Distribution Date during the Accumulation Reserve Funding Period, an amount
equal to (i) [0.5]% of the Outstanding Dollar Principal Amount of the
Class B(___-___) Notes as of the

6



--------------------------------------------------------------------------------



 



close of business on the last day of the related Due Period or (ii) any other
amount designated by the Calculation Agent on behalf of the Issuer; provided,
however, that if such designation is of a lesser amount, the applicable Note
Rating Agencies shall have provided prior written confirmation that a Ratings
Effect will not occur with respect to such change.]
     “Unencumbered Amount” means, for the Class B(___-___) Notes, an amount
equal to the Nominal Liquidation Amount of the Class B(___-___) Notes minus the
Encumbered Amount for the Class B(___-___) Notes.
     “Unencumbered Required Subordinated Amount of Class C Notes” means, for the
Class B(___-___) Notes, an amount equal to the product of
     (a) the Unencumbered Amount for the Class B(___-___) Notes and
     (b) the Required Subordinated Percentage of Class C Notes (Unencumbered)
for the Class B(___-___) Notes.
     Section 1.02. Representations and Warranties of Issuer.
     The Issuer represents and warrants that:
     (a) the Issuer has been duly formed and is validly existing as a statutory
trust in good standing under the laws of the State of Delaware, and has full
power and authority to execute and deliver this Terms Document and to perform
the terms and provisions hereof;
     (b) the execution, delivery and performance of this Terms Document by the
Issuer have been duly authorized by all necessary corporate and statutory trust
proceedings of any Beneficiary and the Owner Trustee, do not require any
approval or consent of any governmental agency or authority, and do not and will
not conflict with any material provision of the Certificate of Trust or the
Trust Agreement of the Issuer;
     (c) this Terms Document is the valid, binding and enforceable obligations
of the Issuer, except as the same may be limited by receivership, insolvency,
reorganization, moratorium or other laws relating to the enforcement of
creditors’ rights generally or by general equity principles;
     (d) to the best of the Issuer’s knowledge, this Terms Document will not
conflict with any law or governmental regulation or court decree applicable to
it;
     (e) the Issuer is not required to be registered under the Investment
Company Act;
     (f) all information heretofore furnished by the Issuer in writing to the
Indenture Trustee for purposes of or in connection with this Terms Document or
any transaction contemplated hereby is, and all such information hereafter
furnished by the Issuer in writing to the Indenture Trustee will be, true and
accurate in every material respect or based on reasonable estimates on the date
as of which such information is stated or certified; and

7



--------------------------------------------------------------------------------



 



     (g) to the best knowledge of the Issuer, there are no proceedings or
investigations pending against the Issuer before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over the Issuer (A) asserting the invalidity of this Terms
Document, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Terms Document or (C) seeking any determination or ruling
which in the Issuer’s judgment would materially and adversely affect the
performance by the Issuer of its obligations under this Terms Document or the
validity or enforceability of this Terms Document.
     Section 1.03. Representations and Warranties of Indenture Trustee.
      The Indenture Trustee represents and warrants and any successor trustee
shall represent and warrant that:
     (a) The Indenture Trustee is organized, existing and in good standing under
the laws of the United States of America;
     (b) The Indenture Trustee has full power, authority and right to execute,
deliver and perform this Indenture, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Terms Document;
and
     (c) This Terms Document has been duly executed and delivered by the
Indenture Trustee.
     Section 1.04. Limitations on Liability.
     (a) It is expressly understood and agreed by the parties hereto that
(i) this Terms Document is executed and delivered by the Owner Trustee not
individually or personally but solely as Owner Trustee under the Trust
Agreement, in the exercise of the powers and authority conferred and vested in
it, (ii) each of the representations, undertakings and agreements herein made on
the part of the Issuer is made and intended not as a personal representation,
undertaking or agreement by the Owner Trustee but is made and intended for the
purpose of binding only the Issuer, (iii) nothing herein contained will be
construed as creating any liability on the Owner Trustee individually or
personally, to perform any covenant of the Issuer either expressed or implied
herein, all such liability, if any, being expressly waived by the parties to
this Terms Document and by any Person claiming by, through or under them and
(iv) under no circumstances will the Owner Trustee be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Terms Document or any related documents.
     (b) None of the Indenture Trustee, the Owner Trustee, the Calculation
Agent, any Beneficiary, the Depositor, any Master Servicer or any Servicer or
any of their respective

8



--------------------------------------------------------------------------------



 



officers, directors, employees, incorporators or agents will have any liability
with respect to this Terms Document, and recourse may be had solely to the
Collateral pledged to secure these Class B(____-____) Notes under the Indenture,
the Indenture Supplement and this Terms Document.
     Section 1.05. Governing Law.
      THIS TERMS DOCUMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW, WITHOUT REFERENCE TO ANY CONFLICT OF LAW PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER STATE.
     Section 1.06. Counterparts.
     This Terms Document may be executed in any number of counterparts, each of
which when so executed will be deemed to be an original, but all such
counterparts will together constitute but one and the same instrument.
     Section 1.07. Ratification of Indenture and Indenture Supplement.
     As supplemented by this Terms Document, each of the Indenture and the
Indenture Supplement is in all respects ratified and confirmed and the Indenture
as supplemented by the Indenture Supplement and this Terms Document shall be
read, taken and construed as one and the same instrument.
ARTICLE II
The Class B(___-___) Notes
     Section 2.01. Creation and Designation. There is hereby created a Tranche
of Class B Notes to be issued pursuant to the Indenture and the Indenture
Supplement to be known as the “DiscoverSeries Class B(___-___) Notes.”
     Section 2.02. Adjustments to Required Subordinated Percentages and Amount.
     (a) On any date, the Issuer may change the Required Subordinated Percentage
of Class C Notes (Encumbered) or the Required Subordinated Percentage of Class C
Notes (Unencumbered), in each case for the Class B(___-___) Notes, without the
consent of any Noteholders; provided that the Issuer has received written
confirmation from each applicable Note Rating Agency that the change in such
percentage will not result in a Ratings Effect for any Tranche of Outstanding
DiscoverSeries Notes. On any date, the Issuer may change the Required
Subordinated Amount of Class D Notes for the Class B(___-___) Notes (though not
below zero)

9



--------------------------------------------------------------------------------



 



and may add such definitions and other terms and make such additional amendments
to this Terms Document as shall be necessary to determine such Required
Subordinated Amount of Class D Notes without the consent of any Noteholders;
provided that the Issuer has received written confirmation from each applicable
Note Rating Agency that the change in such percentage and such other amendments
will not result in a Ratings Effect for any Tranche of Outstanding
DiscoverSeries Notes; provided, however, that at any time the Class D Notes are
or will be held by Discover Bank or any of its affiliates, the Required
Subordinated Amount of Class D Notes for these Class B(____-____) Notes may not
be increased above zero.
     (b) On any date, the Issuer may, at the direction of the Beneficiary,
replace all or a portion of the Required Subordinated Amount of Class C Notes or
the Required Subordinated Amount of Class D Notes, in each case for the
Class B(___-___) Notes with a different form of credit enhancement (including,
without limitation, a cash collateral account, a letter of credit, a reserve
account, a surety bond, an insurance policy or a collateral interest, or any
combination thereof) and may add such definitions and other terms and make such
additional amendments to this Terms Document as shall be necessary for such
replacement without the consent of any Noteholders, provided that the Issuer has
received written confirmation from each applicable Note Rating Agency that such
replacement and such other amendments will not result in a Ratings Effect for
any Tranche of Outstanding DiscoverSeries Notes.
     [Section 2.03. Interest Payment.
     For each Interest Payment Date, the amount of interest due with respect to
the Class B(___-___) Notes shall be an amount equal to

  (i)   (A) a fraction, the numerator of which is [the actual number of days in
the related Interest Accrual Period][30] and the denominator of which is 360,
times         (B) the Note Interest Rate in effect with respect to such related
Interest Accrual Period, times     (ii)   the Outstanding Dollar Principal
Amount of the Class B(___-___) Notes determined as of the first date of such
related Interest Accrual Period, plus

any Class B Tranche Interest Allocation Shortfall for such Class B(___-___)
Notes for the immediately preceding Distribution Date, together with interest
thereon at the Note Interest Rate in effect with respect to such related
Interest Accrual Period, calculated on the basis of [the actual number of days
in the related Interest Accrual Period][twelve 30-day months] and a 360-day
year.]
     [Section 2.04. Notification of LIBOR.

10



--------------------------------------------------------------------------------



 



     On each LIBOR Determination Date, the Indenture Trustee shall send to the
Issuer, the Beneficiary, each applicable Master Servicer and any stock exchange
on which the Class B(___-___) Notes are then listed, by facsimile transmission
or electronic transmission, notification of LIBOR for the following Interest
Accrual Period.]
     Section 2.05. Payments of Interest and Principal.
     [(a) The Issuer will cause interest to be paid on each Interest Payment
Date and principal to be paid on the Expected Maturity Date; provided, however,
that it shall not be an Event of Default if principal is not paid in full on
such Expected Maturity Date unless funds for such payment have been allocated in
accordance with Section 3.01 of the Indenture Supplement; and provided, further,
that if a Class B(___-___) Adverse Event has occurred and is continuing,
principal will instead be payable in monthly installments on each Principal
Payment Date for the Class B(___-___) Notes in accordance with Sections 3.01 and
3.05 of the Indenture Supplement. All payments of interest and principal on the
Class B(___-___) Notes shall be made as set forth in Section 1101 of the
Indenture.]
     (b) The right of the Class B(___-___) Noteholders to receive payments from
the Issuer will terminate on the Class B(___-___) Termination Date.
     (c) All payments of principal, interest or other amounts to the
Class B(___-___) Noteholders will be made pro rata based on the Stated Principal
Amount of their Class B(___-___) Notes.
     Section 2.06. Form of Delivery of Class B(___-___) Notes; Depository;
Denominations.
     (a) The Class B(___-___) Notes shall be delivered in the form of a Global
Note which shall be a Registered Note as provided in Section 204 of the
Indenture. The form of the Class B(___-___) Notes is attached hereto as
Exhibit A.
     (b) The Depository for the Class B(___-___) Notes shall be The Depository
Trust Company, and the Class B(___-___) Notes shall initially be registered in
the name of Cede & Co., its nominee.
     (c) The Class B(___-___) Notes will be issued in minimum denominations of
$[100,000] and integral multiples of $[1,000] in excess of that amount.
     Section 2.07. Delivery and Payment for the Class B(___-___) Notes.
     The Issuer shall execute and deliver the Class B(___-___) Notes to the
Indenture Trustee for authentication, and the Indenture Trustee shall deliver
the Class B(___-___) Notes when authenticated, each in accordance with
Sections 203 and 303 of the Indenture.

11



--------------------------------------------------------------------------------



 



     [Section 2.08. Targeted Deposits to the Accumulation Reserve Account.
     The deposit targeted to be made to the Accumulation Reserve Subaccount for
the Class B(___-___) Notes for any Due Period during the Accumulation Reserve
Funding Period will be an amount equal to the Targeted Accumulation Reserve
Subaccount Deposit minus any amount on deposit in the Accumulation Reserve
Subaccount for the Class B(___-___) Notes.]
     Section 2.09. Additional Issuances of Notes. Subject to clauses (ii),
(iii), (iv) and (v) of Sections 2.02 and Section 2.03 of the Indenture
Supplement, the Issuer may issue additional Class B(___-___) Notes, so long as
the following conditions precedent are satisfied:
     (a) the Issuer shall have given the Indenture Trustee written notice of
such issuance of additional Class B(___-___) Notes (the “Notice of Additional
Issuance”) at least one (1) Business Day in advance of the Issuance Date
thereof, which notice shall include:

  (i)   the Issuance Date of such additional Class B(___-___) Notes;     (ii)  
the amount of such additional Class B(___-___) Notes being offered and the
resulting Initial Dollar Principal Amount and Stated Principal Amount of
Class B(___-___) Notes;     (iii)   the date from which interest on such
additional Class B(___-___) Notes will accrue (which may be a date prior to the
date of issuance thereof);     (iv)   the first Interest Payment Date on which
interest will be paid on such additional Class B(___-___) Notes; and     (v)  
any other terms that the Issuer set forth in such notice of issuance of
additional Class B(___-___) Notes to clarify the rights of Holders of such
additional Class B(___-___) Notes or the effect of such issuance of additional
Class B(___-___) Notes on any calculations to be made with respect to the
Class B(___-___) Notes, Class B, or the Issuer.

All such terms shall be incorporated into and form a part of this Terms Document
on and after the effective date of such Class B(___-___) Notes; and
     (b) no Class B(___-___) Adverse Event has occurred and is continuing.
     The Issuer shall not have to satisfy the conditions set forth in
Section 310 of the Indenture in connection with an issuance of additional
Class B(___-___) Notes so long as such conditions were satisfied or waived in
connection with the initial issuance of Class B(___-___) Notes.

12



--------------------------------------------------------------------------------



 



[Remainder of page intentionally blank; signature page follows]

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Terms Document to be
duly executed, all as of the day and year first above written.

                  DISCOVER CARD EXECUTION NOTE TRUST,            as Issuer    
 
           
 
  By:   Wilmington Trust Company,
not in its individual capacity but solely as Owner Trustee
 
           
 
  By:        
 
           
 
      [Name]    
 
      [Title]    
 
                U.S. BANK NATIONAL ASSOCIATION,            as Indenture Trustee
   
 
           
 
  By:        
 
           
 
      [Name]    
 
      [Title]    





--------------------------------------------------------------------------------



 



[FORM OF]
 
 



DISCOVER CARD EXECUTION NOTE TRUST
Issuer
and
U.S. BANK NATIONAL ASSOCIATION
Indenture Trustee
CLASS C(___-___) TERMS DOCUMENT
Dated as of [___]
to
INDENTURE SUPPLEMENT
Dated as of [___], 2007
for the DiscoverSeries Notes
to
INDENTURE
Dated as of [___], 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
Definitions and Other Provisions of General Application
       
 
       
Section 1.01. Definitions
    1  
Section 1.02. Representations and Warranties of Issuer
    6  
Section 1.03. Representations and Warranties of Indenture Trustee
    7  
Section 1.04. Limitations on Liability
    8  
Section 1.05. Governing Law
    8  
Section 1.06. Counterparts
    8  
Section 1.07. Ratification of Indenture and Indenture Supplement
    8  
 
       
ARTICLE II
       
 
       
The Class C(___-___) Notes
       
 
       
Section 2.01. Creation and Designation
    9  
Section 2.02. Adjustments to Required Subordinated Amount
    9  
[Section 2.03. Interest Payment]
    9  
[Section 2.04. Notification of LIBOR]
    10  
Section 2.05. Payments of Interest and Principal
    10  
Section 2.06. Form of Delivery of Class C(___-___) Notes; Depository;
Denominations
    10  
Section 2.07. Delivery and Payment for the Class C(___-___) Notes
    11  
[Section 2.08. Targeted Deposits to the Accumulation Reserve Account]
    11  
Section 2.09. Additional Issuances of Notes
    11  
 
       
Exhibit
       
 
       
Exhibit A [Form of] Class C Note
       

 



--------------------------------------------------------------------------------



 



     THIS CLASS C(___-___) TERMS DOCUMENT (this “Terms Document”), by and
between DISCOVER CARD EXECUTION NOTE TRUST, a statutory trust created under the
laws of the State of Delaware (the “Issuer”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America, as Indenture Trustee (the “Indenture
Trustee”), is made and entered into as of [ ].
     Pursuant to this Terms Document, the Issuer shall create a new Tranche of
Class C Notes of the DiscoverSeries and shall specify the principal terms
thereof.
ARTICLE I
Definitions and Other Provisions of General Application
     Section 1.01. Definitions.
      For all purposes of this Terms Document, except as otherwise expressly
provided or unless the context otherwise requires:
     (1) the terms defined in this Article have the meanings assigned to them in
this Article, and include the plural as well as the singular;
     (2) all other terms used herein which are defined in the Indenture
Supplement or the Indenture, either directly or by reference therein, have the
meanings assigned to them therein;
     (3) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles
and, except as otherwise herein expressly provided, the term “generally accepted
accounting principles” with respect to any computation required or permitted
hereunder means such accounting principles as are generally accepted in the
United States of America at the date of such computation;
     (4) all references in this Terms Document to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Terms Document; The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Terms Document as a
whole and not to any particular Article, Section or other subdivision;
     (5) in the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture
Supplement or the Indenture, the terms and provisions of this Terms Document
shall be controlling, but solely with respect to the Class C(___-___) Notes;
     (6) each capitalized term defined herein shall relate only to the
Class C(___-___) Notes and no other Tranche of Notes issued by the Issuer;
     (7) “including” and words of similar import will be deemed to be followed
by “without limitation” and

 



--------------------------------------------------------------------------------



 



     (8) for purposes of determining any amount or making any calculation
hereunder, such amount or calculation, (x) if specified to be as of the first
day of any Due Period, shall (a) include any Notes issued during such Due Period
as if such Notes had been outstanding on the first day of such Due Period and
(b) give effect to any payments, deposits or other allocations made on the
Distribution Date related to the prior Due Period, and (y) if specified to be as
of the close of business on the last day of any Due Period shall give effect to
any payments, deposits or other allocations made on the related Distribution
Date.
     [“Accumulation Amount” means $[    ]; provided, however, if the
commencement of the Accumulation Period is delayed in accordance with
Section 4.02 of the Indenture Supplement, the Accumulation Amount shall be
determined in accordance with the definition of “Accumulation Amount” in the
Indenture Supplement.]
     [“Accumulation Commencement Date” means [ ], 20[ ], or such later date as
the Calculation Agent on behalf of the Issuer determines in accordance with
Section 4.02 of the Indenture Supplement.]
     [“Accumulation Period” has the meaning set forth in the Indenture
Supplement.]
     [“Accumulation Period Length” means [ ] months; provided, however, if the
commencement of the Accumulation Period is delayed in accordance with
Section 4.02 of the Indenture Supplement, the Accumulation Period Length shall
be determined in accordance with the definition of “Accumulation Period Length”
in the Indenture Supplement.]
     [“Accumulation Reserve Funding Period” shall not apply if the Calculation
Agent on behalf of the Issuer notifies the Indenture Trustee that it expects the
Accumulation Period Length to be adjusted to one (1) month, and otherwise shall
mean a period commencing on the first Distribution Date on which a condition in
the right column of the following table was in effect on the immediately
preceding Distribution Date, if the Distribution Date is a Distribution Date
described in the corresponding left column of the following table, and ending on
the Distribution Date immediately preceding the earlier to occur of:
     (x) the Expected Maturity Date for the Class C(___-___) Notes and
     (y) the Principal Payment Date on which the Outstanding Dollar Principal
Amount of the Class C(___-___) Notes is paid in full.

      Distribution Date:   Condition:
(a) The Distribution Date occurring [three (3)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any
  No condition.

2



--------------------------------------------------------------------------------



 



      Distribution Date:   Condition:
following Distribution Date
   
 
   
(b) The Distribution Date occurring [four (4)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 4%.
 
   
(c) The Distribution Date occurring [six (6)] calendar months prior to the first
scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 3%.
 
   
(D) The Distribution Date occurring [twelve (12)] calendar months prior to the
first scheduled Distribution Date of the Accumulation Period (as adjusted in
accordance with Section 4.02 of the Indenture Supplement) and any following
Distribution Date
  The three-month rolling average Excess Spread Percentage is less than 2%.]

     “Class C(___-___) Adverse Event” means the occurrence of any of the
following: (a) an Early Redemption Event with respect to the Class C(___-___)
Notes or (b) an Event of Default and acceleration of the Class C(___-___) Notes;
provided, however, that if the only such event to have occurred is an Excess
Spread Early Redemption Event for which an Excess Spread Early Redemption Cure
has occurred, a Class C(___-___) Adverse Event shall not be treated as
continuing from and after the date of such cure.
     “Class C(___-___) Note” means any Note, in the form set forth in Exhibit A
hereto, designated therein as a Class C(___-___) Note and duly executed and
authenticated in accordance with the Indenture.
     “Class C(___-___) Noteholder” means a Person in whose name a
Class C(___-___) Note is registered in the Note Register.
     “Class C(___-___) Termination Date” means the earliest to occur of (a) the
Principal Payment Date on which the Outstanding Dollar Principal Amount of the
Class C(___-___) Notes is paid in full, (b) the Legal Maturity Date and (c) the
date on which the Indenture is discharged and satisfied pursuant to Article VI
thereof.

3



--------------------------------------------------------------------------------



 



     “Class C Reserve Account Percentage” means, for any Distribution Date on
which a condition in the left column of the following table was in effect on the
immediately preceding Distribution Date, the percentage in the corresponding
right column of the following table (or if more than one conditions were in
effect on the immediately preceding Distribution Date, the largest percentage).

          Condition:       The three-month rolling average Excess Spread
Percentage is:   Class C Reserve Account Percentage:  
(a) 4.50% or greater
    0 %
 
       
(b) 4.00% to 4.49%
    [          ] %
 
       
(c) 3.50% to 3.99%
    [          ] %
 
       
(d) 3.00% to 3.49%
    [          ] %
 
       
(e) 2.50% to 2.99%
    [          ] %
 
       
(f) 2.00% to 2.49%
    [          ] %
 
       
(g) less than 2.00%, or an Early Redemption Event or Event of Default for the
Class C(_-__) Notes has occurred and is continuing.
    [          ] %

     “Excess Spread Percentage” for any Distribution Date means a fraction, the
numerator of which is the Excess Spread Amount for such Distribution Date
multiplied by 12 and the denominator of which is the sum of the Nominal
Liquidation Amounts of all Tranches of DiscoverSeries Notes as of the first day
of the related Due Period.
     “Expected Maturity Date” means the Distribution Date in
[                     ], 20[].
     “Indenture” means the Indenture dated as of [                    ], 2007
between the Issuer and Indenture Trustee, as the same may be amended,
supplemented, restated, amended and restated, replaced or otherwise modified
from time to time.
     “Indenture Supplement” means the Indenture Supplement dated as of
[                    ] for the DiscoverSeries Notes, by and between the Issuer
and the Indenture Trustee, as the same may be amended, supplemented, restated,
amended and restated, replaced or otherwise modified from time to time.

4



--------------------------------------------------------------------------------



 



     “Initial Dollar Principal Amount” means $[                     ], or such
higher amount as is specified in any Notice of Additional Issuance under
Section 2.09.
     [“Interest Accrual Period” means, with respect to any Interest Payment
Date, the period from and including the previous Interest Payment Date (or, in
the case of the first Interest Payment Date for any Class C(___-___) Note, from
and including the applicable Issuance Date) to but excluding such Interest
Payment Date.]
     [“Interest Payment Date” means the fifteenth day of each [month] commencing
in                     , or if such fifteenth day is not a Business Day, the
next succeeding Business Day.]
     “Issuance Date” means [ ] with respect to all Class C(___-___) Notes issued
on the date hereof and, with respect to any additional Class C(___-___) Notes
issued pursuant to Section 2.09, any Issuance Date specified in the Notice of
Additional Issuance delivered thereunder.
     “Legal Maturity Date” means the first Business Day following the
Distribution Date in [                     ], 20[ ].
     [“LIBOR” means, with respect to any LIBOR Determination Date, the rate for
deposits in United States dollars with a duration comparable to the relevant
Interest Accrual Period which appears on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such day. If such rate does not appear on Reuters
Screen LIBOR01, the rate will be determined by the Indenture Trustee on the
basis of the rates at which deposits in United States dollars are offered by
major banks in the London interbank market, selected by the Indenture Trustee,
at approximately 11:00 a.m., London time, on such day to prime banks in the
London interbank market with a duration comparable to the relevant Interest
Accrual Period commencing on that day. The Indenture Trustee will request the
principal London office of at least four banks to provide a quotation of its
rate. If at least two such quotations are provided, the rate will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that day will be the arithmetic mean of the rates quoted
by four major banks in New York City, selected by the Trustee, at approximately
11:00 a.m., New York City time, on that day for loans in United States dollars
to leading European banks with a duration comparable to the relevant Interest
Accrual Period commencing on that day. If LIBOR with respect to a LIBOR
Determination Date is not determined pursuant to the foregoing, LIBOR with
respect to such LIBOR Determination Date will be LIBOR with respect to the
immediately prior LIBOR Determination Date.]
     [“LIBOR Determination Date” means the second LIBOR Business Day immediately
preceding the commencement of an Interest Accrual Period.]
     [“LIBOR Business Day,” if applicable, shall mean a day other than a
Saturday or a Sunday on which banking institutions in both the City of London,
England and in New York, New York are not required or authorized by law to be
closed.]

5



--------------------------------------------------------------------------------



 



     [“Note Interest Rate” means [LIBOR] [+/-] [___]% per annum, calculated on
the basis of [the actual number of days elapsed][twelve 30-day months] and a
360-day year.]
     “Notice of Additional Issuance” has the meaning set forth in Section 2.09.
     “Required Daily Deposit Target Finance Charge Amount” means, for any day in
a Due Period, an amount equal to the Class C Tranche Interest Allocation for the
related Distribution Date[; provided, however, that for purposes of determining
the Required Daily Deposit Target Finance Charge Amount on any day on which the
Class C Tranche Interest Allocation cannot be determined because [the LIBOR
Determination Date] for the applicable Interest Accrual Period has not yet
occurred, the Required Daily Deposit Target Finance Charge Amount shall be the
Class C Tranche Interest Allocation determined based on a pro forma calculation
made on the assumption that [LIBOR] will be [LIBOR] for the applicable period
determined on the first day of such calendar month, multiplied by 1.25].
     “Required Daily Deposit Target Principal Amount” means, for any day in a
Due Period, (i) if such Due Period is in [the Accumulation Period for the
Class C(___-___) Notes, the Accumulation Amount], (ii) if such day is on or
after the occurrence and during the continuance of a Class C(___-___) Adverse
Event, the Nominal Liquidation Amount of the Class C(___-___) Notes, and
(iii) in all other circumstances, zero.
     “Required Subordinated Amount of Class D Notes” means, for the
Class C(___-___) Notes for any date of determination, zero, subject to
adjustment in accordance with Section 2.02.
     [“Reuters Screen LIBOR01” means the display page currently so designated on
the Reuters Screen (or such other page as may replace that page on that service
for the purpose of displaying comparable rates or prices).]
     “Specified Rating” means, for the Class C(___-___) Notes, [BBB] with
respect to Standard & Poors, [Baa2] with respect to Moody’s and [BBB] with
respect to Fitch.
     “Stated Principal Amount” means [$][ ] or such higher amount as is
specified in any Notice of Additional Issuance under Section 2.09.
     [“Targeted Accumulation Reserve Subaccount Deposit” means, with respect to
any Distribution Date during the Accumulation Reserve Funding Period, an amount
equal to (i) [0.5]% of the Outstanding Dollar Principal Amount of the
Class C(___-___) Notes as of the close of business on the last day of the
related Due Period or (ii) any other amount designated by the Calculation Agent
on behalf of the Issuer; provided, however, that if such designation is of a
lesser amount, the applicable Note Rating Agencies shall have provided prior
written confirmation that a Ratings Effect will not occur with respect to such
change.]
     Section 1.02. Representations and Warranties of Issuer.
      The Issuer represents and warrants that:

6



--------------------------------------------------------------------------------



 



     (a) the Issuer has been duly formed and is validly existing as a statutory
trust in good standing under the laws of the State of Delaware, and has full
power and authority to execute and deliver this Terms Document and to perform
the terms and provisions hereof;
     (b) the execution, delivery and performance of this Terms Document by the
Issuer have been duly authorized by all necessary corporate and statutory trust
proceedings of any Beneficiary and the Owner Trustee, do not require any
approval or consent of any governmental agency or authority, and do not and will
not conflict with any material provision of the Certificate of Trust or the
Trust Agreement of the Issuer;
     (c) this Terms Document is the valid, binding and enforceable obligations
of the Issuer, except as the same may be limited by receivership, insolvency,
reorganization, moratorium or other laws relating to the enforcement of
creditors’ rights generally or by general equity principles;
     (d) to the best of the Issuer’s knowledge, this Terms Document will not
conflict with any law or governmental regulation or court decree applicable to
it;
     (e) the Issuer is not required to be registered under the Investment
Company Act;
     (f) all information heretofore furnished by the Issuer in writing to the
Indenture Trustee for purposes of or in connection with this Terms Document or
any transaction contemplated hereby is, and all such information hereafter
furnished by the Issuer in writing to the Indenture Trustee will be, true and
accurate in every material respect or based on reasonable estimates on the date
as of which such information is stated or certified; and
     (g) to the best knowledge of the Issuer, there are no proceedings or
investigations pending against the Issuer before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over the Issuer (A) asserting the invalidity of this Terms
Document, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Terms Document or (C) seeking any determination or ruling
which in the Issuer’s judgment would materially and adversely affect the
performance by the Issuer of its obligations under this Terms Document or the
validity or enforceability of this Terms Document.
     Section 1.03. Representations and Warranties of Indenture Trustee.
      The Indenture Trustee represents and warrants and any successor trustee
shall represent and warrant that:
     (a) The Indenture Trustee is organized, existing and in good standing under
the laws of the United States of America;
     (b) The Indenture Trustee has full power, authority and right to execute,
deliver and perform this Indenture, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Terms Document;
and

7



--------------------------------------------------------------------------------



 



     (c) This Terms Document has been duly executed and delivered by the
Indenture Trustee.
     Section 1.04. Limitations on Liability.
     (a) It is expressly understood and agreed by the parties hereto that
(i) this Terms Document is executed and delivered by the Owner Trustee not
individually or personally but solely as Owner Trustee under the Trust
Agreement, in the exercise of the powers and authority conferred and vested in
it, (ii) each of the representations, undertakings and agreements herein made on
the part of the Issuer is made and intended not as a personal representation,
undertaking or agreement by the Owner Trustee but is made and intended for the
purpose of binding only the Issuer, (iii) nothing herein contained will be
construed as creating any liability on the Owner Trustee individually or
personally, to perform any covenant of the Issuer either expressed or implied
herein, all such liability, if any, being expressly waived by the parties to
this Terms Document and by any Person claiming by, through or under them and
(iv) under no circumstances will the Owner Trustee be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Terms Document or any related documents.
     (b) None of the Indenture Trustee, the Owner Trustee, the Calculation
Agent, any Beneficiary, the Depositor, any Master Servicer or any Servicer or
any of their respective officers, directors, employees, incorporators or agents
will have any liability with respect to this Terms Document, and recourse may be
had solely to the Collateral pledged to secure these Class C(___-___) Notes
under the Indenture, the Indenture Supplement and this Terms Document.
     Section 1.05. Governing Law.
      THIS TERMS DOCUMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATION LAW, WITHOUT REFERENCE TO ANY CONFLICT OF LAW PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER STATE.
     Section 1.06. Counterparts.
     This Terms Document may be executed in any number of counterparts, each of
which when so executed will be deemed to be an original, but all such
counterparts will together constitute but one and the same instrument.
     Section 1.07. Ratification of Indenture and Indenture Supplement.
      As supplemented by this Terms Document, each of the Indenture and the
Indenture Supplement is in all respects ratified and confirmed and the Indenture
as supplemented by the

8



--------------------------------------------------------------------------------



 



Indenture Supplement and this Terms Document shall be read, taken and construed
as one and the same instrument.
ARTICLE II
The Class C(_____-___) Notes
     Section 2.01. Creation and Designation.
      There is hereby created a Tranche of Class C Notes to be issued pursuant
to the Indenture and the Indenture Supplement to be known as the “DiscoverSeries
Class C(_____-___) Notes.”
     Section 2.02. Adjustments to Required Subordinated Amount.
     (a) On any date, the Issuer may change the Required Subordinated Amount of
Class D Notes for the Class C(_____-___) Notes (though not below zero) and may
add such definitions and other terms and make such additional amendments to this
Terms Document as shall be necessary to determine such Required Subordinated
Amount of Class D Notes without the consent of any Noteholders; provided that
the Issuer has received written confirmation from each applicable Note Rating
Agency that the change in such percentage and such other amendments will not
result in a Ratings Effect for any Tranche of Outstanding DiscoverSeries Notes;
provided, however, that at any time the Class D Notes are or will be held by
Discover Bank or any of its affiliates, the Required Subordinated Amount of
Class D Notes for these Class C(_____-___) Notes may not be increased above
zero.
     (b) On any date, the Issuer may, at the direction of the Beneficiary,
replace all or a portion of the Required Subordinated Amount of Class D Notes
for the Class C(_____-___) Notes with a different form of credit enhancement
(including, without limitation, a cash collateral account, a letter of credit, a
reserve account, a surety bond, an insurance policy or a collateral interest, or
any combination thereof) and may add such definitions and other terms and make
such additional amendments to this Terms Document as shall be necessary for such
replacement without the consent of any Noteholders, provided that the Issuer has
received written confirmation from each applicable Note Rating Agency that such
replacement and such other amendments will not result in a Ratings Effect for
any Tranche of Outstanding DiscoverSeries Notes.
     [Section 2.03. Interest Payment.
      For each Interest Payment Date, the amount of interest due with respect to
the Class C(_____-___) Notes shall be an amount equal to

9



--------------------------------------------------------------------------------



 



  (i)   (A) a fraction, the numerator of which is [the actual number of days in
the related Interest Accrual Period][30] and the denominator of which is 360,
times       (B) the Note Interest Rate in effect with respect to such related
Interest Accrual Period, times     (ii)   the Outstanding Dollar Principal
Amount of the Class C(_____-___) Notes determined as of the first date of such
related Interest Accrual Period, plus

any Class C Tranche Interest Allocation Shortfall for such Class C(_____-___)
Notes for the immediately preceding Distribution Date, together with interest
thereon at the Note Interest Rate in effect with respect to such related
Interest Accrual Period, calculated on the basis of [the actual number of days
in the related Interest Accrual Period][twelve 30-day months] and a 360-day
year.]
     [Section 2.04. Notification of LIBOR.
     On each LIBOR Determination Date, the Indenture Trustee shall send to the
Issuer, the Beneficiary, each applicable Master Servicer, and any stock exchange
on which the Class C(_____-___) Notes are then listed, by facsimile transmission
or electronic transmission, notification of LIBOR for the following Interest
Accrual Period.]
     Section 2.05. Payments of Interest and Principal
     (a) The Issuer will cause interest to be paid on each Interest Payment Date
and principal to be paid on the Expected Maturity Date; provided, however, that
it shall not be an Event of Default if principal is not paid in full on such
Expected Maturity Date unless funds for such payment have been allocated in
accordance with Section 3.01 of the Indenture Supplement; and provided, further,
that if a Class C(_____-___) Adverse Event has occurred and is continuing,
principal will instead be payable in monthly installments on each Principal
Payment Date for the Class C(_____-___) Notes in accordance with Sections 3.01
and 3.05 of the Indenture Supplement. All payments of interest and principal on
the Class C(_____-___) Notes shall be made as set forth in Section 1101 of the
Indenture.]
     (b) The right of the Class C(_____-___) Noteholders to receive payments
from the Issuer will terminate on the Class C(_____-___) Termination Date.
     (c) All payments of principal, interest or other amounts to the
Class C(_____-___) Noteholders will be made pro rata based on the Stated
Principal Amount of their Class C(_____-___) Notes.
     Section 2.06. Form of Delivery of Class C(_____-___) Notes; Depository;
Denominations.

10



--------------------------------------------------------------------------------



 



     (a) The Class C(_____-___) Notes shall be delivered in the form of a Global
Note which shall be a Registered Note as provided in Section 204 of the
Indenture. The form of the Class C(_____-___) Notes is attached hereto as
Exhibit A.
     (b) The Depository for the Class C(_____-___) Notes shall be The Depository
Trust Company, and the Class C(_____-___) Notes shall initially be registered in
the name of Cede & Co., its nominee.
     (c) The Class C(_____-___) Notes will be issued in minimum denominations of
$[100,000] and integral multiples of $[1,000] in excess of that amount.
     Section 2.07. Delivery and Payment for the Class C(_____-___) Notes.
      The Issuer shall execute and deliver the Class C(_____-___) Notes to the
Indenture Trustee for authentication, and the Indenture Trustee shall deliver
the Class C(_____-___) Notes when authenticated, each in accordance with
Sections 203 and 303 of the Indenture.
     [Section 2.08. Targeted Deposits to the Accumulation Reserve Account.
     The deposit targeted to be made to the Accumulation Reserve Subaccount for
the Class C(_____-___) Notes for any Due Period during the Accumulation Reserve
Funding Period will be an amount equal to the Targeted Accumulation Reserve
Subaccount Deposit minus any amount on deposit in the Accumulation Reserve
Subaccount for the Class C(_____-___) Notes.]
     Section 2.09. Additional Issuances of Notes.
      Subject to clauses (ii), (iii), (iv) and (v) of Sections 2.02 and
Section 2.03 of the Indenture Supplement, the Issuer may issue additional Class
C(_____-___) Notes, so long as the following conditions precedent are satisfied:
     (a) the Issuer shall have given the Indenture Trustee written notice of
such issuance of additional Class C(_____-___) Notes (the “Notice of Additional
Issuance”) at least one (1) Business Day in advance of the Issuance Date
thereof, which notice shall include:

  (i)   the Issuance Date of such additional Class C(_____-___) Notes;     (ii)
  the amount of such additional Class C(_____-___) Notes being offered and the
resulting Initial Dollar Principal Amount and Stated Principal Amount of
Class C(_____-___) Notes;     (iii)   the date from which interest on such
additional Class C(_____-___) Notes will accrue (which may be a date prior to
the date of issuance thereof);     (iv)   the first Interest Payment Date on
which interest will be paid on such additional Class C(_____-___) Notes; and

11



--------------------------------------------------------------------------------



 



  (v)   any other terms that the Issuer set forth in such notice of issuance of
additional Class C(_____-___) Notes to clarify the rights of Holders of such
additional Class C(_____-___) Notes or the effect of such issuance of additional
Class C(_____-___) Notes on any calculations to be made with respect to the
Class C(_____-___) Notes, Class C, or the Issuer.

All such terms shall be incorporated into and form a part of this Terms Document
on and after the effective date of such Class C(_____-___) Notes; and
     (b) no Class C(_____-___) Adverse Event has occurred and is continuing.
     The Issuer shall not have to satisfy the conditions set forth in
Section 310 of the Indenture in connection with an issuance of additional
Class C(_____-___) Notes so long as such conditions were satisfied or waived in
connection with the initial issuance of Class C(_____-___) Notes.
[Remainder of page intentionally blank; signature page follows]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Terms Document to be
duly executed, all as of the day and year first above written.

            DISCOVER CARD EXECUTION NOTE TRUST,
   as Issuer
      By:   Wilmington Trust Company,         not in its individual capacity
but        solely as Owner Trustee              By:           [Name]       
[Title]        U.S. BANK NATIONAL ASSOCIATION,
   as Indenture Trustee
      By:           [Name]        [Title]     

 



--------------------------------------------------------------------------------



 



Exhibit D
Form of Noteholders’ Monthly Statement
Discover Card Execution Note Trust
DiscoverSeries Monthly Statement

      Distribution Date:                      ___, ___   Month Ending:
                     ___, ___

Pursuant to the Indenture dated as of [                    ] (the “Indenture”)
by and between Discover Card Execution Note Trust (the “Note Issuance Trust”)
and U.S. Bank National Association as Indenture Trustee (the “Indenture
Trustee”) and the Indenture Supplement dated as of [                    ] for
the DiscoverSeries Notes, by and between the Note Issuance Trust and the
Indenture Trustee (the “Indenture Supplement”), the Note Issuance Trust is
required to prepare certain information each month regarding current
distributions to noteholders. We have set forth below this information regarding
the DiscoverSeries Notes and certain other information required under the
Securities Exchange Act of 1934, as amended, for the Distribution Date listed
above, as well as for the calendar month ended on the date listed above.
Capitalized terms used in this report without definition have the meanings given
to them in the Indenture or the Indenture Supplement. The Indenture and the
Indenture Supplement were filed with the Securities and Exchange Commission
under the file number [ ] as follows:

     
Indenture
  As Exhibit [     ] to the [               ] filed on [          ].
 
   
Indenture Supplement
  As Exhibit [     ] to the [               ] filed on [          ].

1.   Interest to be paid on this Distribution Date:

                                                                               
                              Amount of                                        
              interest paid on                                                  
    this Distribution                                               Amount of  
  Date per $1000               LIBOR                     Number of Days    
interest paid on     of Outstanding               Determination     Interest    
        in the Interest     this Distribution     Dollar Principal   Tranche  
CUSIP Number     Date     Payment Date     Interest Rate     Accrual Period    
Date     Amount  
Class A(   - )
                                                       
Class A(   - )
                                                       
Class A(   - )
                                                       
 
                                                     
Total Class A
                                                       
 
                                                     
 
                                                       
Class B(   - )
                                                       
Class B(   - )
                                                       
Class B(   - )
                                                       
 
                                                     
Total Class B
                                                       
 
                                                     

 



--------------------------------------------------------------------------------



 



                                                                               
                              Amount of                                        
              interest paid on                                                  
    this Distribution                                               Amount of  
  Date per $1000               LIBOR                     Number of Days    
interest paid on     of Outstanding               Determination     Interest    
        in the Interest     this Distribution     Dollar Principal   Tranche  
CUSIP Number     Date     Payment Date     Interest Rate     Accrual Period    
Date     Amount  
Class C(   - )
                                                       
Class C(   - )
                                                       
Class C(   - )
                                                       
 
                                                     
Total Class C
                                                       
 
                                                     
 
                                                       
[Class D(   - )]
                                                       
[Class D(   - )]
                                                       
[Class D(   - )]
                                                       
 
                                                     
[Total Class D]
                                                       
 
                                                     
 
                                                       
Total
                                                       
 
                                                     

2.   Principal to be paid on this Distribution Date:

                                                                             
Amount of     Amount of     Total amount of                       Shortfall in  
  principal paid     principal paid     principal paid               Scheduled  
  scheduled     on this     per $1000 of     through this              
principal     principal     Distribution     Stated Principal     Distribution  
Tranche   CUSIP Number     payments     payments     Date     Amount     Date  
Class A(   - )
                                               
Class A(   - )
                                               
Class A(   - )
                                               
 
                                       
Total Class A
                                               
 
                                       
 
                                               
Class B(   - )
                                               
Class B(   - )
                                               
Class B(   - )
                                               
 
                                       
Total Class B
                                               
 
                                       
 
                                               
Class C(   - )
                                               
Class C(   - )
                                               
Class C(   - )
                                               
 
                                       
Total Class C
                                               
 
                                       
 
                                               
[Class D(   - )]
                                               
[Class D(   - )]
                                               
[Class D(   - )]
                                               
 
                                       
[Total Class D]
                                               
 
                                       
 
                                               
Total
                                               
 
                                       

D-2



--------------------------------------------------------------------------------



 



3.   Principal Amounts and Nominal Liquidation Amount:       (as of end of
[Month][Year]) (reflects issuances during [Month][Year] and principal payments
and Nominal Liquidation Amount Deficits after giving effect to all allocations
on this Distribution Date)

                                                      Adjusted                  
  Outstanding     Outstanding     Nominal       Stated Principal     Dollar
Principal     Dollar Principal     Liquidation   Tranche   Amount     Amount    
Amount     Amount  
Class A(   - )
                               
Class A(   - )
                               
Class A(   - )
                               
 
                       
Total Class A
                               
 
                       
 
                               
Class B(   - )
                               
Class B(   - )
                               
Class B(   - )
                               
 
                       
Total Class B
                               
 
                       
 
                               
Class C(   - )
                               
Class C(   - )
                               
Class C(   - )
                               
 
                       
Total Class C
                               
 
                       
 
                               
[Class D(   - )]
                               
[Class D(   - )]
                               
[Class D(   - )]
                               
 
                       
[Total Class D]
                               
 
                       
 
                               
Total
                               
 
                       

D-3



--------------------------------------------------------------------------------



 



4.   Nominal Liquidation Amount for Tranches of Notes Outstanding:      
(including all tranches issued as of the end of [Month][Year], after taking into
account all allocations expected to occur on the Distribution Date)

                                                                               
              Increase due to                                                  
          withdrawals of                                                        
    Prefunding     Increase due to                                       Nominal
            Excess     reimbursement             Increases and     Reductions
due     Reductions due     Nominal       Liquidation     Increase due to    
Amounts from     of Nominal     Reductions due     reductions due     to
reallocation     to deposits into     Liquidation       Amount as of    
Accretion of     Principal     Liquidation     to allocation of     to
reallocation     of Series     Principal     Amount       the beginning of    
Principal for     Funding     Amount     charged-off     of charged-off    
Principal     Funding     as of the end of   Tranche   Due Period     Discount
Notes     Subaccount     Deficits     receivables     receivables     Amounts  
  Subaccount     Due Period  
Class A(   - )
                                                    N/A                  
Class A(   - )
                                                    N/A                  
Class A(   - )
                                                    N/A                  
 
                                                       
Total Class A
                                                    N/A                  
 
                                                       
 
                                                                       
Class B(   - )
                                                                       
Class B(   - )
                                                                       
Class B(   - )
                                                                       
 
                                                     
Total Class B
                                                                       
 
                                                     
 
                                                                       
Class C(   - )
                                                                       
Class C(   - )
                                                                       
Class C(   - )
                                                                       
 
                                                     
Total Class C
                                                                       
 
                                                     
 
                                                                       
[Class D(   - )]
                                                                       
[Class D(   - )]
                                                                       
[Class D(   - )]
                                                                       
 
                                                     
[Total Class D]
                                                                       
 
                                                     
 
                                                                       
Total
                                                                       
 
                                                     

D-4



--------------------------------------------------------------------------------



 



                                                                             
Cumulative                                                                      
unreimbursed                                                                    
  Nominal                                                                      
Liquidation                                                                    
  Amount                                                                  
Tranche   Deficit                                                              
   
Class A(   - )
                                                                       
Class A(   - )
                                                                       
Class A(   - )
                                                                       
 
                                                                     
Total Class A
                                                                       
 
                                                                     
 
                                                                       
Class B(   - )
                                                                       
Class B(   - )
                                                                       
Class B(   - )
                                                                       
 
                                                                     
Total Class B
                                                                       
 
                                                                     
 
                                                                       
Class C(   - )
                                                                       
Class C(   - )
                                                                       
Class C(   - )
                                                                       
 
                                                                     
Total Class C
                                                                       
 
                                                                     
 
                                                                       
[Class D(   - )]
                                                                       
[Class D(   - )]
                                                                       
[Class D(   - )]
                                                                       
 
                                                                     
[Total Class D]
                                                                       
 
                                                                     
 
                                                                       
Total
                                                                       
 
                                                                     

D-5



--------------------------------------------------------------------------------



 



5.   Targeted Deposits to Principal Funding Subaccounts with respect to this
Distribution Date:

                                                                               
                    Shortfalls in                                              
  Targeted deposit to Principal Funding     targeted deposit             Amounts
    Prefunding                             Subaccount     to Principal          
  withdrawn from     Excess             Income earned       Beginning     Amount
          Funding             Principal     Amounts             on funds on    
  Principal     scheduled to be           Subaccount with     Actual deposit    
Funding     withdrawn from     Ending Principal     deposit in       Funding    
deposited on           respect to this     to Principal     Subaccount for    
Principal     Funding     Principal       Subaccount     this Distribution  
Previous     Distribution     Funding     payment to     Funding     Subaccount
    Funding   Tranche   balance     Date   shortfalls     Date     Subaccount  
  Noteholders     Subaccount     balance     Subaccount  
Class A(  - )
                                                                     
Class A(  - )
                                                                     
Class A(  - )
                                                                     
 
                                                   
Total Class A
                                                                     
 
                                                   
 
                                                                     
Class B(  - )
                                                                     
Class B(  - )
                                                                     
Class B(  - )
                                                                     
 
                                                   
Total Class B
                                                                     
 
                                                   
 
                                                                     
Class C(  - )
                                                                     
Class C(  - )
                                                                     
Class C(  - )
                                                                     
 
                                                   
Total Class C
                                                                     
 
                                                   
 
                                                                     
[Class D(  - )]
                                                                     
[Class D(  - )]
                                                                     
[Class D(  - )]
                                                                     
 
                                                   
[Total Class D]
                                                                     
 
                                                   
 
                                                                     
Total
                                                                     
 
                                                   

D-6



--------------------------------------------------------------------------------



 



6.   Prefunding with respect to this Distribution Date:

                                                                             
Prefunding                           Prefunded             Excess Amounts    
Actual deposit             Beginning     amount applied             withdrawn
from     to Principal             balance of     to scheduled     Targeted    
Principal     Funding     Ending balance       prefunded     principal    
Prefunding     Funding     Subaccount for     of prefunded   Tranche   deposits
    deposits     Deposits     Subaccount     prefunding     deposits  
Class A(  - )
                                               
Class A(  - )
                                               
Class A(  - )
                                               
 
                                   
Total Class A
                                               
 
                                   
 
                                               
Class B(  - )
                                               
Class B(  - )
                                               
Class B(  - )
                                               
 
                                   
Total Class B
                                               
 
                                   
 
                                               
[Class C(  - )]
                                               
[Class C(  - )]
                                               
[Class C(  - )]
                                               
 
                                   
[Total Class C]
                                               
 
                                   
 
                                               
Total
                                               
 
                                   

7.   Targeted Deposits to Interest Funding Subaccounts with respect to this
Distribution Date:

                                                                               
                              Shortfalls in                                    
      Targeted deposit to Interest Funding Subaccount with     targeted deposit
to Interest             Amounts                     Beginning     respect to
this Distribution Date     Funding             withdrawn from             Income
earned       Interest     Interest accrued             Total targeted    
Subaccount     Actual deposit     Interest Funding     Ending Interest     on
funds on       Funding     during monthly             deposit to     with
respect to     to Interest     Subaccount for     Funding     deposit in      
Subaccount     interest accrual     Previous     Interest Funding     this
Distribution     Funding     payment to     Subaccount     Interest Funding  
Tranche   balance     period     shortfalls     Subaccount     Date    
Subaccount     Noteholders     balance     Subaccount  
Class A(  - )
                                                                       
Class A(  - )
                                                                       
Class A(  - )
                                                                       
 
                                                     
Total Class A
                                                                       
 
                                                     

D-7



--------------------------------------------------------------------------------



 



                                                                               
      Targeted deposit to Interest Funding Subaccount with     Shortfalls in
targeted deposit
to Interest           Amounts             Beginning     respect to this
Distribution Date     Funding           withdrawn from             Income earned
      Interest     Interest accrued             Total targeted     Subaccount  
  Actual deposit     Interest Funding     Ending Interest     on funds on      
Funding     during monthly             deposit to     with respect to     to
Interest     Subaccount for     Funding     deposit in       Subaccount    
interest accrual     Previous     Interest Funding     this Distribution    
Funding     payment to     Subaccount     Interest Funding   Tranche   balance  
  period     shortfalls     Subaccount     Date     Subaccount     Noteholders  
  balance     Subaccount  
Class B(  - )
                                                                       
Class B(  - )
                                                                       
Class B(  - )
                                                                       
 
                                                     
Total Class B
                                                                       
 
                                                     
 
                                                                       
Class C(  - )
                                                                       
Class C(  - )
                                                                       
Class C(  - )
                                                                       
 
                                                     
Total Class C
                                                                       
 
                                                     
 
                                                                       
[Class D(  - )]
                                                                       
[Class D(  - )]
                                                                       
[Class D(  - )]
                                                                       
 
                                                     
[Total Class D]
                                                                       
 
                                                     
 
                                                                       
Total
                                                                       
 
                                                     

8.   Deposits to and Withdrawals from Class C Reserve Subaccounts:

                                                                               
      Amounts                                                     withdrawn from
                    Income earned       Beginning     Targeted deposit    
Actual deposit     Class C Reserve     Excess amounts     Ending Class C     on
funds on       Class C Reserve     to Class C     to Class C     Subaccount for
    withdrawn from     Reserve     deposit in Class       Subaccount     Reserve
    Reserve     application to     Class C Reserve     Subaccount     C Reserve
  Tranche   balance     Subaccount     Subaccount     Class C Notes    
Subaccount     balance     Subaccount  
Class C(  - )
                                                       
Class C(  - )
                                                       
Class C(  - )
                                                       
 
                                         
Total Class C
                                                       
 
                                         

D-8



--------------------------------------------------------------------------------



 



[9. To be included only following issuance of Class D notes: Deposits to and
Withdrawals from Class D Reserve Subaccounts:

                                                                               
      Amounts                                                     withdrawn from
                    Income earned       Beginning     Targeted deposit    
Actual deposit     Class D Reserve     Excess amounts     Ending Class D     on
funds on       Class D Reserve     to Class D     to Class D     Subaccount for
    withdrawn from     Reserve     deposit in Class       Subaccount     Reserve
    Reserve     application to     Class D Reserve     Subaccount     D Reserve
  Tranche   balance     Subaccount     Subaccount     Class D Notes    
Subaccount     balance     Subaccount  
Class D(  - )
                                                       
Class D(  - )
                                                       
Class D(  - )
                                                       
 
                                         
Total Class D
                                                       
 
                                         

]
10. Deposits to and Withdrawals from Accumulation Reserve Subaccounts:

                                                                               
      Amounts                                                     withdrawn from
                                                    Accumulation                
    Income earned       Beginning             Actual deposit     Reserve    
Excess amounts     Ending     on funds on       Accumulation     Targeted
deposit     to     Subaccount for     withdrawn from     Accumulation    
deposit in       Reserve     to Accumulation     Accumulation     use as Series
    Accumulation     Reserve     Accumulation       Subaccount     Reserve    
Reserve     Finance Charge     Reserve     Subaccount     Reserve   Tranche  
balance     Subaccount     Subaccount     Amounts     Subaccount     balance    
Subaccount  
Class A(  - )
                                                       
Class A(  - )
                                                       
Class A(  - )
                                                       
 
                                         
Total Class A
                                                       
 
                                         
 
                                                       
Class B(  - )
                                                       
Class B(  - )
                                                       
Class B(  - )
                                                       
 
                                         
Total Class B
                                                       
 
                                         
 
                                                       
Class C(  - )
                                                       
Class C(  - )
                                                       
Class C(  - )
                                                       
 
                                         
Total Class C
                                                       
 
                                         

D-9



--------------------------------------------------------------------------------



 



                                                                               
      Amounts                                                     withdrawn from
                                                    Accumulation                
    Income earned       Beginning             Actual deposit     Reserve    
Excess amounts     Ending     on funds on       Accumulation     Targeted
deposit     to     Subaccount for     withdrawn from     Accumulation    
deposit in       Reserve     to Accumulation     Accumulation     use as Series
    Accumulation     Reserve     Accumulation       Subaccount     Reserve    
Reserve     Finance Charge     Reserve     Subaccount     Reserve   Tranche  
balance     Subaccount     Subaccount     Amounts     Subaccount     balance    
Subaccount  
[Class D(  - )]
                                                       
[Class D(  - )]
                                                       
[Class D(  - )]
                                                       
 
                                         
[Total Class D]
                                                       
 
                                         
 
                                                       
Total
                                                       
 
                                         

11.   Class A: Required Subordinated Amount; Available Subordinated Amount;
Usage:

                                                      Required Subordinated
Amount of Available Subordinated Amount of             Class B Notes     Class B
Notes     Usage of Class B       As of last     As of current     As of last    
As of current     As of last     As of current       Distribution    
Distribution     Distribution     Distribution     Distribution     Distribution
  Tranche   Date     Date     Date     Date     Date     Date  
Class A(  - )
                                               
Class A(  - )
                                               
Class A(  - )
                                               
 
                                   
Total Class A
                                               
 
                                   

                                                      Required Subordinated
Amount of Available Subordinated Amount of             Class C Notes     Class C
Notes     Usage of Class C       As of last     As of current     As of last    
As of current     As of last     As of current       Distribution    
Distribution     Distribution     Distribution     Distribution     Distribution
  Tranche   Date     Date     Date     Date     Date     Date  
Class A(  - )
                                               
Class A(  - )
                                               
Class A(  - )
                                               
 
                                   
Total Class A
                                               
 
                                   

[To be included only following issuance of Class D notes:

                                                      Required Subordinated
Amount of Available Subordinated Amount of             Class D Notes     Class D
Notes     Usage of Class D       As of last     As of current     As of last    
As of current     As of last     As of current       Distribution    
Distribution     Distribution     Distribution     Distribution     Distribution
  Tranche   Date     Date     Date     Date     Date     Date  
Class A(  - )
                                               
Class A(  - )
                                               
Class A(  - )
                                               
 
                                   
Total Class A
                                               
 
                                   

]

D-10



--------------------------------------------------------------------------------



 



12. Class B: Required Subordinated Amount; Available Subordinated Amount; Usage:

                                                      Required Subordinated
Amount of Available Subordinated Amount of             Class C Notes     Class C
Notes     Usage of Class C       As of last     As of current     As of last    
As of current     As of last     As of current       Distribution    
Distribution     Distribution     Distribution     Distribution     Distribution
  Tranche   Date     Date     Date     Date     Date     Date  
Class B(  - )
                                               
Class B(  - )
                                               
Class B(  - )
                                               
 
                                   
Total Class B
                                               
 
                                   

[To be included only following issuance of Class D notes:

                                                      Required Subordinated
Amount of Available Subordinated Amount of             Class D Notes     Class D
Notes     Usage of Class D       As of last     As of current     As of last    
As of current     As of last     As of current       Distribution    
Distribution     Distribution     Distribution     Distribution     Distribution
  Tranche   Date     Date     Date     Date     Date     Date  
Class B(  - )
                                               
Class B(  - )
                                               
Class B(  - )
                                               
 
                                   
Total Class B
                                               
 
                                   

]
[13. To be included only following issuance of Class D notes: Class C: Required
Subordinated Amount; Available Subordinated Amount; Usage:

                                                      Required Subordinated
Amount of Available Subordinated Amount of             Class D Notes     Class D
Notes     Usage of Class D       As of last     As of current     As of last    
As of current     As of last     As of current       Distribution    
Distribution     Distribution     Distribution     Distribution     Distribution
  Tranche   Date     Date     Date     Date     Date     Date  
Class C(  - )
                                               
Class C(  - )
                                               
Class C(  - )
                                               
 
                                   
Total Class C
                                               
 
                                   

]

D-11



--------------------------------------------------------------------------------



 



14.   Excess Spread Triggers:

                                              For the preceding     For the
second preceding     Three-month average for       For this Distribution Date  
  Distribution Date     Distribution Date     this Distribution Date  
Excess Spread Amount 1
                               
 
                               
Excess Spread Percentage 2
                               
 
                               
[Group Excess Spread] 3
                               
 
                               
[Group Excess Spread Percentage] 4
                               
 
                               
[Interchange Subgroup Excess Spread] 5
                               
 
                               
[Interchange Subgroup Excess Spread Percentage] 6
                               

15.   Excess Spread Early Redemption Event: [Yes/No]

U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee

             
 
  By:        
 
           

 

1   The Excess Spread Amount means, generally, with respect to the
DiscoverSeries of notes for any distribution date: the difference, whether
positive or negative, between

  (x)   the sum of

  (a)   the amount of Finance Charge Amounts allocated to the DiscoverSeries
pursuant to the Indenture;     (b)   any amounts to be treated as Series Finance
Charge Amounts and designated to be a part of Excess Spread Amount pursuant to
any Terms Document;     (c)   an amount equal to income earned on all funds on
deposit in the Principal Funding Account (including all subaccounts of such
account) (net of investment expenses and losses); and     (d)   the amount
withdrawn from the Accumulation Reserve Subaccount to cover the Accumulation
Negative Spread on the Principal Funding Subaccounts, and

D-12



--------------------------------------------------------------------------------



 



  (y)   the sum of all interest, swap payments or accreted discount and
servicing fees for the DiscoverSeries notes and reimbursement of all charged-off
receivables allocated to the DiscoverSeries, in each case for the applicable
period only.

2   The Excess Spread Percentage means, generally, with respect to the
DiscoverSeries notes for any distribution date, the Excess Spread Amount,
multiplied by twelve and divided by the sum of the Nominal Liquidation Amount of
all outstanding DiscoverSeries notes as of the beginning of the related Due
Period.   3   The Group Excess Spread is the sum of the series excess spreads
for each series, including each subseries, in the group to which the
Series 2007-CC Collateral Certificate belongs. With respect to series other than
Series 2007-CC, the “series excess spread” generally means

  (w)   the sum of the Class A and Class B finance charge collections,
interchange and investment income, minus     (x)   the sum of

  (a)   Class A and Class B monthly interest;     (b)   Class A and Class B
monthly servicing fees;     (c)   Class A and Class B monthly charge-offs; and  
  (d)   the credit enhancement fee;

      in each case for the distribution date; minus     (y)   for any series of
certificates that has a subordinated interest rate swap, any payment made by the
master trust pursuant to that interest rate swap; and minus     (z)   for so
long as not all outstanding series of certificates are eligible for allocations
of interchange, the amount of interchange allocated to such series of
certificates if the series excess spread for such series is otherwise positive;
provided that if deducting interchange would make the series excess spread for
such series of certificates negative, then the series excess spread will be
deemed to be zero.

    With respect to Series 2007-CC, the “series excess spread” generally means
the Excess Spread Amount for the DiscoverSeries notes. See item 14 and footnote
1.       The Group Excess Spread will be reported for so long as the
Series 2007-CC collateral certificate is the only collateral certificate owned
by the note issuance trust.   4   The Group Excess Spread Percentage generally
means the Group Excess Spread, multiplied by twelve and divided by the sum of
the aggregate investor interest in receivables for all series of master trust
certificates as of the beginning of the related Due Period.   5   The
Interchange Subgroup Excess Spread means the sum of

D-13



--------------------------------------------------------------------------------



 



  (x)   all amounts available to be deposited into the master trust’s
interchange reallocation account for all series to which interchange is
allocated and     (y)   the Interchange Subgroup Allocable Group Excess Spread,
which is

  o   if the Group Excess Spread is greater than or equal to zero, the Group
Excess Spread multiplied by the Interchange Subgroup Excess Allocation
Percentage (the sum of the investor interest in receivables for each master
trust series that is allocated interchange, divided by the sum of the investor
interest in receivables for all master trust series) and     o   if the Group
Excess Spread is less than zero, the Group Excess Spread multiplied by the
Interchange Subgroup Shortfall Allocation Percentage (the sum of the series
excess spreads for all master trust series allocated interchange for which the
series excess spread was negative, divided by the sum of the series excess
spreads for all master trust series for which the series excess spread was
negative).

    The Interchange Subgroup Excess Spread will be reported for so long as the
Series 2007-CC collateral certificate is the only collateral certificate owned
by the note issuance trust and any series of master trust certificates not
entitled to allocations of interchange is outstanding.   6   The Interchange
Subgroup Excess Spread Percentage means the Interchange Subgroup Excess Spread,
multiplied by twelve and divided by the investor interest in receivables for all
series of master trust certificates that are allocated interchange at the
beginning of the related Due Period.

D-14